ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2010-07-06_ORD_01_NA_02_FR.txt.                                                                         329




                      OPINION DISSIDENTE
               DE M. LE JUGE CANÇADO TRINDADE

[Traduction]

                            TABLE DES MATIÈRES
                                                                 Paragraphes

   I. PROLÉGOMÈNES                                                       1-3
  II. LA GENÈSE DES DEMANDES RECONVENTIONNELLES EN PROCÉDURE
      INTERNATIONALE                                                     4-9
 III. LA RAISON D’ÊTRE DES DEMANDES RECONVENTIONNELLES EN PROCÉ-
      DURE INTERNATIONALE                                              10-19
      1. Conditions                                                    12-14
      2. Autres caractéristiques et effets                             15-19
 IV. LA QUESTION DE LA RECEVABILITÉ DES DEMANDES RECONVENTION-
     NELLES SELON LA JURISPRUDENCE DE LA CIJ                           20-27
  V. LA QUESTION DE LA RECEVABILITÉ DE LA DEMANDE RECONVENTION-
     NELLE EN L’ESPÈCE                                                 28-30
 VI. L’ENSEMBLE FACTUEL COMPLEXE EN L’ESPÈCE ET LES ARGUMENTS
     DES PARTIES                                                       31-59
      1. La déclaration conjointe de 2008 des Gouvernements italien
         et allemand                                                   32-35
      2. Les arguments des Parties concernant la demande reconven-
         tionnelle                                                     36-59
         a) L’étendue du différend                                     36-42
         b) Le fond du différend                                       43-54
         c) La controverse sur la notion de « situation continue »     55-59
VII. LES ORIGINES DE LA « SITUATION CONTINUE » DANS LA DOCTRINE
      INTERNATIONALISTE                                                60-64
VIII. LA FORMATION ET LES ÉLÉMENTS CONSTITUTIFS DE LA « SITUATION
      CONTINUE » DANS LE CADRE DU CONTENTIEUX ET DE LA JURISPRU-
      DENCE INTERNATIONAUX                                             65-83
      1. En droit international public                                 66-72
      2. En droit international des droits de l’homme                  73-83
 IX. LA FORMATION ET LES ÉLÉMENTS CONSTITUTIFS DE LA « SITUATION
     CONTINUE » COMME CONCEPT DE DROIT INTERNATIONAL AU NIVEAU
      NORMATIF                                                         84-91
  X. LA « SITUATION CONTINUE » EN L’ESPÈCE                             92-94
 XI. L’ÉTENDUE DU PRÉSENT DIFFÉREND SOUMIS À LA COUR                  95-100

                                                                         23

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)       330

XII. LES VÉRITABLES TITULAIRES DES DROITS INITIALEMENT VIOLÉS ET LES
      ÉCUEILS DU VOLONTARISME ÉTATIQUE                                 101-123
      1. La « cause réelle » du présent différend                      102-105
      2. Les incohérences de la pratique des Etats                     106-111
      3. Il n’y a pas lieu de sacrifier au volontarisme étatique       112-123
XIII. L’INCIDENCE DU JUS COGENS : LA PRÉTENDUE RENONCIATION À FAIRE
      VALOIR LES DROITS INHÉRENTS À LA PERSONNE HUMAINE EST DÉPOUR-
      VUE D’EFFETS JURIDIQUES                                       124-153
      1. Droit international conventionnel                             126-135
         a) Droit international humanitaire                            126-129
         b) Conventions internationales du travail                     130-133
         c) Droit international des droits de l’homme                  134-135
      2. Droit international général                              136-139
      3. L’incidence du jus cogens à la lumière des arguments des
         Parties                                                  140-153
XIV. CONCLUSIONS                                                       154-179




                                                                           24

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)        331

                             I. PROLÉGOMÈNES

   1. J’ai le regret de ne pas pouvoir me rallier à la décision prise par la
majorité de la Cour dans la présente ordonnance en l’affaire des Immu-
nités juridictionnelles de l’Etat (Allemagne c. Italie) (demande originaire
et demande reconventionnelle). Je tiens à faire figurer au dossier les
motifs de mon opinion dissidente, à cause de l’importance considérable
que j’attache aux questions soulevées tant par l’Italie que par l’Allemagne
en l’espèce, en ayant à l’esprit non seulement le règlement du différend en
cause (pour ce qui est de la demande reconventionnelle) mais également
la nécessité de clarifier une question (en vue de dire le droit — juris dictio)
qui, à mon avis, revêt une importance cruciale tant pour l’état actuel du
droit des gens que pour son évolution progressive. J’exposerai donc avec
le plus grand soin les motifs de mon opinion dissidente sur la question
examinée par la Cour dans l’ordonnance qui vient d’être adoptée, par res-
pect envers la fonction juridictionnelle internationale à laquelle je suis
très attaché et guidé avant tout par l’objectif ultime de la réalisation de la
justice.
   2. Je me pencherai à cette fin sur tous les aspects de la question
soulevée devant la Cour qui fait l’objet de la présente ordonnance.
La première série de considérations porte sur la genèse et la raison
d’être des demandes reconventionnelles en procédure internationale,
y compris les conditions qu’elles doivent remplir, leurs autres carac-
téristiques et leurs effets. Je passerai ensuite à la question de la
recevabilité des demandes reconventionnelles selon la jurisprudence
de la Cour internationale de Justice (ci-après « CIJ ») et à la question
de la recevabilité de la demande reconventionnelle de l’Italie en
l’espèce. Après avoir examiné successivement l’ensemble factuel
complexe dans la présente affaire et les arguments avancés par
l’Allemagne et par l’Italie, je passerai à la deuxième série de consi-
dérations, portant sur la notion de « situation continue », pour
analyser l’origine de cette notion dans la doctrine internationaliste,
sa formation et ses éléments constitutifs dans le cadre du contentieux
et de la jurisprudence internationaux (aussi bien en droit interna-
tional public qu’en droit international des droits de l’homme), ainsi
que sa consécration comme concept de droit international au niveau
normatif.
   3. Les jalons seront ainsi posés en vue de l’étude de cette notion en
l’espèce et en vue de l’examen de l’étendue du présent différend porté
devant la Cour. Je passerai ensuite à la dernière série de considéra-
tions, touchant les questions suivantes : a) les véritables titulaires des
droits initialement violés et les écueils du volontarisme étatique (la
détermination de la « cause réelle » du présent différend, les incohérences
de la pratique étatique et la nécessité de ne pas sacrifier au volon-
tarisme étatique) ; b) l’incidence du jus cogens : la renonciation à faire
valoir des droits inhérents à la personne humaine est dépourvue
d’effets juridiques. J’examinerai ce dernier point aussi bien sur le plan

                                                                            25

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                 332

du droit international conventionnel (droit international humanitaire,
conventions internationales du travail et droit international des droits
de l’homme) que sur celui du droit international général, et analyserai
l’incidence du jus cogens à la lumière des arguments des Parties.
Enfin, mais non par ordre d’importance, je serai en mesure de formu-
ler mes conclusions.

  II. LA GENÈSE DES DEMANDES RECONVENTIONNELLES EN PROCÉDURE
                                  INTERNATIONALE

   4. D’un point de vue historique, l’institution juridique des demandes
reconventionnelles en droit procédural international constitue un emprunt
au droit procédural interne. On trouve un autre exemple d’une transposi-
tion de ce genre dans l’institution des mesures conservatoires 1. Or, à la
différence de ces dernières, les demandes reconventionnelles n’ont, à ce
jour, pas suffisamment retenu l’intérêt de la doctrine. Bien que n’ayant
jamais figuré dans le Statut de la Cour de La Haye (ni celui de la CPJI, ni
celui de la CIJ), les demandes reconventionnelles ne tardèrent pas à appa-
raître dans le premier Règlement de la Cour (article 40 du Règlement de
l’ancienne Cour permanente de Justice internationale [CPJI], datant de
1922) et ne furent pas affectées par les révisions dudit Règlement en 1926
et 1931.
   5. Au cours des premières années d’existence de la CPJI, l’institution
de la demande reconventionnelle semblait entourée d’hésitations et
d’incertitudes 2 qui commencèrent à se dissiper progressivement au fur
et à mesure de l’évolution de la jurisprudence de la Cour en la matière.
Dans l’affaire de l’Usine de Chorzów (Allemagne c. Pologne, 1928), par
exemple, la CPJI eut l’occasion de statuer sur de telles demandes recon-
ventionnelles, en insistant sur le « rapport de connexité juridique »
qu’elles devaient entretenir avec la demande principale (C.P.J.I. série A
n° 17, p. 38). Au cours des années suivantes, la Cour de La Haye se
montra de plus en plus disposée à consacrer davantage d’attention à
cette question.
   6. Dans sa version révisée de 1936, le Règlement de la Cour perma-
nente s’occupait effectivement de plus près des demandes reconven-
tionnelles, qui étaient désormais régies par son nouvel article 63. L’ac-
cent était placé sur les conditions qu’une demande reconventionnelle
devait remplir pour relever de la compétence de la CPJI. Elle devait
notamment être présentée dans le contre-mémoire, en conservant
une « connexité directe » avec l’objet de la demande principale.
On estimait que ces premiers développements avaient été influencés, par

   1 Comme je l’ai souligné dans mon opinion dissidente en l’affaire relative à des Ques-

tions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), mesures
conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 165-200.
   2 Cf., par exemple, l’exposé de G. Guyomar, Commentaire du Règlement de la Cour

internationale de Justice — Interprétation et pratique, Paris, Pedone, 1973, p. 372-377.

                                                                                      26

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                   333

exemple, par un article de Dionisio Anzilotti, juge à la CPJI, intitulé
La riconvenzione nella procedura internazionale, publié à la fin des
années 1920 3. En 1930, Anzilotti publia ce même article en français
(l’une des deux langues officielles de la Cour), ce qui apporta quelque
lumière sur la raison d’être des demandes reconventionnelles
(cf. infra).
   7. Les étapes suivantes furent l’œuvre de la Cour internationale de Jus-
tice (CIJ), qui modifia légèrement le libellé de l’article 63 du Règlement
en 1946 et, quatre ans plus tard, statua en la matière dans l’affaire
du Droit d’asile (Colombie/Pérou), en attirant l’attention sur la condi-
tion de la « connexité directe » (arrêt, C.I.J. Recueil 1950, p. 279-280)
entre la demande reconventionnelle et la demande initiale (cf. infra).
Dans la version révisée du Règlement de 1978, la disposition concer-
nant les demandes reconventionnelles devint, après renumérotation,
l’article 80, dans la section intitulée « Procédure contentieuse — Procé-
dures incidentes » 4.
   8. Cette disposition, dans sa version modifiée du 5 décembre 2000 qui
est en vigueur depuis le 1er février 2001, se lit actuellement comme suit :
        « 1. La Cour ne peut connaître d’une demande reconventionnelle
     que si celle-ci relève de sa compétence et est en connexité directe avec
     l’objet de la demande de la partie adverse.
        2. La demande reconventionnelle est présentée dans le contre-
     mémoire et figure parmi les conclusions contenues dans celui-ci. Le
     droit qu’a l’autre partie d’exprimer ses vues par écrit sur la demande
     reconventionnelle dans une pièce de procédure additionnelle est pré-
     servé, indépendamment de toute décision prise par la Cour, confor-
     mément au paragraphe 2 de l’article 45 du présent Règlement, quant
     au dépôt de nouvelles pièces de procédure.
        3. En cas d’objection relative à l’application du paragraphe 1 ou à
     tout moment lorsque la Cour le considère nécessaire, la Cour prend
     sa décision à cet égard après avoir entendu les parties. »
   9. La CIJ n’a eu que rarement l’occasion d’appliquer l’article 80 — tant
dans la version actuelle (de 2000) que dans sa version antérieure (de
1978) — (cf. infra), notamment dans l’affaire relative à l’Application de
la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), ordonnance du 17 décembre 1997 ;
dans celle des Plates-formes pétrolières (République islamique d’Iran c.
Etats-Unis d’Amérique), ordonnance du 10 mars 1998 ; dans l’affaire
de la Frontière terrestre et maritime entre le Cameroun et le Nigéria

   3 A l’origine dans Scritti della Facoltà Giuridica di Roma in Onore di A. Salandra

(1928), p. 341 et suiv., ainsi que dans la Rivista di Diritto Internazionale, vol. 21, 1929,
p. 309 et suiv.
   4 Elle figure désormais dans la section D de la partie III, et non plus seulement dans

le titre consacré aux « Procédures incidentes » introduites uniquement par requête uni-
latérale.

                                                                                         27

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                     334

(Cameroun c. Nigéria), ordonnance du 30 juin 1999 ; et dans celle des
Activités armées sur le territoire du Congo (République démocratique
du Congo c. Ouganda), ordonnance du 29 novembre 2001. Une décennie
plus tard, la CIJ a maintenant de nouveau l’occasion d’appliquer l’arti-
cle 80 de son Règlement (relatif aux demandes reconventionnelles)
dans l’affaire en cours relative aux Immunités juridictionnelles de l’Etat
(Allemagne c. Italie).


        III. LA RAISON D’ÊTRE DES DEMANDES RECONVENTIONNELLES
                          EN PROCÉDURE INTERNATIONALE


   10. Néanmoins, bien avant cette construction ou évolution préto-
rienne, la raison d’être des demandes reconventionnelles avait progressi-
vement été cernée et clarifiée par la doctrine internationaliste. Ainsi, dans
son article susmentionné, D. Anzilotti relevait :
      « une fois admis le système de la requête unilatérale, qui permet
      au demandeur d’établir, selon ses propres convenances, les limites
      de la contestation, il était naturel que l’on accordât au défendeur
      le moyen de demander, dans la même instance, ce qui lui est dû
      par le demandeur pour un motif connexe avec la controverse déjà
      pendante » 5.
   11. A l’origine de cette logique se trouvait la préoccupation d’assurer
l’identité des parties au procès. Comme le relevait Raoul Genet, toujours
dans les années 1930, « le défendeur au procès commencé se mue en
demandeur » : reus in excipiendo fit actor, « le demandeur initial descend
au rôle de défendeur reconventionnel ». Un nouveau litige s’ouvre devant
la même juridiction, « avec une parfaite identité dans les comparants ».
On assiste à un élargissement des débats devant la même juridiction, qui
doit trancher le litige opposant les mêmes adversaires « sur un problème
quasi unitaire »6 . De même, d’après R. Genet, il est particulièrement
nécessaire
      « que la demande reconventionnelle ait le caractère d’une action
      réfléchie, c’est-à-dire : 1) qu’elle serve de défense contre l’action prin-
      cipale ; 2) qu’elle tende à neutraliser soit la demande elle-même, soit
      les mobiles juridiques sur lesquels elle repose. Ces deux traits, nous
      les trouvons également traduits dans les préoccupations de la Cour. »7


  5 D. Anzilotti, « La demande reconventionnelle en procédure internationale », Journal

du droit international — Clunet, vol. 57, 1930, p. 870.
  6 R. Genet, « Les demandes reconventionnelles et la procédure de la Cour permanente

de Justice internationale », Revue de droit international et de législation comparée, vol. 19,
1938, p. 148.
  7 Ibid., p. 175.



                                                                                          28

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                        335

                                       1. Conditions
   12. Dès que la raison d’être de la demande reconventionnelle fut cer-
née, on se pencha sur ses conditions et ses autres caractéristiques. Quant
aux conditions, il ne faisait point de doute que la première d’entre elles
devait porter sur la compétence elle-même : la demande reconventionnelle
doit relever de la compétence de la juridiction concernée. La seconde
condition tenait à la connexité directe, en fait et en droit : la demande
reconventionnelle devait être en connexité directe avec la demande ini-
tiale de la partie adverse.
   13. Dans un article publié en 1975, Adolfo Miaja de la Muela obser-
vait que la demande reconventionnelle était basée sur des « faits consti-
tutifs » qui différaient dans une certaine mesure de ceux allégués par le
demandeur, puisqu’ils n’étaient presque jamais invoqués par ce dernier.
Néanmoins, c’est du « degré de la connexité » exigée en vertu du système
procédural qu’il s’agissait. La demande reconventionnelle était auto-
nome, quoique liée à la demande initiale. Bien que la connexité dût être
directe, cette qualification ne devait pas, avertissait-il, reposer sur des
« critères aprioristes » 8.
   14. La Cour devrait donc examiner les circonstances du cas d’espèce
et la qualification définitive relevait de son pouvoir discrétionnaire. La
« connexité directe » entre la demande initiale et la demande reconven-
tionnelle devait donc être appréciée en fait et en droit, avec la souplesse
nécessaire, à la lumière des circonstances de chaque espèce. Cette pres-
cription n’apparaissait pas comme susceptible d’application mécanique 9.
Les demandes reconventionnelles, allant bien plus loin que les moyens de
défense, visaient à établir — de même que les demandes initiales et dans
le cadre de la même procédure — la responsabilité de l’Etat.

                         2. Autres caractéristiques et effets
   15. En plus des conditions susmentionnées, la doctrine internationaliste
allait également bientôt cerner certains caractéristiques et effets des de-
mandes reconventionnelles. La demande reconventionnelle élargissait,
en quelque sorte, l’objet du différend en cause dont la Cour était saisie
par la demande initiale. Elle élargissait donc la vue d’ensemble de la Cour
quant aux deux demandes (la demande initiale et la demande reconvention-
nelle), en lui permettant de statuer sur elles d’une manière plus cohérente.
La demande reconventionnelle finit donc par être considérée comme un
moyen pour assurer davantage de cohérence dans la décision de la Cour.

   8 A. Miaja de la Muela, « La Reconvención ante el Tribunal Internacional de Justicia »,

Boletín Mexicano de Derecho Comparado, vol. 8, 1975, n° 24, p. 757, et cf. p. 751-753 et
760.
   9 Déjà en 1930, D. Anzilotti soulignait de son côté, en ce qui concerne la recevabilité

des demandes reconventionnelles, que « la compétence de la Cour [étai]t une condition de
recevabilité, mais d’autres conditions [étaie]nt nécessaires, sans doute, et ... elles d[evai]ent
être établies par voie d’interprétation » : D. Anzilotti, op. cit. supra note 5, p. 868.

                                                                                             29

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                   336

   16. Comme l’observait Charles de Visscher au milieu des années 1960,
la demande reconventionnelle permettait à la Cour de « statuer, au cours
d’une même instance, sur les demandes réciproques, ce qui permet au
juge de saisir dans une vue d’ensemble les positions de droit respectives
des parties » 10. C’est ce qui se produisit déjà, entre autres, dans l’affaire
des Prises d’eau à la Meuse (Pays-Bas c. Belgique, 1937), où la CPJI
appliqua la prescription de la « connexité directe » (cf. supra) entre la
demande initiale et la demande reconventionnelle. Comme l’estimait
Raoul Genet au milieu des années 1930, « les demandes reconvention-
nelles ... tendent, par leur nature même, à neutraliser l’action principale
et ... elles supposent, chez le défendeur, un titre équivalent et de sens
contraire à celui dont peut se targuer le demandeur » 11.
   17. En dépit de leur connexité directe, chacune des demandes conserve
son identité. La demande reconventionnelle possède une nature auto-
nome, contrairement aux moyens de défense. La CIJ elle-même a fait la
distinction entre une demande reconventionnelle et un moyen de défense,
dans l’affaire des otages (Personnel diplomatique et consulaire des Etats-
Unis à Téhéran (Etats-Unis d’Amérique c. Iran), ordonnance du 15 décem-
bre 1979, C.I.J. Recueil 1979, p. 15, par. 24). La demande reconvention-
nelle n’apparaît pas comme un moyen de défense, mais plutôt comme une
« contre-attaque ». Elle est indépendante de la demande initiale (tout en
étant en connexité directe avec celle-ci), elle a une nature autonome.
D’après S. Rosenne, s’il est vrai que, du fait de la « connexité directe »
avec la demande principale, la demande reconventionnelle doit reposer
sur des arguments liés à l’ensemble factuel, il est également certain que
« la demande reconventionnelle représente une institution purement auto-
nome ayant une logique, une procédure et des règles propres » 12.
   18. Cela a permis de dégager une autre caractéristique des demandes
reconventionnelles, à savoir qu’elles représentent essentiellement un
moyen pour assurer une économie de procès, en permettant à la Cour
d’avoir « une vue d’ensemble des prétentions respectives » des parties en
litige et, partant, de statuer sur elles « de manière plus cohérente » 13. A cet
égard, c’est toujours D. Anzilotti qui sut entrevoir de manière vision-

   10 Ch. de Visscher, Aspects récents du droit procédural de la Cour internationale de Jus-

tice, Paris, Pedone, 1966, p. 114. Dans le même esprit, le rapport de Georges Scelle con-
cernant le modèle de règles sur la procédure arbitrale [de la CDI] (adopté en 1958) disait
que la demande reconventionnelle « éman[ait] de la partie contre laquelle [étai]t dirigée la
demande principale et tend[ait] à obtenir quelque chose de plus que le simple rejet des
conclusions du demandeur » (document des Nations Unies A/CN.4/18, note 78), Union
académique internationale, Dictionnaire de la terminologie du droit international, Paris,
Sirey, 1960, p. 199. Le modèle de règles de la CDI sur la procédure arbitrale est également
mentionné, notamment à propos des demandes reconventionnelles, dans J. Salmon (dir.
publ.), Dictionnaire de droit international public, Bruxelles, Bruylant, 2001, p. 316.
   11 R. Genet, op. cit. supra note 6, p. 155, et cf. p. 165.
   12 S. Rosenne, « Counter-Claims in the International Court of Justice Revisited », dans

C. A. Armas Barea, J. A. Barberis et al. (dir. publ.), Liber Amicorum « In Memoriam » of
Judge J. M. Ruda, La Haye, Kluwer, 2000, p. 476.
   13 Cf. ibid., p. 470.



                                                                                         30

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)        337

naire, dès le début du fonctionnement de la CPJI, que : « Du principe de
l’autonomie de la demande reconventionnelle dérive également que le
demandeur principal doit avoir, à son égard, les mêmes avantages qui
appartiennent au défendeur à l’égard de la demande principale. » 14
   19. Après avoir examiné la raison d’être des demandes reconvention-
nelles en procédure internationale et après avoir cerné leurs caractéristi-
ques et leurs effets, je suis maintenant en mesure de passer à l’étude de
leur recevabilité selon la jurisprudence de la CIJ. Avant d’y procéder, je
me permettrai de récapituler l’analyse effectuée jusqu’à présent. Si je
devais dégager la principale préoccupation des juristes du passé quant à
l’institution juridique des demandes reconventionnelles en procédure
internationale, mon choix porterait sûrement sur la préoccupation sous-
jacente et particulièrement louable d’assurer la réalisation de la justice au
niveau international.


               IV. LA QUESTION DE LA RECEVABILITÉ DES DEMANDES
            RECONVENTIONNELLES SELON LA JURISPRUDENCE DE LA CIJ


   20. Passant maintenant à la question de la recevabilité des demandes
reconventionnelles selon la jurisprudence de la CIJ, je me pencherai sur
les décisions rendues par la Cour en vertu de l’article 80 de son Règle-
ment, tant dans sa version de 1978 que dans sa version révisée de 2000
(en vigueur depuis 2001). La Cour a rendu quatre ordonnances en vertu
de ce texte, avant de rendre cette ordonnance dans la présente affaire des
Immunités juridictionnelles de l’Etat (Allemagne c. Italie).
   Dans la première de ces quatre ordonnances (qui est probablement la
plus détaillée), rendue en l’affaire relative à l’Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie) (ordonnance du 17 décembre 1997), la CIJ
a d’abord précisé les contours du concept de demande reconventionnelle.
   21. D’après la Cour, une demande reconventionnelle présente « un
double caractère » au regard de la demande principale : elle « en est indé-
pendante » et constitue « un acte juridique autonome », tout en « s’y rat-
tach[ant] ». Le « propre » d’une demande reconventionnelle est donc
« d’élargir l’objet initial du litige en poursuivant des avantages autres que
le simple rejet de la prétention du demandeur à l’action ». Etant dirigée
contre le demandeur, la demande reconventionnelle, partant, « se dis-
tingue d’un moyen de défense au fond » (C.I.J. Recueil 1997, p. 256,
par. 27). En passant au critère de la recevabilité, la Cour ajoutait :
          « Considérant ... qu’une demande doit normalement être portée
       devant le juge par la voie d’un acte introductif d’instance ; que, s’il
       est admis que certains types de demandes soient formulées à titre
       incident, c’est-à-dire dans le cadre d’une instance déjà en cours, c’est

  14   D. Anzilotti, op. cit. supra note 5, p. 876.

                                                                            31

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)      338

    aux seules fins d’assurer une meilleure administration de la justice
    compte tenu du caractère particulier des demandes en cause ; qu’en
    ce qui concerne les demandes reconventionnelles il s’agit essentielle-
    ment de réaliser une économie de procès tout en permettant au juge
    d’avoir une vue d’ensemble des prétentions respectives des parties et
    de statuer de façon plus cohérente ; et que la recevabilité des deman-
    des reconventionnelles est nécessairement fonction des buts ainsi
    poursuivis et sujette à des conditions propres à prévenir les abus ;
       Considérant que le défendeur ne saurait tirer parti de l’action
    reconventionnelle pour porter devant le juge international des
    demandes qui excéderaient les limites dans lesquelles les parties ont
    reconnu sa compétence ; et que le défendeur ne saurait davantage
    imposer par cette voie au demandeur n’importe quelle demande, au
    risque de porter atteinte aux droits de celui-ci et de compromettre la
    bonne administration de la justice ; et considérant que c’est pour ce
    motif qu’il est exigé, au paragraphe 1 de l’article 80 du Règlement,
    que la demande reconventionnelle « relève de la compétence de la
    Cour » et « soit en connexité directe avec l’objet de la demande de la
    partie adverse » ; ...
       Considérant que le Règlement ne définit pas la notion de
    « connexité directe » ; qu’il appartient à la Cour d’apprécier souverai-
    nement, compte tenu des particularités de chaque espèce, si le lien
    qui doit rattacher la demande reconventionnelle à la demande prin-
    cipale est suffisant ; et que, en règle générale, le degré de connexité
    entre ces demandes doit être évalué aussi bien en fait qu’en droit »
    (C.I.J. Recueil 1997, p. 257-258, par. 30, 31 et 33).

   22. Ainsi, dans l’ordonnance susmentionnée rendue en 1997 en l’affaire
relative à l’Application de la convention pour la prévention et la répression
du crime de génocide, la Cour précisa que, conformément à son cadre
d’analyse, pour statuer sur la recevabilité d’une demande reconvention-
nelle, elle devait tout d’abord déterminer si les conclusions de l’Etat
défendeur constituaient bien une demande reconventionnelle. Dans l’affir-
mative, la Cour devait déterminer si la demande reconventionnelle rele-
vait de sa compétence, telle qu’elle a été déjà établie en vue du règlement
de l’affaire contentieuse en question. Et, dans l’affirmative, la Cour
devait également déterminer si la demande reconventionnelle était en
« connexité directe » avec l’objet de la demande initiale soumise par l’Etat
demandeur. La Cour devait effectuer cette appréciation souverainement,
en général sur la base des « faits et [du] droit », afin de déterminer si les
demandes étaient en connexité directe en fait et en droit.

   23. Dans son ordonnance suivante ayant trait à des demandes recon-
ventionnelles (du 10 mars 1998), rendue en l’affaire des Plates-formes
pétrolières (Iran c. Etats-Unis d’Amérique), la Cour estima qu’il y avait
lieu de procéder à une analyse détaillée pour déterminer si la demande
reconventionnelle était « en connexité directe » avec la demande initiale,

                                                                          32

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                  339

étant donné que son Règlement ne définissait pas le sens de cette condi-
tion (C.I.J. Recueil 1998, p. 196-197, par. 13). Afin d’établir si la demande
reconventionnelle était « en connexité directe », en fait et en droit, avec
l’objet de la demande principale, la Cour devait déterminer, première-
ment, si la demande principale et la demande reconventionnelle repo-
saient sur des « faits de même nature », c’est-à-dire si elles s’inscrivaient
dans le cadre d’un « même ensemble factuel complexe » (ibid., p. 204-205,
par. 37) ; et, deuxièmement, si la demande principale et la demande
reconventionnelle poursuivaient « le même but juridique », à savoir « l’éta-
blissement d’une responsabilité juridique » (ibid., p. 205, par. 38).
   24. La CIJ ajoutait qu’une décision rendue sur la recevabilité d’une
demande reconventionnelle en vertu de l’article 80 du Règlement de la
Cour « ne saurait préjuger aucune question dont la Cour aurait à connaî-
tre dans la suite de la procédure » (ibid., p. 205, par. 41), ce qui vaut
d’ailleurs également pour les mesures conservatoires. Dans cette affaire,
la CIJ concluait, en ce qui concerne la recevabilité de la demande recon-
ventionnelle, que les conclusions des parties reposaient « sur des faits de
même nature » et s’inscrivaient « dans le cadre d’un même ensemble fac-
tuel complexe » (ibid., p. 205, par. 38).
   25. Plus d’un an après, en l’affaire de la Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria) (ordonnance du
30 juin 1999), la CIJ jugea également que les demandes reconvention-
nelles du Nigéria satisfaisaient au critère de la compétence contenu à
l’article 80 du Règlement de la Cour, puisqu’elles reposaient sur des
« faits de même nature » que ceux figurant dans les demandes correspon-
dantes du Cameroun et que les deux parties poursuivaient « le même
but juridique, à savoir l’établissement de la responsabilité juridique et la
détermination de la réparation due à ce titre ». Les demandes reconven-
tionnelles étaient donc « en connexité directe » avec les demandes de la
partie adverse et furent dès lors jugées recevables par la Cour (C.I.J.
Recueil 1999 (II), p. 985-986).
   26. Ensuite, dans son ordonnance (du 29 novembre 2001) rendue en
l’affaire des Activités armées sur le territoire du Congo (République
démocratique du Congo c. Ouganda), la CIJ jugea, en insistant sur le cri-
tère de la « connexité directe » (cf. supra) comme condition de la receva-
bilité d’une demande reconventionnelle (C.I.J. Recueil 2001, p. 678,
par. 35-36), que les deux premières demandes reconventionnelles de
l’Ouganda (mais non la troisième), ainsi que les demandes originaires
correspondantes du Congo, portaient sur des « faits de même nature » et
avaient trait à « un conflit existant entre les deux Etats voisins » depuis
1994 et étaient « en connexité directe », poursuivaient « les mêmes buts
juridiques » et, partant, étaient recevables (ibid., p. 678-681, par. 38-45) 15.
Pour justifier sa décision déclarant les demandes recevables, la Cour indi-
quait que, au vu des circonstances de l’espèce, « une bonne administra-


  15   Ce qui n’était pas le cas pour la troisième demande reconventionnelle de l’Ouganda.

                                                                                       33

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                   340

tion de la justice et un souci d’économie de procès appel[ai]ent un examen
simultané de ces demandes reconventionnelles et des demandes au prin-
cipal » (C.I.J. Recueil 2001, p. 680, par. 44).
   27. Ainsi, dans ces quatre précédents qui existaient avant l’ordonnance
rendue par la Cour dans la présente affaire des Immunités juridiction-
nelles de l’Etat (Allemagne c. Italie), la Cour a déclaré les demandes
reconventionnelles recevables, comme il a été indiqué ci-dessus, et sans
préjudice des décisions qu’elle rendrait ultérieurement sur le fond des
affaires concernées. Tandis que, dans la présente affaire, l’Allemagne a
contesté la compétence de la CIJ pour connaître de la demande reconven-
tionnelle de l’Italie, dans les quatre affaires précédentes ayant trait à des
demandes reconventionnelles, la compétence de la Cour soit n’avait pas
été contestée par les Etats demandeurs, soit avait été établie par la Cour
elle-même au cours d’une phase incidente avant le dépôt des demandes
reconventionnelles 16. En tout état de cause, leur valeur de précédents
ne saurait être envisagée isolément de l’évolution procédurale dans
laquelle elles s’inscrivent.


            V. LA QUESTION DE LA RECEVABILITÉ DE LA DEMANDE
                    RECONVENTIONNELLE EN L’ESPÈCE


   28. Cette évolution procédurale révèle que la pratique de la Cour en
matière de demandes reconventionnelles est toujours en voie de forma-
tion. La décision que la Cour vient de prendre en l’affaire des Immunités
juridictionnelles de l’Etat ne contribue en aucune manière à l’évolution de

   16 Qu’il me soit permis de rappeler, premièrement, que l’affaire relative à l’Application

de la convention pour la prévention et la répression du crime de génocide fut introduite
devant la CIJ en 1993, la compétence étant basée sur une clause compromissoire (ar-
ticle IX de la convention pour la prévention et la répression du crime de génocide). Deux
demandes en indication de mesures conservatoires avaient été présentées. Le premier volet
de procédures concernant des mesures conservatoires, qui eut lieu en 1993, aboutit à une
ordonnance (du 8 avril 1993) en vertu de laquelle la Cour indiqua trois ensembles de
mesures, confirmés par la suite par une autre ordonnance (du 13 septembre 1993). Dans
son arrêt de 1996 rendu au stade des exceptions préliminaires, la CIJ confirma sa conclu-
sion antérieure concernant sa compétence et rejeta les exceptions de la Yougoslavie (la
Cour se reconnut compétente pour connaître du différend en vertu de l’article IX de la
convention sur le génocide).
   La Yougoslavie présenta des demandes reconventionnelles dans son contre-mémoire et
la Bosnie-Herzégovine ne contesta pas la compétence de la Cour pour connaître de ces
demandes ; elle contesta seulement la connexité avec l’objet de la procédure initiale. La
Bosnie-Herzégovine soutenait que la demande reconventionnelle en question ne devrait pas
être jointe à la demande principale ; elle suggérait que la Yougoslavie pourrait toujours
introduire devant la Cour une requête introductive d’instance par les voies ordinaires.
Par une ordonnance du 17 décembre 1997, la CIJ jugea que les demandes reconvention-
nelles de la Yougoslavie étaient « en connexité directe » avec l’objet des demandes du
demandeur et étaient dès lors recevables (par. 37). Par la suite, en 2001, la Yougoslavie
retira les demandes reconventionnelles présentées dans son contre-mémoire et informa la
Cour qu’elle avait l’intention de déposer une requête en revision de l’arrêt du 11 juillet
1996. C’est bien ce qu’elle fit ultérieurement, le 24 avril 2001, lorsqu’elle demanda à la

                                                                                         34

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                      341

sa jurisprudence en la matière. Elle constitue au contraire une involution,
un pas en arrière, puisqu’elle ajoute à l’incertitude entourant le traitement
des demandes reconventionnelles. A mon avis, la Cour aurait dû, par la
présente ordonnance, déclarer la demande reconventionnelle de l’Italie
recevable et ne statuer sur son bien-fondé que par la suite, au stade du
fond, comme elle a déjà procédé dans deux affaires antérieures 17 à la pré-
sente ordonnance.
   29. Ce trait de la pratique antérieure de la Cour en matière de demandes
reconventionnelles avait reçu un accueil favorable en doctrine à cause du
traitement simultané des demandes reconventionnelles et des demandes
principales, élargissant opportunément l’objet du litige et permettant à
la CIJ de mieux connaître le différend qu’elle était appelée à trancher 18.
Sans la demande reconventionnelle de l’Italie portant sur les réparations à
raison des préjudices liés aux crimes de guerre, la Cour devra à présent


Cour de réviser l’arrêt sur les exceptions préliminaires rendu le 11 juillet 1996. Par ordon-
nance du 10 septembre 2001, le président de la Cour prit acte du retrait par la Yougoslavie
des demandes reconventionnelles présentées dans son contre-mémoire.
   Deuxièmement, dans l’affaire des Plates-formes pétrolières (Iran c. Etats-Unis), les
Etats-Unis soulevèrent une exception préliminaire quant à la compétence de la Cour en
vertu du paragraphe 1 de l’article 79 de son Règlement. Par arrêt du 12 décembre 1996, la
CIJ rejeta l’exception préliminaire et se reconnut compétente pour connaître de la demande
principale de l’Iran. Les Etats-Unis déposèrent leur contre-mémoire contenant une
demande reconventionnelle, qui fut contestée par l’Iran au motif qu’elle ne satisferait pas
aux critères (compétence et connexité directe) définis à l’article 80 du Règlement de la
Cour. Par ordonnance du 10 mars 1998, la CIJ se reconnut compétente pour connaître de
la demande reconventionnelle. Sur le plan procédural, la différence par rapport à la
présente espèce tenait à ce que, dans l’affaire des Plates-formes pétrolières, la Cour s’était
déjà reconnue compétente pour connaître de la question ayant par la suite fait l’objet
d’une demande reconventionnelle. En revanche, dans la présente affaire des Immunités
juridictionnelles de l’Etat (Allemagne c. Italie), la compétence de la Cour n’avait pas
encore été formellement établie.
   La Cour avait retenu sa compétence dans un arrêt rendu le 12 décembre 1996 (par. 55,
point 2)) et les parties soulevèrent certaines questions quant à la signification précise ou à
la portée de cet arrêt. Dans son arrêt sur le fond rendu le 6 novembre 2003, la CIJ était
confrontée à de nouvelles exceptions soulevées par l’Iran quant à sa compétence pour con-
naître de la demande reconventionnelle (ou la recevabilité de celle-ci) au stade du fond ;
ces exceptions étaient différentes de celles examinées par la Cour dans son ordonnance du
10 mars 1998. La Cour indiqua que, dans son ordonnance antérieure du 10 mars 1998, elle
« ne trait[ait]..., en ce qui concerne la compétence et la recevabilité, d’aucune question qui
ne [fû]t directement liée à l’article 80 du Règlement » (paragraphe 105 de l’arrêt). Enfin, la
Cour jugea, à ce stade, que les demandes reconventionnelles des Etats-Unis ne sauraient
être retenues.
   Enfin, troisièmement, dans l’affaire des Activités armées sur le territoire du Congo
(République démocratique du Congo c. Ouganda) (2001), le Congo ne niait pas que les
demandes de l’Ouganda satisfaisaient au critère de la « compétence » prévu au paragraphe 1
de l’article 80 du Règlement de la Cour, et la CIJ se référait principalement à la « connexité
directe » entre les demandes initiales et les demandes reconventionnelles (cf. supra).
   17 Ainsi, par exemple, dans l’affaire des Plates-formes pétrolières (1998) et dans celle de

la Frontière terrestre et maritime entre le Cameroun et le Nigéria (1999) : cf. supra.
   18 S. Torres Bernárdez, « La modification des articles du Règlement de la Cour inter-

nationale de Justice relatifs aux exceptions préliminaires et aux demandes reconvention-
nelles », Annuaire français de droit international, vol. 49, 2003, p. 229, 233-234, 241 et 247.

                                                                                           35

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                      342

statuer dans le cadre d’une perspective beaucoup plus étroite sur la
demande (initiale) de l’Allemagne portant sur l’immunité de l’Etat. La
présente décision de la Cour a fait table rase des raisonnements antérieurs
de celle-ci ainsi que de la doctrine juridique plus éclairée en la matière,
qui s’est construite en l’espace de soixante-dix ans, selon laquelle les
demandes reconventionnelles contribuent à la bonne administration de la
justice et aident à assurer l’équilibre nécessaire entre les droits procédu-
raux des parties en litige.
   30. En tout état de cause, étant donné que la majorité de la Cour a
décidé sommairement de rejeter la demande reconventionnelle en la
déclarant « irrecevable comme telle » — ce dont je me dissocie énergique-
ment —, elle aurait dû pour le moins s’informer comme il convient en
tenant d’abord des audiences publiques dans le but d’obtenir des préci-
sions supplémentaires des Parties. Elle n’aurait pas dû prendre la présente
décision sans avoir au préalable entendu les Parties en audience publique,
et ce pour les cinq raisons suivantes : a) premièrement, en vertu d’une
prescription fondamentale découlant du principe de la bonne administra-
tion de la justice qui préside au droit procédural international ; b) deuxiè-
mement, parce que les demandes reconventionnelles sont autonomes d’un
point de vue ontologique et devraient bénéficier du même traitement que
les demandes principales qu’elles tendent à neutraliser (supra) ; c) troi-
sièmement, l’examen simultané des demandes principales et des de-
mandes reconventionnelles, qui devraient être en « connexité directe »,
exige un strict respect du principe du contradictoire 19 ; d) quatrièmement,
l’égalité procédurale entre les parties (demandeur et défendeur, dont les
rôles s’inversent du fait de la demande reconventionnelle) ne peut être
assurée que moyennant le strict respect du principe du contradictoire ; et
e) cinquièmement, mais non par ordre d’importance, les questions sou-
levées devant la Cour par la demande principale et la demande reconven-
tionnelle sont trop importantes — et ce tant pour le règlement de la
présente affaire que pour l’état actuel et futur du droit international —
pour que la Cour puisse les traiter de la manière dont elle a procédé, en
rejetant sommairement le demande reconventionnelle.


                VI. L’ENSEMBLE FACTUEL COMPLEXE EN L’ESPÈCE
                        ET LES ARGUMENTS DES PARTIES

   31. Passant maintenant à l’examen de l’ensemble factuel complexe
dans la présente affaire des Immunités juridictionnelles de l’Etat, oppo-
sant l’Italie et l’Allemagne pour ce qui est de la demande reconvention-
nelle, mon analyse portera d’abord sur la déclaration conjointe des Gou-
vernements italien et allemand de 2008. En deuxième lieu, j’examinerai
les arguments des Parties concernant la demande reconventionnelle, en

   19 Cf. F. Salerno, « La demande reconventionnelle dans la procédure de la Cour interna-

tionale de Justice », Revue générale de droit international public, vol. 103, 1999, p. 371-374.

                                                                                           36

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                343

me penchant sur : a) l’étendue du différend ; b) le fond du différend ; et
c) la controverse entre les Parties sur la notion de « situation continue ».

                     1. La déclaration conjointe de 2008
                    des Gouvernements italien et allemand
   32. Le 18 novembre 2008, l’Italie et l’Allemagne adoptèrent, sur le site
du mémorial de la « Risiera di San Sabba », près de Trieste, une impor-
tante déclaration conjointe annexée aux pièces de procédure déposées par
les deux Parties devant la Cour 20. Aux termes de cette déclaration :
        « L’Italie et l’Allemagne déclarent partager les idéaux de réconci-
     liation, de solidarité et d’intégration qui forment la base de la cons-
     truction européenne, à laquelle les deux Etats ont contribué avec
     conviction, à laquelle ils continueront de contribuer et dont ils ne
     cesseront de favoriser le développement.
        C’est dans ce même esprit de coopération qu’ils entendent revenir
     ensemble sur les douloureuses expériences de la seconde guerre mon-
     diale ; se joignant à l’Italie, l’Allemagne prend pleinement et solen-
     nellement acte des souffrances indicibles infligées aux hommes et aux
     femmes d’Italie, en particulier lors des massacres, ainsi qu’aux
     anciens internés militaires italiens, et œuvre pour que soit conservée
     la mémoire de ces événements tragiques.
        Dans cette optique, M. Frank-Walter Steinmeier, vice-chancelier
     et ministre fédéral des affaires étrangères, a, en un geste d’une
     grande portée morale et humanitaire, visité en compagnie de son
     homologue M. Franco Frattini la « Risiera di San Sabba », ce afin de
     rendre hommage aux internés militaires italiens qui furent détenus
     dans ce camp de transit avant d’être déportés en Allemagne ainsi
     qu’à toutes les victimes dont ce lieu vise à honorer la mémoire.
        L’Italie respecte la décision de l’Allemagne de s’adresser à la Cour
     internationale de Justice pour obtenir une décision sur le principe de
     l’immunité de l’Etat. Comme l’Allemagne, elle est partie à la conven-
     tion européenne de 1957 pour le règlement pacifique des différends
     et se laisse toujours guider dans son action par le droit international.
     L’Italie estime dès lors que pareille décision contribuera à faire la
     lumière sur cette question complexe. »
   33. Il est particulièrement révélateur que l’Italie et l’Allemagne aient
jugé opportun d’adopter le 18 novembre 2008, près de Trieste, cette décla-
ration conjointe à laquelle j’attache une importance considérable. Le fait
que l’Allemagne et l’Italie aient honoré la mémoire de certaines des vic-
times de la déportation et du travail forcé au cours de la seconde guerre
mondiale est particulièrement louable. Le passé vit en nous dans le présent.

  20 Mémoire de la République fédérale d’Allemagne (12 juin 2009), vol. I, annexe 2 ; et

contre-mémoire de l’Italie (22 décembre 2009), annexe I.


                                                                                     37

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                     344

En négligeant le passé, nous ne pourrions point affronter l’avenir. Il n’est
guère surprenant que, tout au long de l’histoire de la pensée humaine, la
vie dans le temps qui passe se soit révélée, au cours des siècles, l’une des
plus grandes énigmes de l’existence humaine (comme cela a été reconnu,
par exemple, dans les œuvres de Platon, Aristote, saint Augustin, Sénèque,
B. Pascal, E. Kant, H. Bergson ou P. Ricœur, entre autres).
   34. Le point de départ du présent différend opposant les deux Parties
réside dans les deux accords de 1961 entre l’Allemagne et l’Italie (à
savoir, respectivement, le traité portant règlement de certaines questions
d’ordre patrimonial, économique et financier et le traité relatif à l’indem-
nisation des ressortissants italiens ayant fait l’objet de mesures de persé-
cution sous le régime national-socialiste). Or il ne s’ensuit pas que la
Cour soit de ce fait empêchée de tourner son regard vers le passé, vers
l’une des périodes les plus sombres de l’histoire contemporaine. Il n’en est
rien. Le passé vit inévitablement en chacun de nous. Par leur déclaration
conjointe du 18 novembre 2008, l’Italie et l’Allemagne ont clairement
démontré qu’elles restaient toutes deux disposées à tourner leur regard
vers le passé et à honorer la mémoire de ceux qui furent victimes de la
cruauté humaine, des horreurs du IIIe Reich. Il a fallu bien moins qu’une
déclaration conjointe de ce type pour que fussent tirées des conséquences
juridiques que les Etats se sont estimés obligés de supporter 21. C’est en
affrontant le passé que l’on peut comprendre et assumer le présent et que
l’avenir devient viable et même prometteur.
   35. L’écoulement du temps ne supprime ni n’allège le poids des injus-
tices graves, qui devient au contraire plus accablant et impossible à suppor-
ter. Pour bien vivre dans le temps, on doit tenir compte des impératifs de la
justice et les respecter. Les grandes injustices, les atrocités et les violations
graves des droits de l’homme et du droit international humanitaire ne
s’effacent pas. Elles ne sauraient être oubliées. Même si le pardon est
accordé, il n’est pas synonyme d’oubli 22. Quelque négligé par les historiens
qu’ait pu être jusqu’à présent le travail forcé pendant la seconde guerre
mondiale 23, il reste vivant non seulement dans la mémoire des victimes


   21 Comme c’est le cas pour certains actes unilatéraux des Etats au niveau international :

cf. par exemple Erik Suy, Les actes juridiques unilatéraux en droit international public,
Paris, LGDJ, 1962, p. 44, et cf. p. 1-290 ; G. Venturini, « La portée et les effets juridiques
des attitudes et des actes unilatéraux des Etats », Recueil des cours de l’Académie de droit
international de La Haye, vol. 112, 1964, p. 387-388, 391 et 400-401 ; A. Miaja de la
Muela, « Los Actos Unilaterales en las Relaciones Internationales », Revista Española de
Derecho Internacional, vol. 20, 1967, p. 456-459.
   22 Sur ce point précis, cf. A. A. Cançado Trindade, « Responsabilidad, Perdón y Justi-

cia como Manifestaciones de la Conciencia Jurídica Universal », Revista de Estudios
Socio-Jurídicos, vol. 8, Universidad del Rosario de Bogotá, vol. 8, 2006, p. 15-36.
   23 Cf. généralement, pour ce qui est de la seconde guerre mondiale, par exemple

W. Gruner, Jewish Forced Labour under the Nazis, Cambridge University Press, 2008,
p. 3-295 ; C. R. Browning, Politique nazie, travailleurs juifs, bourreaux allemands, Paris,
Tallandier, 2009, p. 11-267. Et cf. généralement, pour ce qui est de la première guerre
mondiale, par exemple F. Passelecq, Déportation et travail forcé des ouvriers et de
la population civile de la Belgique occupée (1916-1918), Paris/New Haven, PUF/Yale

                                                                                          38

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                         345

encore survivantes, mais également dans la mémoire collective ou intergé-
nérationnelle de l’humanité, dans la conscience humaine, ce dont témoigne
la présente affaire introduite devant la Cour internationale de Justice.

  2. Les arguments des Parties concernant la demande reconventionnelle

a) L’étendue du différend
  36. Un examen de tous les arguments des Parties concernant la pré-
sente espèce, tels qu’ils ont été développés par elles dans le mémoire et
dans le contre-mémoire, irait au-delà des objectifs de la présente opinion
dissidente. Au stade actuel de l’affaire, l’analyse ci-après portera plutôt
sur les arguments que les Parties ont spécialement consacrés à la demande
reconventionnelle faisant l’objet de la présente ordonnance de la Cour.
Une brève remarque préliminaire s’impose néanmoins au sujet des vues
divergentes des Parties quant à l’« étendue réelle » de leur différend.

   37. En effet, l’Allemagne considère que le champ du différend est plus
étroit, tandis que l’Italie l’estime plus vaste. Comme l’Allemagne l’in-
dique dans son mémoire, le différend aurait pour objet un arrêt rendu (le
11 mars 2004) par la Corte di Cassazione italienne dans l’affaire Ferrini
c. République fédérale d’Allemagne, par lequel cette juridiction italienne
aurait porté atteinte à ses droits en écartant son immunité dans une pro-
cédure engagée par des ressortissants italiens qui furent astreints au tra-
vail forcé dans l’industrie de l’armement en territoire allemand entre 1943
et 1945. Tout en reconnaissant que les actes commis par le IIIe Reich à
l’encontre des « internés militaires » 24 étaient illicites et criminels, l’Alle-
magne estime néanmoins que ces atrocités perpétrées dans le passé ne jus-
tifient pas qu’il soit porté atteinte à l’immunité dont les Etats jouissent en
vertu du droit international général.
   38. L’Allemagne ajoute que les réparations de guerre doivent être
convenues au niveau international et, plus précisément, au « niveau inter-
étatique » 25, comme elles l’ont effectivement été au moyen de trois accords
internationaux, à savoir a) le traité de paix que l’Italie a conclu avec les
Puissances alliées en 1947, b) le traité de 1961 portant règlement de cer-
taines questions d’ordre patrimonial, économique et financier entre l’Alle-
magne et l’Italie, et c) le traité de 1961 relatif à l’indemnisation des

University Press, 1928, p. 1-404 ; Captivity, Forced Labour and Forced Migration in
Europe during the First World War (ouvrage collectif, M. Stibbe, dir. publ.), Londres/
New York, Routledge, 2009, p. 1-81.
   24 Comme le relève l’Allemagne, il existe en réalité trois catégories de demandeurs, à

savoir : a) les civils capturés en Italie et transportés en Allemagne pour y être astreints au
travail forcé ; b) les prisonniers de guerre de nationalité italienne qui se virent de fait
privés du statut que leur garantissent les conventions de La Haye et furent ensuite as-
treints au travail forcé (les « internés militaires », auxquels les Parties se réfèrent souvent) ;
et c) les victimes des massacres perpétrés par des agents allemands. Cf. mémoire de la
République fédérale d’Allemagne (12 juin 2009), p. 12-13, par. 13.
   25 Cf. ibid., p. 9-12, par. 10-12.



                                                                                              39

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)       346

ressortissants italiens ayant fait l’objet de mesures de persécution sous le
régime national-socialiste, également conclu entre l’Allemagne et l’Italie.
En conséquence, d’après l’Allemagne, l’étendue du présent différend se
limiterait au refus susmentionné de son immunité.
    39. L’Italie invite de son côté la CIJ à rechercher la « cause réelle du
différend » non pas dans l’arrêt rendu par sa Corte di Cassazione dans
l’affaire Ferrini (2004), mais plutôt dans « la question de la réparation
due par l’Allemagne aux victimes italiennes des crimes commis par les
autorités nazies » 26. L’Italie soutient que l’Allemagne n’a pas accordé une
réparation appropriée aux « internés militaires » italiens, en les excluant
entre autres des régimes de réparation institués en vertu de la législation
allemande 27 (cf. infra). L’Italie affirme en conséquence que, pour déter-
miner la « cause réelle du différend », les décisions rendues par ses juridic-
tions sur la question de l’immunité de l’Etat allemand « doivent être
considérées comme étant la conséquence de la situation de droit et de fait
découlant du refus de l’Allemagne d’indemniser les victimes italiennes » 28.
C’est en partant de cette vision plus large de l’étendue du présent diffé-
rend que l’Italie a présenté une demande reconventionnelle.
    40. Pour ce qui est de la condition de la « connexité directe » à laquelle
est subordonnée la présentation de demandes reconventionnelles (cf.
supra), l’Italie fait valoir qu’il existe manifestement une connexité directe
entre les faits et le droit sur lesquels elle se fonde pour contrer la demande
de l’Allemagne et entre les faits et le droit sur lesquels repose sa demande
reconventionnelle. L’Italie soutient qu’« un Etat qui viole des règles fon-
damentales n’est pas habilité à invoquer l’immunité » si cela aurait pour
effet de le « soustraire aux conséquences juridiques de son comportement
illicite » ; elle affirme que, lorsque la Cour examinera ce moyen de défense
concernant la demande initiale de l’Allemagne, elle devra se pencher sur
« bon nombre des questions factuelles et juridiques » sur lesquelles est
basée sa demande reconventionnelle 29.
    41. L’Italie conclut sur ce point par deux observations. Elle relève
d’abord que le fait que la demande reconventionnelle élargit l’objet du
différend n’a pas d’incidence sur sa recevabilité, comme cela a été confirmé
par la Cour dans son ordonnance rendue en l’affaire relative à l’Applica-
tion de la convention pour la prévention et la répression du crime de géno-
cide (1997, supra) 30. Elle affirme en deuxième lieu que, étant donné que
l’Allemagne était « tout à fait consciente du lien étroit existant entre
immunité et réparations en la présente affaire », la question de la répara-
tion fait incontestablement partie de la « question complexe » à laquelle
renvoie la déclaration conjointe adoptée par les Parties en 2008 31.


  26 Contre-mémoire de l’Italie (22 décembre 2009), p. 35, par. 3.11.
  27 Cf. ibid., p. 16-18, par. 2.9-2.19.
  28 Ibid., p. 36, par. 3.11.
  29 Ibid., p. 130, par. 7.6.
  30 Ibid., p. 130, par. 7.7.
  31 Ibid., p. 130-131, par. 7.8.



                                                                           40

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)              347

   42. De son côté, l’Allemagne « s’abstient délibérément » de prendre
position sur « la question de la connexité entre la demande qu’elle a for-
mulée contre le défendeur et la demande reconventionnelle de celui-ci »,
tout en indiquant qu’elles sont, à son avis, « très différentes » 32. Premiè-
rement, pour ce qui est de l’absence de connexité directe en droit alléguée
par l’Allemagne, alors même que sa propre demande se réfère à la pra-
tique de juridictions italiennes refusant l’immunité de juridiction, la
demande reconventionnelle de l’Italie porte sur des violations du droit
international commises par les troupes allemandes au cours de la seconde
guerre mondiale. Deuxièmement, pour ce qui est de l’absence alléguée de
connexité directe en fait, les événements au sujet desquels l’Allemagne
invite la Cour à se prononcer sont survenus depuis 2004, tandis que ceux
que l’Italie souhaite soumettre à l’examen de la Cour ont eu lieu entre
1943 et 1945. L’Allemagne déclare néanmoins que, à son avis, la question
de la connexité directe n’est pas pertinente aux fins de la décision de la
Cour sur la recevabilité de la demande reconventionnelle, puisqu’« [i]l
est ... évident que la Cour n’a compétence ni ratione temporis ni ratione
materiae » 33.

b) Le fond du différend
  43. Dans le dernier chapitre de son contre-mémoire 34, l’Italie présente
une demande reconventionnelle par laquelle elle prie la CIJ de déclarer
que
     « l’Allemagne a violé l’obligation de réparation qui est la sienne à
     l’égard des victimes italiennes des crimes commis par l’Allemagne
     nazie pendant la seconde guerre mondiale et qu’elle doit, par consé-
     quent, mettre fin à son comportement illicite et accorder aux vic-
     times une réparation effective et appropriée » 35.
L’Italie se penche ensuite sur les conditions de recevabilité des demandes
reconventionnelles en vertu de l’article 80 du Règlement de la Cour (cf.
supra). Elle soutient d’abord que « le différend concernant l’immunité
soumis par l’Allemagne et celui concernant les réparations soumis par
l’Italie découlent des mêmes faits » 36.
   44. Elle estime donc que sa demande reconventionnelle et la demande
originaire sont basées sur le même titre de compétence. L’Italie soutient
en particulier que la Cour est compétente ratione temporis en l’espèce
parce que les événements qui constituent la « cause réelle du différend »
— c’est-à-dire « le régime de réparation institué par les deux accords
conclus entre l’Allemagne et l’Italie en 1961 » et l’exclusion des victimes

  32 Observations écrites de la République fédérale d’Allemagne relatives à la demande

reconventionnelle de l’Italie (10 mars 2010), p. 3, par. 3.
  33 Ibid., p. 4, par. 3.
  34 Contre-mémoire de l’Italie (22 décembre 2009), p. 128-133, par. 7.1 à 7.14.
  35 Ibid., p. 128, par. 7.2.
  36 Ibid., p. 129, par. 7.4.



                                                                                   41

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                  348

italiennes du régime de réparation mis en place par la fondation « Mé-
moire, responsabilité et avenir » créée en 2000 — sont survenus posté-
rieurement à l’entrée en vigueur de la convention européenne de 1957
pour le règlement pacifique des différends 37 (sur laquelle se fonde la
compétence de la Cour en l’espèce).
   45. L’Italie estime que les « décisions plus récentes des autorités alle-
mandes concernant les demandes d’indemnisation présentées » par les
victimes italiennes (en particulier sous les auspices de la fondation
« Mémoire, responsabilité et avenir » en 2000 38) constituent autant de
« situations nouvelles » aux fins de l’établissement de la compétence ratione
temporis à l’égard de la présente demande reconventionnelle. Etant donné
que ces décisions ont été prises en partant de l’idée que « les personnes
ayant été victimes de violations graves du droit international humanitaire
ne bénéficieraient pas d’un droit à réparation individuel car, dans ces cas,
la question de la réparation devait être réglée exclusivement au niveau
interétatique », elles constitueraient une source autonome du différend
entre les Parties portant sur la question des réparations 39.
   46. L’Italie déclare également qu’elle « ne partage pas l’avis de l’Alle-
magne au sujet de la portée des clauses de renonciation » figurant dans les
deux accords de 1961 40. Elle nie donc que la « cause réelle du différend »
réside dans les atrocités perpétrées par l’Allemagne nazie au cours de la
seconde guerre mondiale (entre 1943 et 1945), puisque les Parties « par-
tagent clairement le même avis en ce qui concerne la survenance et la
qualification juridique des faits qui sont à l’origine des créances de répa-
ration », à savoir les « violations graves du droit international humani-
taire commises par l’Allemagne nazie » 41.
   47. La raison pour laquelle le différend ne découlerait pas non plus du
traité de paix de 1947 (quoique le paragraphe 4 de son article 77, qui
contient la clause de renonciation, nécessite une interprétation) tiendrait
au fait que, en concluant les deux accords de 1961 (cités supra), l’Alle-
magne aurait renoncé à se prévaloir de la clause de renonciation figurant
au paragraphe 4 de l’article 77 dudit traité de paix, créant ainsi une « situ-
ation nouvelle » entre les Parties en ce qui concerne la « question de la répa-
ration » 42. Au vu de cela, l’Italie conclut que le différend ne peut découler
que de l’interprétation des deux accords de 1961. Elle déclare notamment :
     « la Cour est compétente pour connaître du différend sur l’immunité
     soumis par l’Allemagne ainsi que du différend sur la réparation
     soumis par l’Italie. Il n’existe pas de limitation pertinente ratione
     temporis de la compétence de la Cour, puisque les deux différends

   37 Cf. Contre-mémoire de l’Italie (22 décembre 2009), p. 129, par. 7.4, et cf. également

p. 33-37, par. 3.6-3.13.
   38 Ibid., p. 38 et 40, par. 3.16 et 3.19.
   39 Ibid., p. 40, par. 3.19.
   40 Ibid., p. 39, par. 3.17.
   41 Ibid., p. 37-38, par. 3.15.
   42 Ibid., p. 39, par. 3.18.



                                                                                        42

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                    349

      portent sur des faits et situations, à savoir la conclusion des accords
      d’indemnisation de 1961 entre l’Italie et l’Allemagne et le refus de
      l’Allemagne d’examiner les demandes d’indemnisation des IMI, qui
      sont postérieurs à l’entrée en vigueur de la convention européenne
      entre les parties aux différends. » 43
   48. Dans ses « observations écrites » relatives à la demande reconven-
tionnelle de l’Italie, l’Allemagne soutient pour sa part que la Cour n’est
compétente ni ratione materiae ni ratione temporis pour connaître de
ladite demande reconventionnelle. A son avis, ni sa déclaration du 30 avril
2008 (par laquelle elle accepte la juridiction obligatoire de la CIJ) 44 ni la
déclaration conjointe des Gouvernements allemand et italien du
18 novembre 2008 (dont le texte a été reproduit ci-dessus) n’auraient pu
avoir pour effet d’exprimer son consentement en vue de l’exercice par la
Cour de sa compétence à l’égard de la demande reconventionnelle de
l’Italie 45. L’Allemagne fait valoir que le critère temporel énoncé à l’arti-
cle 27 de la convention européenne pour le règlement pacifique des dif-
férends 46 ne viserait pas la date à laquelle le différend s’est élevé, mais la
date des « faits ou situations dont a résulté le différend » 47. Ces faits et
situations, ajoute l’Allemagne, sont les « actes et activités illicites commis
par les forces et autres autorités allemandes pendant les vingt mois au
cours desquels [l’Italie] a été placée sous occupation, et ses forces armées
traitées en tant que forces ennemies » 48.
   49. Quant à l’affirmation de l’Italie selon laquelle le différend décou-
lerait de l’interprétation des clauses de renonciation figurant dans les
deux accords de 1961, l’Allemagne considère ces deux accords comme un
« geste de bonne volonté », comme « des étapes d’un processus de norma-
lisation intra-européenne et [qui] avaient pour objet de consolider le par-
tenariat entre l’Allemagne et l’Italie » 49. L’Allemagne nie avoir été tenue,
en vertu du droit international, de conclure les accords de 1961, qui,

  43  Contre-mémoire de l’Italie (22 décembre 2009), p. 40-41, par. 3.20.
  44  Observations écrites de la République fédérale d’Allemagne..., op. cit. supra note 32,
p. 4-5, par. 5-6. L’Allemagne relève que la déclaration portant acceptation de la juridic-
tion obligatoire de la CIJ ne s’applique qu’aux différends nés après la date de la signature
de ladite déclaration et, en tout état de cause, exclut les différends liés à l’activité des
forces armées à l’étranger.
   45 Pour ce qui est de la déclaration conjointe de 2008, l’Allemagne fait observer qu’elle

constituerait un « document de nature politique » visant à rassurer la communauté inter-
nationale sur le fait que l’introduction de l’instance contre l’Italie ne nuirait en rien aux
bonnes relations entre les Parties. De surcroît, la déclaration indique que la convention
européenne de 1957 est considérée par l’Allemagne comme une preuve du fait que les
Parties partageaient l’avis selon lequel la convention « était le seul fondement juridique de
l’instance à venir devant la Cour » : cf. ibid., p. 9, par. 12.
   46 Art. 27 : « Les dispositions de la présente Convention ne s’appliquent pas : a) aux

différends concernant des faits ou situations antérieurs à l’entrée en vigueur de la présente
Convention entre les parties au différend... »
   47 Observations écrites de la République fédérale d’Allemagne..., op. cit. supra note 32,

p. 9-10, par. 14.
   48 Ibid., p. 10, par. 15.
   49 Ibid., p. 20-21, par. 32-33.



                                                                                         43

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                     350

ajoute-t-elle, « ont été conclus en bonne et due forme » et « n’ont aucune
incidence néfaste sur les droits italiens » 50. En outre, d’après l’Allemagne,
l’Italie n’a jamais « fait ... mention d’une quelconque irrégularité, incohé-
rence ou autre carence qui entacherait les deux accords de 1961 » et, par-
tant, il « n’existe tout simplement aucun différend concernant la perti-
nence des traités vis-à-vis de la demande reconventionnelle » 51.
   50. Enfin, l’Allemagne conteste sommairement l’argument de l’Italie
selon lequel l’exclusion des victimes italiennes du régime de réparation de
la fondation « Mémoire, responsabilité et avenir » (2000) constituerait une
nouvelle source de différend. Elle relève que l’Italie a reconnu, dans son
contre-mémoire, que « la promulgation de cette loi n’a[vait] pas été dictée
par une obligation de droit international existant entre les deux pays » 52.
L’Allemagne soutient en conséquence que les événements liés à la mise en
vigueur et à l’application de la loi seraient dénués de pertinence aux fins
de la présente espèce.
   51. De son côté, l’Italie affirme de nouveau, dans ses « observations
sur les observations écrites » de l’Allemagne, que cette dernière n’aurait
pas distingué entre la « source des droits dont la violation est alléguée » et
la « source [réelle] du différend » que la Cour est appelée à trancher. Bien
que la source des droits à réparation réside dans les violations graves du
droit international humanitaire commises au cours de la seconde guerre
mondiale, l’Italie soutient que le différend porterait en réalité sur l’inter-
prétation des deux accords de 1961 et relèverait dès lors de la compétence
ratione temporis de la Cour. D’après l’Italie, la Cour est invitée à se pro-
noncer sur les questions de savoir : a) « si, en concluant les deux accords
de 1961, l’Italie a renoncé à toutes ses réclamations en matière de répara-
tion, y compris celles ayant trait aux violations graves du droit interna-
tional humanitaire commises par le Reich allemand au cours de la
seconde guerre mondiale » et b) « si, en refusant d’examiner les demandes
de réparation qui lui ont été soumises après la création de la fondation
« Mémoire, responsabilité et avenir » en 2000, l’Allemagne a manqué à ses
obligations de réparation à l’égard des victimes italiennes des crimes com-
mis par le Reich allemand et, dans l’affirmative, quelles sont les consé-
quences juridiques découlant de ce comportement illicite » 53.


   50 Observations écrites de la République fédérale d’Allemagne..., op. cit. supra note 32,

p. 21, par. 33.
   51 Ibid., p. 21-22, par. 34-35.
   52 Ibid., p. 23, par. 37.
   53 Observations écrites de l’Italie sur les observations écrites de l’Allemagne relatives à

la demande reconventionnelle de l’Italie (18 mai 2010), p. 7 et 9-10, par. 14 et 21. Comme
il y est affirmé :
       « L’objet du différend soulevé par l’Italie est double quant à sa substance. Première-
    ment, il porte sur la question litigieuse de l’existence, à l’époque de la naissance du
    présent différend, au cours des années 2000, d’un droit à réparation en faveur de
    l’Italie. A cet égard, la Cour doit essentiellement statuer sur la question de savoir si,
    en concluant les deux accords de 1961, l’Italie a renoncé à toutes ses réclamations en
    matière de réparation, y compris à celles ayant trait aux violations graves du droit

                                                                                          44

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                          351

   52. Cherchant à démontrer qu’il existe effectivement un différend entre
les Parties quant à la manière dont les deux accords de 1961 doivent être
interprétés, l’Italie mentionne certaines des questions que la Cour aurait à
trancher au cas où elle déciderait de connaître de la demande reconven-
tionnelle. Elle relève que les implications des deux accords de 1961 sont
triples, puisque l’Allemagne : a) aurait « renoncé à la possibilité, qu’elle
considérait comme étant son droit, de se prévaloir de la renonciation à
toute réclamation de la part de l’Italie » en vertu du traité de paix de
1947 ; b) aurait reconnu « l’existence d’une obligation de réparation envers
l’Italie ... ouvrant la voie à un processus de réparations » ; et c) aurait
« reconnu clairement le fait que [les deux accords de 1961] n’avaient pas
épuisé l’ensemble des possibilités de réparation susceptibles d’être offertes
aux victimes italiennes, en reconnaissant expressément que d’autres voies
restaient disponibles (ou le deviendraient) en vertu de la législation alle-
mande » 54.
   53. A l’appui de l’argument selon lequel les deux accords de 1961
auraient créé une « situation entièrement nouvelle » en vertu de laquelle
l’Allemagne ne serait plus recevable à se prévaloir de la clause de renon-
ciation du traité de paix de 1947, l’Italie se réfère au texte de l’article 3 du
traité d’indemnisation [le deuxième accord de 1961] (qui suggère que les
deux accords ne préjugent pas des réclamations qui ne relèvent pas de
leur objet spécifique) ainsi qu’à un « échange de lettres » intervenu lors de
la conclusion des accords 55. L’Italie soutient que les accords de 1961 ne
pouvaient pas, comme le suggère l’Allemagne, régler la question des répa-
rations, en renvoyant à la pratique de plusieurs Etats ayant rejeté la thèse
selon laquelle des clauses de renonciation similaires à celles des deux
accords de 1961 auraient pu avoir pour effet de clore le débat sur les
réparations 56.
   54. L’Italie conteste également le point de vue de l’Allemagne selon


       international humanitaire commises par le Reich allemand au cours de la seconde
       guerre mondiale. La deuxième question, étroitement liée à la première, est celle de
       savoir si, en refusant d’examiner les demandes de réparation qui lui ont été soumises
       après la création de la fondation « Mémoire, responsabilité et avenir » en 2000,
       l’Allemagne a manqué à ses obligations de réparation à l’égard des victimes italiennes
       des crimes commis par le Reich allemand et, dans l’affirmative, quelles sont les con-
       séquences juridiques découlant de ce comportement illicite. Compte tenu de l’objet
       du présent différend tel qu’il a été ici défini, on voit bien que les faits ou situations
       dont il faut tenir compte aux fins de l’application de la clause de limitation ratione
       temporis figurant à l’article 27 a) ne sont pas les événements de la seconde guerre
       mondiale. Le différend soulevé par l’Italie concerne une situation déterminée, à
       savoir le régime de réparation mis en place par les deux accords de 1961, ainsi que des
       faits déterminés, à savoir les événements ayant suivi la création de la fondation
       « Mémoire, responsabilité et avenir ». Ce sont ces faits et cette situation, et non pas les
       événements survenus au cours de la seconde guerre mondiale, qui constituent l’origine
       ou la cause réelle du différend sur la réparation. » (Par. 21.)
  54 Observations écrites de l’Italie..., op. cit. supra note 53, p. 17, par. 43.
  55 Ibid., p. 18-19, par. 45-47.
  56 Ibid., p. 20-21, par. 53.



                                                                                              45

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                   352

lequel les deux accords de 1961, ainsi que la législation allemande sur les
réparations, constituaient des mesures ex gratia. D’après l’Italie, « aucun
traité ne saurait vraiment être analysé comme un simple geste de bonne
volonté, pas plus qu’il ne saurait être considéré comme un acte unilaté-
ral » et tant les traités que la législation allemande pertinente « étaient le
résultat d’une pression internationale et de négociations intergouverne-
mentales » 57. L’Italie déclare en résumé que :
       « le simple fait que l’Italie et l’Allemagne ont des vues opposées sur
       ces questions et sur d’autres questions présentant un rapport direct
       avec le sens, la portée et les effets des accords de 1961 (et la pratique
       allemande ultérieure) prouve qu’il existe « [u]n désaccord sur un
       point de droit ou de fait..., une opposition de thèses... » entre les
       Parties et place les accords de 1961 et leurs conséquences au cœur du
       différend » 58.

c) La controverse sur la notion de « situation continue »

   55. Un autre sujet de désaccord entre l’Italie et l’Allemagne a trait à
l’importance de la notion de « situation continue » en l’espèce. L’Alle-
magne souligne que « [l]’élément central de la demande reconventionnelle
[de l’Italie] réside ... dans l’argument selon lequel une obligation de ré-
parer les violations du droit international humanitaire commises par les
autorités nazies pendant la période de l’occupation militaire de l’Italie
continue d’incomber à l’Allemagne » 59. D’après l’Allemagne, étant
donné qu’« [a]ucune demande en réparation ni aucune autre demande
contre l’Allemagne ne découle des accords de 1961 » 60, la Cour devrait
s’abstenir de connaître de la demande reconventionnelle car elle serait
incompétente ratione temporis.
   56. L’Italie affirme pour sa part dans son contre-mémoire, au sujet de
l’« obligation de réparation » sur laquelle est fondée sa demande recon-
ventionnelle, que « l’Allemagne a manqué et continue de manquer à
[cette] obligation ... à l’égard d’un très grand nombre de victimes » 61. Au
vu de cela, elle soutient que, tandis que « les crimes qui ont fait naître
l’obligation de réparation doivent être analysés comme étant des « faits
instantanés » », « [l]e fait internationalement illicite que constitue la viola-
tion de l’obligation de réparation ne possède nullement un caractère « ins-
tantané » », mais relève de la définition des violations ayant un caractère
continu visées au paragraphe 2 de l’article 14 des Articles de la CDI sur
la responsabilité de l’Etat 62.

  57  Observations écrites de l’Italie..., op. cit. supra note 53, p. 21-22, par. 55.
  58  Ibid., p. 22-23, par. 57.
   59 Observations écrites de la République fédérale d’Allemagne..., op. cit. supra note 32,

p. 22-23, par. 35.
   60 Ibid., p. 22-23, par. 35.
   61 Contre-mémoire de l’Italie (22 décembre 2009), p. 11, par. 1.17.
   62 Ibid., p. 12, par. 1.17.



                                                                                         46

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                        353

   57. Bien que l’Italie formule cet argument lorsqu’elle examine l’appli-
cabilité des règles actuelles en matière d’immunité des Etats et de droit
international humanitaire à l’obligation alléguée du demandeur d’accor-
der une réparation (cf. supra), l’Allemagne soutient que ce raisonnement
constituerait une tentative de « passer outre aux éléments temporels qui font
obstacle à [l]a demande reconventionnelle [de l’Italie] » 63. L’Allemagne
invite ensuite la Cour à faire une distinction entre « [l]’ingérence dans
les droits de l’autre partie » — qui s’est produite en l’espèce entre 1943 et
1945, c’est-à-dire au cours d’une période ne relevant pas de la compétence
ratione temporis de la Cour — et « les conséquences qui en résultent »
— c’est-à-dire l’obligation alléguée d’accorder une réparation 64.
   58. L’Allemagne rappelle dans ce contexte l’arrêt rendu par la CPJI en
l’affaire des Phosphates du Maroc (Italie c. France, 1938) 65 et soutient
également que, dans l’esprit de la décision de la CPJI, « les griefs formulés
contre la manière et la méthode de règlement n’entrent pas en ligne de
compte aux fins de déterminer l’applicabilité de la clause temporelle per-
tinente » en l’espèce 66. A cet égard, l’Allemagne cite des exemples tirés de
la jurisprudence de la Cour européenne des droits de l’homme (CEDH) 67,
en insistant sur des espèces telles que l’affaire Malhous c. République
tchèque (2000, concernant la privation du droit de propriété ou de
tout autre droit réel) et l’affaire Kholodov et Kholodova c. Russie (2006,
ayant pour objet le décès de M. D. Kholodov) 68. Or, étant donné que ces
espèces concernaient, comme l’Allemagne le reconnaît, des « actes
instantanés » plutôt que des situations continues, elles ne sont pas per-
tinentes aux fins de la présente affaire introduite devant la CIJ, qui revêt
un caractère différent.
   59. L’Italie relève de son côté qu’elle « n’a pas de difficulté à recon-
naître que la notion de fait illicite continu est dénuée de pertinence aux
fins de la détermination de la compétence ratione temporis de la Cour »

   63 Observations écrites de la République fédérale d’Allemagne..., op. cit. supra note 32,

p. 12-13, par. 20.
   64 Ibid., p. 13, par. 21.
   65 Dans cette affaire, l’Italie soutenait que la Cour était compétente ratione temporis

pour connaître de demandes liées à une décision prise par l’administration marocaine six
ans avant que la France n’ait accepté la juridiction obligatoire de la Cour parce que : a) le
déni de justice de la part de la France constituait en soi un fait internationalement illicite ;
et b) la décision de l’exécutif et le déni de justice constituaient « un seul fait illicite con-
tinué et progressif, qui n’[étai]t arrivé à sa perfection qu’après la date critique » (p. 23). La
CPJI écarta ces arguments aux motifs que : a) « le grief de déni de justice ne saurait être
séparé de la critique que le Gouvernement italien entend[ait] faire de la décision du Service
des Mines intervenue le 8 janvier 1925 » ; b) le déni de justice allégué ne faisait que « laisser
subsister le fait illicite », mais n’exerçait « aucune influence ni sur sa consommation, ni sur
la responsabilité qui en dériv[ait] » (p. 28).
   66 Observations écrites de la République fédérale d’Allemagne..., op. cit. supra note 32,

p. 13-15, par. 22.
   67 Cf. ibid., p. 15-18, par. 23-28 (renvoyant aux affaires Malhous c. République tchèque

[2000], Blečić c. Croatie [2006], Preussische Treuhand c. Pologne [2008], Kholodov et
Kholodova c. Russie [2006] et Varnava et autres c. Turquie [2009]).
   68 Cf. ibid., p. 15-17, par. 24 et 26.



                                                                                             47

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                354

et affirme qu’elle « n’a jamais eu l’intention de se fonder sur cet argu-
ment » 69. Néanmoins, elle fait grief à l’Allemagne d’invoquer à cette fin
l’affaire des Phosphates du Maroc et les exemples provenant de la jurispru-
dence de la Cour européenne des droits de l’homme 70. D’après l’Italie,
      « à la différence de la situation dans l’affaire des Phosphates du
      Maroc, l’objet du présent différend n’est pas la question de savoir si,
      lors de la seconde guerre mondiale, les autorités allemandes ont
      commis des violations graves du droit humanitaire engageant la res-
      ponsabilité internationale de l’Allemagne à l’égard de l’Italie. Ces
      faits ne constituent pas l’objet du présent différend, tout simplement
      parce qu’ils ne font pas l’objet d’une contestation entre les Parties.
      Bien que le présent différend concerne la question de la réparation
      due par l’Allemagne à la suite des crimes commis par les autorités
      allemandes au cours de la période allant de 1943 à 1945, le point cen-
      tral du différend — son fait générateur — correspond à des faits et
      situations postérieurs à la date critique. En conséquence, la tentative
      de l’Allemagne de suggérer que le présent différend se caractérise par
      la même situation que celle dans l’affaire des Phosphates du Maroc
      n’est tout simplement pas convaincante. » 71


              VII. LES ORIGINES DE LA « SITUATION CONTINUE »
                     DANS LA DOCTRINE INTERNATIONALISTE


   60. Les origines de la notion de « situation continue » sont passées qua-
siment inaperçues dans la doctrine contemporaine. Ce n’est que lorsque
cette notion a d’abord pris corps dans le contentieux international et a
ensuite été consacrée comme concept de droit international (cf. infra)
qu’elle a enfin bénéficié d’une certaine attention, quoique insuffisante, de
la part de la doctrine. Or, par coïncidence, c’est précisément dans la riche
tradition des doctrines internationalistes allemande et italienne que cette
notion trouve ses racines et a commencé à se développer. Mon propos
n’étant pas, dans le cadre de la présente opinion dissidente, de procéder à
une analyse approfondie de cette question particulière, je n’évoquerai que
la genèse de cette notion dans la doctrine internationaliste.
   61. Dans son ouvrage Völkerrecht und Landesrecht publié l’année de
la première conférence de la paix de La Haye (1899), Heinrich Triepel
avait déjà cerné la question :
         « Völkerrechtlich geboten nennen wir einmal alles Landesrecht,
      dessen Schöpfung sich als Erfüllung völkerrechtlicher Pflicht dars-
      tellt, ferner aber das, das der Staat zwar ohne solche Verpflichtung


 69 Observations écrites de l’Italie..., op. cit. supra note 53, p. 11, par. 25.
 70 Ibid., p. 11-13, par. 26-29.
 71 Ibid., p. 12, par. 27.



                                                                                   48

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                     355

     geschaffen hat, aber nachmals aufrechtzuerhalten verpflichtet wird.
     Dort besteht die Staatspflicht in Erlass und Aufrechterhaltung des
     Rechts, hier allein in dieser. Umgekehrt — wenn die Staaten zu bes-
     timmtem Zeitpunkte völkerrechtlich verpflichtet werden, ein Recht
     bestimmten Inhalts zu haben, so verletzt der Staat, der das entspre-
     chende Recht besitzt, seine Pflicht durch dessen Abschaffung und die
     fortgesetzte Unterlassung der Wiedereinführung, der von vornherein
     des gebotenen Rechts ermangelnde nur durch die Nichteinführung ;
     beide aber begehen ein, wenn ich so sagen darf, völkerrechtliches
     « Dauerdelikt ». » 72
   62. Bien que H. Triepel n’ait pas approfondi cet argument, il a laissé
transparaître son intuition, qui était de le situer non seulement dans le
cadre du rapport entre le droit international et le droit interne, mais éga-
lement dans sa dimension temporelle. Quatorze ans plus tard, peu avant
l’éclatement de la première guerre mondiale, son ouvrage connut une édi-
tion italienne dans laquelle on retrouvait le même paragraphe :
        « Imposto dal diritto internazionale è per noi anzitutto il diritto
     interno la cui creazione rappresenta l’adempimento di un obbligo
     internazionale, ed in secondo luogo il diritto interno che fu creato
     dallo Stato senza esservi internazionalmente obbligato, ma che pos-
     teriormente lo Stato si è obbligato a conservare in vigore. Nel primo
     caso il dovere dello Stato consiste nell’emanazione e nel manteni-
     miento in vigore di determinate norme di diritto, nel secondo caso
     soltanto nell’ultimo obbligo. Reciprocamente, si a un determinato
     momento gli Stati sono internazionalmente obbligatti ad avere norme
     di diritto di un dato contenuto, lo Stato ce già le possiede viola il suo
     dovere se le abolisce e trascura di introdurle nuovamente, mentre lo
     Stato che non le possiede ancora lo viola soltanto col non intro-
     durle ; ambedue peraltro commettono, se mi è lecito usare questa
     espressione, un « reato continuato » internazionale. » 73

   72 H. Triepel, Völkerrecht und Landesrecht, Leipzig, Verlag von C. L. Hirschfeld, 1899,

p. 289 :
       « Par l’expression « exigée par le droit international » (völkerrechtlich geboten),
    nous entendons toute loi interne édictée en exécution d’une obligation internationale,
    mais également celle que l’Etat a édictée en l’absence d’une telle obligation, mais qu’il
    est par la suite tenu de maintenir en vigueur. Dans la première hypothèse, l’obligation
    de l’Etat comporte la mise en vigueur de la loi et le devoir de ne pas l’abroger, tandis
    que, dans la seconde, elle n’inclut que ce dernier devoir. Inversement, si, à un
    moment donné, les Etats sont internationalement obligés de se doter de règles de
    droit ayant un contenu déterminé, l’Etat qui possède déjà de telles lois viole son obli-
    gation s’il les abroge et ne les rétablit pas, tandis que l’Etat qui ne possède pas encore
    de telles lois viole son obligation du simple fait de leur non-adoption ; les deux Etats
    commettent, si je peux m’exprimer ainsi, un manquement continu au droit interna-
    tional (völkerrechtliches Dauerdelikt). » [Traduction libre.]
 73 H. Triepel, Diritto Internazionale e Diritto Interno (trad. G. C. Buzzati), Turin,

Unione Tipografico-Editrice Torinese, 1913, p. 286. Une décennie plus tard, dans son

                                                                                          49

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                      356

    63. C’est en réalité au cours de l’entre-deux-guerres que les contours
de la notion de « situation continue » se précisèrent, dans les premiers
écrits de Roberto Ago. Dans son cours dispensé à l’Académie de La Haye
en 1939, l’année de l’éclatement de la seconde guerre mondiale, R. Ago
soutenait qu’il existait, en droit international, des situations caracté-
risées par un acte illicite ou une omission uniques (délit international
simple), ainsi que d’autres qui étaient constituées par une série d’actes ou
omissions ainsi que par l’effet dans le temps de ce comportement humain
illicite (délit international complexe ou continu). Dans ce dernier cas, on
observe un prolongement dans le temps du tempus commissi delicti 74.
    64. L’élément essentiel de la distinction entre ces deux concepts réside
« dans l’instantanéité ou dans la permanence » de l’action ou omission.
Un exemple de manquement qui se prolonge dans le temps peut être
trouvé dans la promulgation d’une loi (interne) en violation du droit des
gens, donnant lieu à un délit continu 75. R. Ago ajoutait, en ce qui
concerne l’obligation de réparation, que cette dernière « ne se manifes-
t[ait] pas du tout comme une obligation subsidiaire », mais plutôt comme
« une obligation primaire, établie par une règle coutumière » 76.
    A cette époque, la notion de « situation continue » constitutive d’une
violation du droit international était déjà invoquée dans le contentieux
international (cf. infra).


             VIII. LA FORMATION ET LES ÉLÉMENTS CONSTITUTIFS
      DE LA « SITUATION CONTINUE » DANS LE CADRE DU CONTENTIEUX
                   ET DE LA JURISPRUDENCE INTERNATIONAUX


  65. Etant donné que la Cour ne semble pas avoir jugé nécessaire de se
prononcer, dans sa présente ordonnance, sur la notion de « situation

cours dispensé dans le cadre des leçons inaugurales de l’Académie de droit international
de La Haye (1923), H. Triepel réitéra son point de vue :
       « Nous nommons internationalement ordonné, d’abord tout le droit interne dont la
    création se présente comme l’accomplissement d’un devoir international, et en outre
    le droit que l’Etat a créé sans y être tenu, mais qu’il est obligé maintenant de conser-
    ver. Dans la première hypothèse, le devoir de l’Etat consiste à créer et à conserver le
    droit, dans la seconde, il ne consiste qu’à le conserver. Inversement, quand les Etats
    sont internationalement astreints à avoir, à une certaine époque, un droit d’un conte-
    nu déterminé, l’Etat qui possède le droit dont il s’agit viole son devoir s’il abroge ce
    droit et s’il s’abstient ensuite de le réintroduire ; tandis que celui qui ne possède point
    dès le début le droit internationalement ordonné ne viole son devoir que s’il ne
    l’introduit pas. Mais tous les deux commettent, pour ainsi dire, un « délit permanent
    international » (Dauerdelikt, comme on dit en allemand). » (H. Triepel, « Les rapports
    entre le droit interne et le droit international », Recueil des cours de l’Académie de
    droit international de La Haye, vol. 1, 1923, p. 109.)
   74 R. Ago, « Le délit international », Recueil des cours de l’Académie de droit interna-

tional de La Haye, vol. 68, 1939, p. 512, 514, 517-519 et 523.
   75 Ibid., p. 519-520.
   76 Ibid., p. 529.



                                                                                           50

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                    357

continue », je me sens dans l’obligation de le faire car j’estime que cette
question présente de l’importance pour l’état actuel et futur du droit
international. Elle était présente tant dans les affirmations de l’Italie
que dans celles de l’Allemagne et a souvent été invoquée devant les
juridictions internationales contemporaines (telles que la CIJ et les
Cours européenne et interaméricaine des droits de l’homme). Bien
qu’il ait été clarifié, à l’issue des controverses récentes des Parties dans
la présente affaire devant la CIJ (lors de la phase écrite ayant pré-
cédé la présente ordonnance de la Cour), que la notion en cause ne
constituait pas le fondement principal de leurs positions, elle a non
seulement été invoquée par les deux Parties devant la Cour mais
conserve également, à mon avis, son importance pour la compréhension
correcte de la dimension temporelle des affaires de ce type. Je m’attar-
derai donc sur cette notion, aussi bien dans le domaine du droit inter-
national public que dans celui du droit international des droits de
l’homme.

                          1. En droit international public
   66. Qu’il me soit d’abord permis de remonter à l’époque de la CPJI.
Dans le cadre de son exposé devant la CPJI en l’affaire des Phosphates du
Maroc (Italie c. France), lors de la séance publique du 12 mai 1938,
Roberto Ago avait soutenu, en qualité de conseil de l’Italie, que les faits
de ce différend soumis à la CPJI remontaient à un texte législatif de 1920
(instituant le « monopole des phosphates ») et s’étendaient à une décision
prise en 1925 (concernant le « cartel phosphatier ») ainsi qu’à un déni de
justice survenu en 1931-1933 77. Cette succession de faits comportait
donc, ajoutait-il, des éléments qui étaient antérieurs à la date d’accepta-
tion de la juridiction obligatoire de la CPJI 78.
   67. A son avis, les faits, et en particulier ceux qui s’étaient prolongés
de 1925 à 1933, avaient donné lieu à une « violation parfaite du droit des
gens » 79. D’après la plaidoirie de Roberto Ago :
        « L’ensemble de ces faits, intimement liés par une connexion néces-
     saire, ... visant à un même but, représente, du point de vue logique et
     téléologique, aux effets pratiques et juridiques un seul fait illicite
     international continué et progressif.
        On y retrouve ... tous les éléments constitutifs du délit continué :
     pluralité d’actions, unité du droit violé, unité de résolution et de but
     chez l’agent.
        Le fait illicite continué, ... étant composé à la fois par une succes-
     sion de faits illicites particuliers, doit être regardé nécessairement

  77 Phosphates du Maroc, C.P.J.I. série C nos 84-85, p. 1218, 1220, 1230-1231. A son

avis, l’infraction au droit international « prolonge son existence dans le temps et se renou-
velle à chaque instant » : ibid., p. 1240-1241, et cf. p. 1237.
  78 Ibid., p. 1233, et cf. p. 1231.
  79 Ibid., p. 1233, et cf. p. 1229.



                                                                                          51

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                     358

       comme étant un délit unique. … Le fait illicite progressif doit être
       qualifié juridiquement comme un fait illicite unique. » 80

 68. Ce dernier se caractérise par le fait qu’il se prolonge continuelle-
ment, en violation d’une obligation internationale. Dès lors,

       « [l]a violation du droit international ne s’est pas achevée au
       moment où elle a commencé ; elle continue à se produire à chaque
       moment successif tant qu’elle ne cesse pas. Ce qui se prolonge dans
       le temps, ce ne sont pas des conséquences d’une violation initiale,
       achevée et épuisée, mais c’est précisément la violation même qui se
       renouvelle continuellement et qui, par là, continue à se consommer
       aussi longtemps que durent la même volonté et la même activité de
       l’agent.
          C’est précisément pour cette raison qu’en droit interne, lorsqu’on
       est en présence d’un état délictueux qui se prolonge dans le temps,
       on ne fait partir la prescription que du moment où l’état délictueux
       a pris fin. » 81

   69. La CPJI jugea cependant, dans son arrêt du 14 juin 1938 (excep-
tions préliminaires) en l’affaire des Phosphates du Maroc, que, en ce qui
concerne la situation ou les actes continus allégués, censés former un tout
(C.P.J.I. série A/B n° 74, p. 22-23), le facteur déterminant était en fin de
compte « la volonté de l’Etat qui, n’ayant accepté la juridiction obliga-
toire que dans certaines limites, n’a entendu y soumettre que les seuls dif-
férends qui sont réellement nés de situations ou de faits postérieurs à son
acceptation » (ibid., p. 24).
   70. En l’espèce, les actes et situations mentionnés n’étaient pas, d’après
la CPJI, le point culminant d’événements antérieurs et ne modifiaient pas
davantage (pour ce qui est de l’« accaparement » des phosphates du
Maroc) la situation déjà établie. La Cour écartait donc l’argument de
l’Italie selon lequel les actes successifs de l’Etat défendeur constitueraient
un « délit continué et progressif » (ibid., p. 25-27). La CPJI a donc sous-
crit, d’un point de vue conceptuel, à la thèse volontariste traditionnelle
quant à sa compétence et a embrassé une vision statique et fragmentaire
de l’ensemble de la question dont elle devait connaître.
   71. Je n’ai pas ici l’intention de disserter sur cette décision, plus de sept
décennies après, mais seulement d’y renvoyer aux fins de la présente
opinion dissidente. S’agissant de l’époque de la CIJ, qu’il me soit permis
de rappeler que, dans son avis consultatif de 1971 relatif aux Consé-
quences juridiques pour les Etats de la présence continue de l’Afrique du
Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, la CIJ s’est prononcée sur la responsabilité interna-
tionale de l’Afrique du Sud découlant d’une violation continue (le « main-

  80   Phosphates du Maroc, C.P.J.I. Série C nos 84-85, p. 1234-1235, et cf. p. 1238.
  81   Ibid., p. 1239.

                                                                                        52

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                     359

tien de la présence sud-africaine en Namibie » qui « se prolonge[ait] en
violation du droit international ») 82. La CIJ déclarait que, « [t]ant qu’elle
laiss[ait] subsister cette situation illégale et occup[ait] le territoire sans
titre, l’Afrique du Sud encour[ai]t des responsabilités internationales pour
violation persistante d’une obligation internationale » 83. Elle affirmait
ensuite l’obligation des Etats Membres des Nations Unies de « recon-
naître l’illégalité et le défaut de validité du maintien de la présence sud-
africaine en Namibie » 84.
   72. Ce que je tiens à faire observer ici, c’est que, en dépit du fait que les
racines de la notion de situation continue dans la pensée internationaliste
remontent à la première moitié du XXe siècle, cette notion était passée
quasiment inaperçue et reste encore pratiquement inexplorée dans les
écrits doctrinaux de droit international public. Néanmoins, elle a bénéfi-
cié d’une certaine attention dans le domaine particulier du droit interna-
tional des droits de l’homme 85, de la part tant de la Cour européenne que
de la Cour interaméricaine des droits de l’homme. En outre, comme sa
reconnaissance prétorienne s’est également doublée, au cours de ces der-
nières années, d’une consécration au niveau normatif, ce concept ne sau-
rait plus être négligé.

                2. En droit international des droits de l’homme

   73. En jurisprudence, la notion de « situation continue » a retenu de
bonne heure l’attention de la Cour européenne des droits de l’homme
(CEDH) — ainsi que celle de l’ancienne Commission européenne des
droits de l’homme —, en ce qui concerne l’application de la règle de
l’épuisement des recours internes en matière de détention provisoire 86. La
CEDH a ensuite porté son attention sur la longueur ou sur la durée réelle
des détentions en question, en tant que « situations continues » 87. Au fil
des ans, la CEDH a parfois été confrontée à des situations continues dans
des circonstances différentes.
   74. Il n’est pas surprenant de constater que la notion de situation
continue a été développée en particulier dans le domaine du droit inter-
national des droits de l’homme, étant donné la nature spécifique des trai-

  82  C.I.J. Recueil 1971, p. 56, par. 126.
  83  Ibid., p. 54, par. 118 ; cf. également ibid., p. 47, par. 95, où la Cour se réfère à une
« violation ... persistante d’obligations ».
   84 Ibid., p. 54, par. 119.
   85 Parmi les très rares articles consacrés à ce jour à cette question, cf. en particulier :

J. Pauwelyn, « The Concept of a « Continuing Violation » of an International Obligation :
Selected Problems », British Year Book of International Law, vol. 66, 1995, p. 415-450 ;
A. Buyse, « A Lifeline in Time — Non-Retroactivity and Continuing Violations under the
ECHR », Nordic Journal of International Law, vol. 75, 2006, p. 63-88 ; A. Van Pachten-
beke et Y. Haeck, « From De Becker to Varnava : The State of Continuing Situations in
the Strasbourg Case Law », European Human Rights Law Review, vol. 1, 2010, p. 47-58.
   86 A. A. Cançado Trindade, The Application of the Rule of Exhaustion of Local Rem-

edies in International Law, Cambridge University Press, 1983, p. 221-228.
   87 Cf. ibid., p. 223 et 225.



                                                                                          53

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)         360

tés relatifs à la protection des droits de l’homme qui créent, dans le cadre
de l’univers conceptuel du droit international, des mécanismes de protec-
tion des droits inhérents aux êtres humains, ainsi que des obligations
positives (de protection) à la charge de l’Etat, dont la responsabilité peut
être engagée à la suite d’actes illicites ou omissions successifs. Il peut exis-
ter un lien de causalité entre les faits d’origine (un terme qui n’est pas
synonyme de celui d’actes) et les actes ou omissions ultérieurs de l’Etat en
question, constituant une situation continue.
   75. Dans une affaire récente, celle de Varnava et autres c. Turquie
(2009), les faits dont la CEDH était saisie concernaient la disparition for-
cée de neuf hommes en 1974. La Cour était compétente pour connaître de
requêtes déposées contre la Turquie portant sur des faits survenus après
le 28 janvier 1987. Dans son arrêt du 18 septembre 2009, la Grande
chambre de la CEDH indiquait que la dépouille de l’une des victimes
fatales avait été découverte dans un charnier en 2007, mais que les huit
autres hommes portés disparus n’avaient plus été vus depuis la fin de
1974 (par. 112).
   76. La Grande chambre de la CEDH citait la jurisprudence de son
homologue, la Cour interaméricaine des droits de l’homme (CIDH),
concernant la compétence ratione temporis, en particulier son arrêt de
principe rendu dans l’affaire Blake c. Guatemala (1998) (par. 93-96, 138 et
147). La CEDH jugea qu’il y avait violation continue de l’article 2 (droit
à la vie) et de l’article 5 (droit à la liberté et à la sûreté) de la conven-
tion européenne des droits de l’homme, à raison de la non-réalisation
par les autorités de l’Etat défendeur d’une enquête effective sur le sort
des neuf hommes disparus dans des circonstances mettant leur vie en
danger (dispositif, par. 4 et 6).
   77. La Cour constata en outre une violation continue de l’article 3
(interdiction de la torture et des autres traitements ou peines inhumains
ou dégradants) de la convention européenne à l’égard des requérants (dis-
positif, par. 5) 88. En examinant les souffrances continues des proches des
personnes disparues, la CEDH déclara :
          « Une disparition ... se caractérise par une situation où les proches
       sont confrontés de manière continue à l’incertitude et au manque
       d’explications et d’informations sur ce qui s’est passé, les éléments
       pertinents à cet égard pouvant parfois même être délibérément dis-
       simulés ou obscurcis. ... Cette situation dure souvent très longtemps,
       prolongeant par là même le tourment des proches de la victime. Dès
       lors, on ne saurait ramener une disparition à un acte ou événement
       « instantané » ; l’élément distinctif supplémentaire que constitue le
       défaut ultérieur d’explications sur ce qu’il est advenu de la personne
       disparue et sur le lieu où elle se trouve engendre une situation conti-
       nue. » (Par. 148.)


  88   Cf. également par. 194 et 208 de l’arrêt.

                                                                             54

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)       361

   78. Dans le même arrêt, la CEDH observait ensuite, en ce qui concerne
la violation continue de l’article 3 de la convention :
       « Compte tenu de la durée des épreuves subies par les proches des
    disparus et de l’attitude d’indifférence que les autorités opposent à
    leur angoisse extrême quant au sort des intéressés, la Cour estime
    que la situation atteint un niveau de gravité suffisant pour tomber
    sous le coup de l’article 3. Partant, elle conclut à la violation de cette
    disposition dans le chef des requérants. » (Par. 202.)
La CEDH insistait sur sa mise en garde, dans le contexte de l’espèce,
quant à l’incidence de l’écoulement du temps dans les rapports juridiques
(par. 161) et énonçait l’obligation de « prendre les mesures voulues pour
protéger la vie des blessés, prisonniers de guerre et civils dans les zones de
conflit international », un devoir qui englobait « l’obligation de mener une
enquête effective concernant les personnes disparues en pareilles circons-
tances » (ce qui n’avait pas été fait en l’espèce : par. 174).
   79. Avant cela, de l’autre côté de l’Atlantique, dans l’affaire Blake
c. Guatemala (1996-1999), où elle rendit son arrêt de principe en matière de
compétence ratione temporis cité par son homologue européenne, la CEDH
(supra), la Cour interaméricaine des droits de l’homme (CIDH) eut à
connaître de la disparition forcée d’une personne (M. N. C. Blake), qui
avait commencé en mars 1985 et s’était poursuivie jusqu’en juin 1992, lors-
que sa dépouille fut découverte. Entre-temps, le 9 mars 1987, l’Etat défen-
deur avait reconnu la juridiction obligatoire de la Cour pour des faits
postérieurs à cette date. L’Etat défendeur souleva une exception prélimi-
naire en faisant valoir le défaut de compétence ratione temporis de la Cour.
   80. Dans son arrêt sur les exceptions préliminaires (du 2 juillet 1996),
la CIDH jugea que la disparition forcée impliquait des violations de plu-
sieurs droits de l’homme, dont certaines « p[ouvai]ent se prolonger de
manière continue ou permanente jusqu’au moment où le sort de la vic-
time ou le lieu où elle se trouv[ait] ser[aie]nt déterminés » (par. 39). La
CIDH se reconnut compétente ratione temporis pour connaître non pas
des violations des droits à la vie et à la liberté individuelle de la personne
disparue, mais de leurs effets ultérieurs sur les proches de cette dernière.
Ainsi, dans son arrêt sur le fond (du 24 janvier 1998), la CIDH considéra
la disparition forcée de M. N. C. Blake comme le point de départ d’une
« situation continue » constitutive d’une violation du droit de ses proches
à une protection juridictionnelle (accès à la justice) et à un procès équi-
table ; la Cour retint la responsabilité de l’Etat défendeur à raison de ces
manquements, à cause de l’absence d’enquête, de poursuites et de sanc-
tions effectives concernant les personnes responsables de la disparition et
de la mort de M. N. C. Blake.
   81. Dans mon opinion individuelle jointe aux arrêts de la CIDH sur
les exceptions préliminaires (par. 14) et sur les réparations (par. 24),
j’avais cru devoir attirer l’attention sur l’incidence de la consécration de
la « situation continue » comme concept juridique sur les postulats tradi-
tionnels du droit des traités et avais appelé à l’humanisation du droit

                                                                           55

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)      362

international, qui devait commencer et progresser précisément dans ce
domaine si marqué par le volontarisme étatique et par l’importance indû-
ment attachée aux formes et aux manifestations du consentement qu’était
le droit des traités. En tout état de cause, ajoutais-je dans mon opinion
individuelle jointe à l’arrêt de la CIDH sur les réparations (du 22 janvier
1999), ce processus d’humanisation était déjà en cours suite à l’insertion,
dans la première convention de Vienne sur le droit des traités (de 1969,
ainsi que dans la seconde, de 1986), des dispositions sur le jus cogens
(art. 53 et 64), ainsi que de la disposition humanitaire de l’article 60,
paragraphe 5, une véritable clause de sauvegarde visant à la protection de
l’être humain (par. 30-32).
   82. De surcroît, dans mon opinion individuelle jointe à l’arrêt de la
CIDH sur le fond (par. 38) dans ladite affaire Blake, j’attirais également
l’attention sur l’élargissement de la notion de victime des violations des
droits protégés (du fait de la souffrance continue des proches de la per-
sonne ayant fait l’objet d’une disparition forcée : par. 38). Enfin, dans mon
opinion individuelle jointe à l’arrêt rendu ultérieurement sur les répara-
tions, j’attirais également l’attention sur l’élément intemporel propre à la
protection internationale des droits inhérents à la personne humaine, une
protection qui a dès lors vocation à s’appliquer en toutes circonstances et à
tout moment, sans limitations temporelles (par. 4 et 45).
   83. En somme, tant dans la jurisprudence de la CEDH que dans celle
de la CIDH, la notion de situation continue a été retenue sur la base d’un
examen attentif des circonstances de chaque espèce. Les deux juridictions
internationales en matière de droits de l’homme ont fait preuve de pru-
dence en évitant les généralisations et en définissant des critères généraux
pour l’identification des situations continues. Néanmoins, elles ont toutes
deux parfois constaté l’existence de situations continues sans préjudice
de la sécurité juridique. Elles ont de ce fait contribué à la réalisation de
l’objet et du but des conventions européenne et américaine des droits de
l’homme. Etant donné la nature de certaines espèces, telles que la pré-
sente affaire des Immunités juridictionnelles de l’Etat (opposant l’Alle-
magne à l’Italie) dont la CIJ est actuellement saisie, qui ne concernent
pas uniquement les droits des Etats mais ont également des incidences
directes sur les droits fondamentaux de la personne humaine, j’estime
qu’il est grand temps que la Cour de La Haye, également appelée
« Cour mondiale », prête davantage d’attention à la notion de situation
continue telle qu’elle a évolué en droit international public et en droit
international des droits de l’homme au cours de ces dernières décennies.


            IX. LA FORMATION ET LES ÉLÉMENTS CONSTITUTIFS
              DE LA « SITUATION CONTINUE » COMME CONCEPT
              DE DROIT INTERNATIONAL AU NIVEAU NORMATIF


  84. La notion de « situation continue » est apparue non seulement en
jurisprudence, mais également au niveau normatif. Deux éléments ont

                                                                          56

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)            363

caractérisé sa consécration dans le cadre des activités normatives, à
savoir, premièrement, la reconnaissance du facteur temporel, la dimen-
sion intertemporelle qui se prolonge depuis le fait générateur sur toute la
période pendant laquelle la situation continue perdure ; et, deuxième-
ment, les effets possibles d’une telle situation sur les victimes, qui cons-
tituent une circonstance aggravante en présence de violations graves des
droits de l’homme. Néanmoins, une analyse de ce deuxième élément irait
au-delà du but de la présente opinion dissidente. Des exemples de la
consécration du concept de « situation continue » sur le terrain normatif
existent tant au niveau régional qu’au niveau universel (Nations Unies).
   85. Au niveau régional, la convention interaméricaine de 1994 sur la
disparition forcée des personnes définit le concept de disparition forcée
des personnes comme constituant, entre autres, un délit qui « est consi-
déré comme continu ou permanent tant que la destination de la victime
ou le lieu où elle se trouve n’ont pas été déterminés » (article III). En
tenant compte de cette disposition de la convention interaméricaine de
1994, je formulais les réflexions suivantes dans mon opinion individuelle
susmentionnée jointe à l’arrêt de la CIDH sur le fond dans l’affaire Blake
(du 24 janvier 1998) :
     « la disparition forcée d’une personne représente, tout d’abord, une
     forme complexe de violation des droits de l’homme ; deuxièmement,
     une violation particulièrement grave ; et, troisièmement, une viola-
     tion continue ou permanente (qui se poursuit tant que le sort de la
     victime ou le lieu où elle se trouve n’ont pas été déterminés). En réa-
     lité, la situation continue ... est patente dans le cadre de l’infraction
     de disparition forcée de personnes. Comme il fut souligné à cet égard
     dans le cadre des travaux préparatoires de la convention interamé-
     ricaine sur la disparition forcée de personnes :
         « Cette infraction est continue dans la mesure où elle n’a pas été
       commise de manière instantanée mais de façon permanente et se
       prolonge tant que la personne est portée disparue » 89.
       Cette considération se trouvait dûment reflétée à l’article III de la
     convention (supra). » (Par. 9.)
   86. De même, au niveau international, la convention des Nations
Unies de 2006 pour la protection de toutes les personnes contre les dis-
paritions forcées se réfère de son côté expressément au « caractère
continu » du crime de disparition forcée de personnes (art. 8, par. 1,
al. b)). La même conception avait été retenue, quatorze ans plus tôt, dans
le cadre de la déclaration des Nations Unies de 1992 sur la protection de
toutes les personnes contre les disparitions forcées qui, après avoir sou-
ligné la gravité du crime de disparition forcée de personnes (art. 1,

  89 OEA/CP-CAJP, Informe del Presidente del Grupo de Trabajo Encargado de Analizar

el Proyecto de Convención Interamericana sobre Desaparición Forzada de Personas,
doc. OEA/Ser.G/CP/CAJP-925/93 rev.1, du 25 janvier 1994, p. 10.

                                                                                57

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                   364

par. 1), relevait également que l’acte en question devrait « continue[r]
d’être considéré comme un crime aussi longtemps que ses auteurs dissi-
mule[raie]nt le sort réservé à la personne disparue et le lieu où elle se trou-
v[ait] et que les faits n’[auraie]nt pas été élucidés » (art. 17, par. 1).
   87. Il convient également de rappeler que, deux décennies plus tôt,
toujours au niveau des Nations Unies, la résolution 1503 (XLVIII) du
Conseil économique et social du 27 mai 1970 avait mis en place une pro-
cédure (confidentielle) en vue de la conduite d’enquêtes sur des situations
faisant état d’un « ensemble de violations ... des droits de l’homme ». Ces
violations représentaient pour l’essentiel des situations continues (comme,
par exemple, celles causées par des politiques de discrimination raciale
des Etats). Cela constitue un exemple de plus de la consécration, au
niveau normatif, de la notion de « situation continue » de violations des
droits de l’homme comme concept de droit international.
   88. Pourtant, pour ce qui est de la notion de « situation continue », en
particulier en droit international des droits de l’homme, la jurisprudence
internationale a précédé l’œuvre normative. Toujours dans mon opinion
individuelle dans l’affaire Blake (fond), je soulignais également que
        « Bien avant la consécration de la disparition forcée de personnes
     en droit international des droits de l’homme, la notion de « situation
     continue » avait été accueillie dans la jurisprudence internationale en
     matière de droits de l’homme. Ainsi, par exemple, dans l’affaire De
     Becker c. Belgique (1960), la Commission européenne des droits de
     l’homme avait déjà reconnu l’existence d’une « situation continue »
     (continuing situation/situación continuada) 90. Depuis lors, la notion
     de « situation continue » a réapparu à de nombreuses reprises dans la
     jurisprudence de la Commission européenne 91. Le caractère continu
     de chaque situation est considéré, comme la Commission euro-
     péenne l’a expressément relevé dans l’affaire Chypre c. Turquie
     (1983), comme une circonstance aggravante de la violation des droits
     de l’homme prouvée dans le cas d’espèce. » 92 (Par. 11.)
  89. Si une « situation continue » peut se présenter dans le cas de cer-

   90 Cf. Cour européenne des droits de l’homme, affaire De Becker (série B : Mémoires,

Plaidoiries et Documents), Strasbourg, C.E., 1962, p. 48-49 (Rapport de la Commission du
8 janvier 1960).
   91 Cf. par exemple, entre autres, les décisions de l’ancienne Commission européenne des

droits de l’homme concernant les requêtes nos 7202/75, 7379/76, 8007/77, 7742/76, 6852/
74, 8560/79, 8613/79, 8701/79, 8317/78, 8206/78, 9348/81, 9360/81, 9816/82, 10448/83,
9991/82, 9833/82, 9310/81, 10537/83, 10454/83, 11381/85, 9303/81, 11192/84, 11844/85,
12015/86 et 11600/85.
   92 Dans son rapport du 4 octobre 1983 en l’affaire Chypre c. Turquie (requête n° 8007/

77), la Commission européenne a conclu que la séparation persistante des familles (à la
suite du refus de la Turquie d’autoriser le retour des Chypriotes grecs souhaitant rejoindre
leurs proches dans le Nord) constituait un « facteur aggravant » d’une situation continue
constitutive d’une violation de l’article 8 de la convention européenne des droits de
l’homme. Commission européenne des droits de l’homme, Décisions et rapports, vol. 72,
p. 6 et 41-42.

                                                                                         58

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                 365

taines violations des droits de l’homme, cela ne vaut pas pour toutes les
violations de tels droits. Un grand nombre de ces violations constituent
des « actes instantanés », comme par exemple les exécutions sommaires
et extrajudiciaires. Or il est des violations qui sont continues et la dispari-
tion forcée de personnes n’est pas le seul manquement de ce type. Un
déni de justice continu est également possible. Ces situations, plutôt fré-
quentes, représentent des retards déraisonnables et prolongés aboutissant
à un déni de justice continu. Le temps des êtres humains n’étant pas celui
de la justice humaine 93, il n’est point rare que les justiciables aient à
attendre de longues années — souvent toute une vie humaine — pour
voir éventuellement la justice triompher. Les juristes, fussent-ils natio-
naux ou internationaux, ne le savent que trop bien.
   90. En somme, aucune juridiction, fût-elle nationale ou internationale,
ne saurait de nos jours négliger la notion de « situation continue », y com-
pris la Cour internationale de Justice. Cette notion a été consacrée, au
cours de ces dernières années, comme concept de droit international non
seulement dans le domaine de la protection internationale des droits de
l’homme, mais également dans les domaines du droit international public.
Pour ne citer qu’un exemple, l’article 14 (« Extension dans le temps de la
violation d’une obligation internationale ») des Articles sur la responsa-
bilité de l’Etat (2001) de la Commission du droit international des
Nations Unies (CDI) prévoit :

        « 1. La violation d’une obligation internationale par le fait de
     l’Etat n’ayant pas un caractère continu a lieu au moment où le fait se
     produit, même si ses effets perdurent.
        2. La violation d’une obligation internationale par le fait de l’Etat
     ayant un caractère continu s’étend sur toute la période durant laquelle
     le fait continue et reste non conforme à l’obligation internationale.

       3. La violation d’une obligation internationale requérant de l’Etat
     qu’il prévienne un événement donné a lieu au moment où l’événe-
     ment survient et s’étend sur toute la période durant laquelle l’événe-
     ment continue et reste non conforme à cette obligation. »

   91. Les travaux de la CDI concernant les Articles sur la responsabilité
de l’Etat qu’elle a adoptés ont dûment tenu compte à cet égard de
l’apport de l’arrêt de la CIDH en l’affaire Blake (supra) 94 sur cette ques-
tion. La CDI a en outre reconnu l’élément temporel (l’extension dans le
temps) lorsqu’elle a examiné les conséquences d’une violation grave d’une

   93 Sur ce point précis (et à propos de la compétence universelle), cf. mon opinion dis-

sidente dans l’affaire des Questions concernant l’obligation de poursuivre ou d’extrader
(Belgique c. Sénégal), ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 179-180 et 182-
188, par. 39 et 46-64.
   94 Cf. J. Crawford, The International Law Commission’s Articles on State Responsibil-

ity — Introduction, Text and Commentaries, Cambridge University Press, 2005 (réimpr.),
p. 136, et cf. p. 251-252.

                                                                                       59

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                       366

obligation prévue par le droit international (art. 41, par. 3), ayant des
incidences directes sur le devoir d’un Etat de mettre fin à ces consé-
quences et d’accorder une réparation.


                    X. LA « SITUATION CONTINUE » EN L’ESPÈCE

   92. Dans la présente affaire portée devant la CIJ (demande initiale et
demande reconventionnelle), il n’existe pas de différend entre l’Alle-
magne et l’Italie au sujet des faits de la seconde guerre mondiale et des
faits se prolongeant jusqu’à la conclusion des deux accords de 1961 entre
ces deux pays. Pour cette raison, la clause de renonciation prévue au
paragraphe 4 de l’article 77 du traité de paix de 1947 entre les Puissances
alliées et l’Italie ne saurait être invoquée comme établissant le défaut de
compétence ratione temporis de la CIJ pour connaître de la demande
reconventionnelle de l’Italie. D’après cette dernière 95, ladite demande a
trait au différend concernant les faits qui se prolongent depuis la conclu-
sion des deux accords de 1961 jusqu’à présent.
   93. Comme c’était là le point de départ de la « situation continue »
alléguée en l’espèce, la disposition de l’alinéa a) de l’article 27 96 de la
convention de 1957 pour le règlement pacifique des différends ne saurait
davantage être invoquée comme cause d’incompétence ratione temporis
de la CIJ pour connaître de la demande reconventionnelle de l’Italie. La
notion de « situation continue » n’a point été invoquée pour affirmer que
le point de départ remonterait aux événements de 1943-1945, pendant la
seconde guerre mondiale ; elle touchait, bien au contraire, le droit à répa-
ration à raison des crimes de guerre, qui constitue un élément devant être
pris en compte par la Cour à partir de la nouvelle situation continue créée
par la conclusion des deux accords à compter de 1961, comme il ressort
des affirmations des Parties dans la demande initiale et dans la demande
reconventionnelle et de tous les arguments y afférents.
   94. La conclusion de la majorité en faveur de l’incompétence ratione
temporis de la Cour et, partant, de l’irrecevabilité de la demande recon-
ventionnelle nécessite donc d’être démontrée. Les conclusions contenues
dans la demande reconventionnelle de l’Italie et les moyens de droit invo-
qués par les Parties devant la Cour relèvent, à mon avis, pleinement de la
compétence ratione temporis de celle-ci. J’estime dès lors que la Cour
aurait dû déclarer la demande reconventionnelle recevable. Afin de bien
clarifier ma position, j’examinerai ci-après l’étendue du présent différend
soumis à la Cour et je porterai ensuite mon attention sur ceux que je
considère comme les véritables titulaires des droits initialement violés,
dans le contexte de ce que j’appelle « les écueils du volontarisme
étatique ».

  95 Observations écrites de l’Italie..., op. cit. supra note 53, p. 7, 9-10, 15 et 25, par. 13,

21, 35 et 64 ; contre-mémoire de l’Italie (22 décembre 2009), p. 129, par. 7.4.
  96 Cf. texte cité supra, note 46.



                                                                                            60

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)      367

        XI. L’ÉTENDUE DU PRÉSENT DIFFÉREND SOUMIS À LA COUR

   95. Déjà à ses débuts, dans le célèbre obiter dictum de son arrêt du
20 août 1924 rendu en l’affaire des Concessions Mavrommatis en Pales-
tine (Grèce c. Royaume-Uni), la CPJI avait donné la définition suivante
de la notion de « différend » : « Un différend est un désaccord sur un point
de droit ou de fait, une contradiction, une opposition de thèses juridiques
ou d’intérêts entre deux personnes. » 97 La présente affaire (demande ini-
tiale et demande reconventionnelle) opposant l’Allemagne à l’Italie cor-
respond bien à cette définition. Il existe en l’espèce un différend entre
l’Italie et l’Allemagne concernant un point de droit (et non pas les faits).
Ces derniers ne sont pas contestés. Ce sont les conceptions juridiques des
Parties quant à l’invocation de l’immunité de l’Etat en présence de reven-
dications concernant des réparations de guerre qui divergent en l’espèce.
C’est là que réside le désaccord entre l’Allemagne et l’Italie.
   96. Un litige en matière de réparations ne revêt pas un caractère
« subsidiaire » par rapport aux faits générateurs de la responsabilité inter-
nationale des Etats. Il possède sa dynamique propre. Ainsi, à part
l’engagement initial de la responsabilité de l’Etat à raison de ses faits
générateurs (les événements de 1943-1945, qui ne sont pas contestés en
l’espèce), la responsabilité peut encore, par hypothèse, être engagée
à raison de l’absence de la réparation due, constituant un manque-
ment distinct et supplémentaire au droit international. La question de
savoir si l’immunité de l’Etat existe ou non sera un facteur à cette fin ;
or elle se trouve en dehors du champ de la présente ordonnance de la
CIJ. Nous sommes néanmoins confrontés, dans le cadre du champ
de la présente ordonnance, à un litige opposant une revendication en
matière d’immunités de l’Etat à des revendications en matière de
réparations de guerre. La demande initiale et la demande reconven-
tionnelle sont inévitablement liées.
   97. Le devoir de réparation découle d’un principe fondamental du
droit international reconnu par la CPJI à ses débuts, dans l’affaire de
l’Usine de Chorzów (Allemagne c. Pologne). Dans son arrêt sur la com-
pétence du 26 juillet 1927, elle affirmait que « [c]’[étai]t un principe de
droit international que la violation d’un engagement entraîn[ait] l’obliga-
tion de réparer dans une forme adéquate » 98. Et, dans son arrêt sur le
fond (dans la même affaire) du 13 septembre 1928, elle déclarait de nou-
veau : « c’est un principe du droit international, voire une conception
générale du droit, que toute violation d’un engagement comporte l’obli-
gation de réparer » 99.
   98. La CIJ eut également de bonne heure l’occasion de réaffirmer
ce « principe de droit international » (comportant un devoir de répara-
tion). Dans son avis consultatif historique sur la Réparation des dom-

  97 Arrêt n° 2, 1924, C.P.J.I. série A n° 2, p. 11.
  98 Compétence, arrêt n° 8, 1927, C.P.J.I. série A n° 9, p. 21.
  99 Fond, arrêt n° 13, 1928, C.P.J.I. série A n° 17, p. 29.



                                                                          61

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                 368

mages subis au service des Nations Unies (du 11 avril 1949), elle ajoutait
que, « [e]n demandant une réparation fondée sur le préjudice subi par
son agent, l’organisation ne représent[ait] pas cet agent ; elle affir-
m[ait] son propre droit, le droit de garantir le respect des engagements
contractés envers l’organisation » (C.I.J. Recueil 1949, p. 184). L’orga-
nisation fait valoir son propre droit de réparation, et non pas celui de
son agent. Son droit propre est distinct de celui de ses agents. De
même, le droit d’un Etat est distinct des droits des individus relevant
de sa juridiction.
   99. D’autres juridictions internationales contemporaines ont également
eu l’occasion de reconnaître qu’un différend en matière de réparation
possédait sa dynamique propre, distincte de celle du différend sur le fond
des affaires en question, quoique complémentaire. Au cours de ces der-
nières années, la Cour interaméricaine des droits de l’homme eut à
connaître d’affaires dans lesquelles les Etats défendeurs avaient reconnu
(intégralement ou en partie) leur responsabilité internationale, ce qui,
dans les cas de reconnaissance totale ou intégrale, avait permis à la Cour
de s’occuper directement du contentieux sur les réparations 100. Ce dernier
possédait sa dynamique propre, nettement distincte des faits générateurs
originaires de la responsabilité de l’Etat concerné, qui n’étaient plus en
litige. Un différend n’existait que par rapport aux revendications concer-
nant la réparation due.
   100. La présente affaire des Immunités juridictionnelles de l’Etat intro-
duite devant la CIJ représente un différend interétatique entre l’Alle-
magne et l’Italie, concernant la demande originaire et la demande recon-
ventionnelle des Parties portant respectivement sur l’immunité de l’Etat
et les réparations de guerre. De telles demandes étroitement liées repré-
sentent les deux facettes d’un même problème. En écartant l’une de ces
demandes par la présente ordonnance, la majorité a privé la Cour de la
possibilité d’examiner et de régler le différend dans sa totalité. Ce ne sont
pas les événements de la seconde guerre mondiale (1943-1945) qui se
trouvent à l’origine de l’espèce, mais l’initiative prise au cours de ces der-
nières années par des personnes lésées de saisir les juridictions internes
pour chercher à ce que justice soit rendue.


     XII. LES VÉRITABLES TITULAIRES DES DROITS INITIALEMENT VIOLÉS
                  ET LES ÉCUEILS DU VOLONTARISME ÉTATIQUE


   101. Les droits de ces personnes ne se confondent pas avec celui de
leur Etat. La question de savoir comment ces individus doivent faire

  100 Cf., par exemple, Cour interaméricaine des droits de l’homme (CIDH), affaire Aloe-

boetoe et autres c. Suriname (réparations, arrêt du 10 septembre 1993), série C, n° 15 ;
CIDH, Trujillo Oroza c. Bolivie (réparations, arrêt du 27 février 2002), série C, n° 92 ;
CIDH, Goiburú et autres c. Paraguay ([fond et] réparations, arrêt du 22 septembre 2006),
série C, n° 153.

                                                                                      62

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                     369

valoir leurs droits est différente et se situe en dehors du champ de la pré-
sente décision de la CIJ concernant la demande reconventionnelle de
l’Italie. Suite au rejet malencontreux de la demande reconventionnelle
par la majorité de la Cour qui l’a déclarée « irrecevable comme telle »,
cette question restera aussi, désormais, en dehors du champ du présent
différend devant être tranché par la Cour au stade du fond. La Cour
n’examinera dorénavant, de façon isolée, que la demande de l’Allemagne
concernant l’immunité de l’Etat. Il est à mon avis fort regrettable que
la Cour ait laissé passé l’occasion unique qui s’offrait à elle de régler
l’affaire tout en contribuant au développement progressif du droit inter-
national dans ce domaine encore entouré d’incertitudes en dépit de son
importance cruciale pour le droit des gens contemporain.

                     1. La « cause réelle » du présent différend
   102. Dans la présente ordonnance, la majorité de la Cour se fonde sur
la clause de renonciation générale du paragraphe 4 de l’article 77 du
traité de paix de 1947 entre les Puissances alliées et l’Italie. Il s’agissait là
d’un traité de paix général, conclu entre les Puissances alliées et l’Italie et
auquel l’Allemagne n’est d’ailleurs pas partie. Le traité de 1947 avait un
domaine général et vaste et était le fruit de son époque, le lendemain de la
seconde guerre mondiale. La clause de renonciation contenue au para-
graphe 4 de son article 77, qui visait manifestement des revendications de
nature patrimoniale, possède une portée générale, ma non troppo. Quel-
que générale qu’elle puisse être, elle n’est pas absolue.
   103. La clause de renonciation du traité de paix de 1947 visait, comme
son libellé l’indique 101, des revendications de nature patrimoniale et non
pas toutes sortes de revendications. A l’époque où cette clause de renon-
ciation (le paragraphe 4 de l’article 77) fut incluse par les Puissances
alliées et l’Italie dans le traité de paix de 1947, les Etats contractants
n’étaient pas à même de prévoir que, quelque générale que fût son inten-
tion, la renonciation ne saurait couvrir tous les aspects complexes des
persécutions à l’époque du IIIe Reich, tels que les déportations et le tra-
vail forcé auxquels les ressortissants italiens (les individus, et non leur
Etat) furent soumis par l’Allemagne nazie entre 1943 et 1945.
   104. Cette intention se trouve confirmée par les autres paragraphes de

  101   Aux termes du paragraphe 4 de l’article 77 du traité de paix de 1947 :
       « Sans préjudice de ces dispositions et de toutes autres qui seraient prises en faveur
    de l’Italie et des ressortissants italiens par les Puissances occupant l’Allemagne,
    l’Italie renonce, en son nom et au nom des ressortissants italiens, à toutes réclama-
    tions contre l’Allemagne et les ressortissants allemands qui n’étaient pas réglées au
    8 mai 1945, à l’exception de celles qui résultent de contrats et d’autres obligations qui
    étaient en vigueur ainsi que de droits qui étaient acquis avant le 1er septembre 1939.
    Cette renonciation sera considérée comme s’appliquant aux créances, à toutes les
    réclamations de caractère intergouvernemental relatives à des accords conclus au
    cours de la guerre et à toutes les réclamations portant sur des pertes ou des dom-
    mages survenus pendant la guerre. »

                                                                                         63

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)              370

l’article 77 du traité de paix de 1947, concernant : les biens italiens en Alle-
magne qui n’étaient pas des biens ennemis (art. 77, par. 1) ; les biens ita-
liens emportés en Allemagne qui devaient être restitués à l’Italie (art. 77,
par. 2) ; de nouveau des biens italiens en Allemagne (art. 77, par. 3) ; le
transfert à l’Allemagne des biens allemands se trouvant en Italie. C’est
dans ce contexte que fut insérée la prétendue renonciation du paragra-
phe 4 de l’article 77, dans une disposition ayant essentiellement un carac-
tère patrimonial. Aucun élément de l’article 77 du traité de paix de 1947,
ni même du traité dans son ensemble (auquel l’Allemagne n’était pas par-
tie), ne saurait étayer le point de vue de la majorité de la Cour selon lequel
il existerait une « continuité » entre la prétendue renonciation de 1947 et
les clauses de renonciation des deux accords de 1961 ou, pire encore,
celles-ci constitueraient une « amélioration » non démontrable de celle-là.
   105. L’adoption ultérieure des deux accords de 1961, conclus cette
fois-ci entre l’Allemagne elle-même et l’Italie, en témoigne. La CPJI avait
déjà eu l’occasion de préciser qu’un différend pouvait présupposer « l’exis-
tence d’une situation ou d’un fait antérieur », non contestés par les
parties. C’est la situation ou le fait au sujet duquel on prétend que s’est
élevé le différend qui doit être considéré comme en étant « réellement la
cause » 102. La conclusion des deux accords de 1961 constitue, à mon avis,
le point de départ d’une nouvelle situation continue, renfermant la « cause
réelle du différend » et se prolongeant depuis ce moment-là jusqu’à pré-
sent. Ce différend entre l’Allemagne et l’Italie relève donc manifestement
de la compétence ratione temporis de la Cour, en vertu de l’alinéa a) de
l’article 27 de la convention européenne de 1957 pour le règlement paci-
fique des différends.

                2. Les incohérences de la pratique des Etats
   106. Les revendications de ressortissants italiens en vertu de la législa-
tion allemande sur l’indemnisation des victimes de la persécution nazie
n’étaient pas visées par la renonciation contenue au paragraphe 4 de
l’article 77 du traité de paix de 1947, à cause des termes « [s]ans préjudice
de ces dispositions et de toutes autres qui seraient prises en faveur de
l’Italie et des ressortissants italiens par les Puissances occupant l’Alle-
magne ». Comme nous venons de l’indiquer, cette disposition visait des
revendications de nature patrimoniale (cf. supra). La responsabilité de
l’Etat à raison de crimes de guerre subsistait.
   107. En fait, à cet égard, le Bundesgerichtshof (Cour suprême alle-
mande) interpréta lui-même, dans une décision du 14 décembre 1955, le
champ d’application restreint de la clause de renonciation de 1947 en esti-
mant que cette dernière ne portait pas règlement définitif de la question,
étant donné le libellé de la clause « [s]ans préjudice de ... toutes [disposi-
tions] qui seraient prises en faveur de l’Italie et des ressortissants italiens

  102 Compagnie d’électricité de Sofia et de Bulgarie, arrêt, 1939, C.P.J.I. série A/B

n° 77, p. 82.

                                                                                   64

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)              371

par les Puissances occupant l’Allemagne » (Décisions du Bundesgerichts-
hof en matière civile, vol. 19, p. 258 et suiv.). Le Bundesgerichtshof recon-
naissait dès lors que les réclamations italiennes et les obligations alle-
mandes correspondantes existaient toujours 103. En 1947, dans le cadre d’un
traité de paix auquel l’Allemagne n’était pas partie, les Puissances alliées
ne demandèrent la renonciation italienne « que dans leur propre intérêt »
et cette renonciation ne visait pas les réclamations concernant des répa-
rations à raison de crimes de guerre 104. J’ai du mal à comprendre pour-
quoi la majorité de la Cour a attaché une importance si grande à cette
renonciation, au point de tenter de fonder sur elle l’intégralité de son rai-
sonnement succinct.
   108. La conclusion des deux accords de 1961, cette fois-ci par l’Alle-
magne elle-même et l’Italie, révélait la reconnaissance par l’Allemagne du
fait que des obligations de réparation existaient en 1961. Cela marque, à
mon avis, le point de départ d’une nouvelle situation continue se pour-
suivant à l’heure actuelle, qui fait l’objet du différend porté devant la
Cour (la demande principale concernant l’immunité de l’Etat et la
demande reconventionnelle concernant les réparations de guerre pen-
dantes). Les deux traités, conclus le 2 juin 1961 entre l’Allemagne et l’Ita-
lie, étaient : a) le traité portant règlement de certaines questions d’ordre
patrimonial, économique et financier (le « traité de règlement ») ; et b) le
traité relatif à l’indemnisation des ressortissants italiens ayant fait l’objet
de mesures de persécution sous le régime national-socialiste (le « traité
d’indemnisation »).
   109. Aux termes de l’échange de lettres entre l’Allemagne et l’Italie
annexé au traité d’indemnisation de 1961 105, les « demandes présentées
par des ressortissants italiens, qui avaient été rejetées par acte définitif sur
le fondement du paragraphe 4 de l’article 77 du traité de paix italien [de
1947], f[erai]ent l’objet d’un nouvel examen ». Ainsi, les nouvelles deman-
des présentées en vertu de la Loi fédérale d’indemnisation de 1953 (Bun-
desentschädigungsgesetz ou BEG) devaient, semble-t-il, être traitées sans
se voir opposer des objections au titre du paragraphe 4 de l’article 77 du
traité de paix de 1947. De surcroît, dans un mémorandum (Denkschrift)
présenté devant le pouvoir législatif le 30 mai 1962 106, le Gouvernement
allemand rappelait le paragraphe 4 de l’article 77 du traité de paix de
1947 et donnait pour instruction aux autorités compétentes allemandes
de ne pas opposer d’objections en vertu de cette disposition aux demandes
de restitution. Aux termes du mémorandum (Denkschrift) :
          « [L]a nature particulière des créances d’indemnisation à raison
        des mesures de persécution national-socialistes (Ansprüche auf Wie-

  103 Contre-mémoire de l’Italie (22 décembre 2009), p. 108, par. 5.53 et note 223.
  104 Cf. ibid., p. 108, par. 5.53 et note 223.
  105 Cf. ibid., annexe 4.
  106 Cf. ibid., par. 5.56 (photocopie du texte intégral du mémorandum en allemand,

obtenue auprès de la bibliothèque du Bundestag à Berlin, Drucksache des Deutschen Bun-
destages IV/438, p. 9).

                                                                                   65

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)               372

     dergutmachung nationalsozialistischer Verfolgungsmaßnahmen) jus-
     tifie que l’on ne soulève pas d’objections sur le fondement de l’ar-
     ticle 77, paragraphe 4, en ce qui concerne les demandes présentées en
     vertu du Bundesentschädigungsgesetz ... En ce qui concerne le Bun-
     desrückerstattungsgesetz du 19 juillet 1957, le gouvernement fédé-
     ral ... a donné instruction aux autorités allemandes compétentes de
     ne pas soulever d’objections en vertu de l’article 77, paragraphe 4,
     du traité de paix avec l’Italie du 10 février 1947, en présence de
     demandes de restitution. » 107
   110. Il ressort de tout ce qui précède que, dans le cadre de sa pratique,
l’Allemagne partait du principe que la clause de renonciation contenue au
paragraphe 4 de l’article 77 du traité de paix de 1947 ne visait pas les
réparations à raison de crimes de guerre. Il en ressort également que la
prétendue renonciation figurant au paragraphe 4 de l’article 77 du traité
de paix de 1947 n’était pas si générale que la majorité de la Cour pourrait
le faire croire dans la présente ordonnance — et n’était certainement pas
absolue —, même en tenant compte de la pratique de l’Etat allemand ! A
mon avis, le raisonnement adopté par la majorité de la Cour dans la pré-
sente ordonnance tente en vain de se fonder sur le droit, mais ne trouve
d’appui ni dans celui-ci ni même dans la pratique étatique !
   111. Or cela n’est pas tout. A une époque plus récente, en Allemagne,
la loi de 2000 relative à la fondation « Mémoire, responsabilité et avenir »
institua une indemnisation pour certaines victimes des crimes de guerre
du IIIe Reich, en excluant toutefois de son champ d’application les pri-
sonniers de guerre (en vertu de l’article 11.3). Dès lors, du moins pour
certaines victimes, le droit à réparation était réputé avoir subsisté. Il res-
sort de tout cela que le différend pendant entre l’Allemagne et l’Italie
(demande principale et demande reconventionnelle prises ensemble) reste
effectivement entouré d’incertitudes et que la pratique des Etats, avec ses
incohérences habituelles, ne saurait à elle seule constituer un repère cer-
tain pour l’activité juridictionnelle internationale.

          3. Il n’y a pas lieu de sacrifier au volontarisme étatique

   112. Contrairement à la majorité de la Cour, j’estime qu’il n’y a point
lieu en l’espèce de sacrifier instinctivement au volontarisme étatique. A
mon sens, la Cour ne saurait et ne devrait pas tenter de développer un
raisonnement solide sur la base de renonciations aux revendications
concernant des violations de droits fondamentaux de l’homme. Les faits
soumis à la Cour démontrent en quelque sorte que la conscience était
supérieure à la volonté : dans leurs demande principale et demande recon-
ventionnelle respectives, l’Allemagne et l’Italie ont exposé devant la Cour
leurs vues divergentes concernant l’affaire ou la situation continue en

  107 Drucksache des Deutschen Bundestages IV/438, p. 9, cité dans Observations écrites

de l’Italie..., op. cit. supra note 53, p. 19, par. 47.

                                                                                    66

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                    373

question. Ces deux demandes sont inextricablement liées et relèvent mani-
festement de la compétence ratione temporis de la Cour.
   113. La Cour a été invitée à examiner la présente espèce à la hauteur
de ses responsabilités, et cette mission ne pourrait, à mon avis, être
accomplie comme il convient que si la demande principale et la demande
reconventionnelle sont examinées ensemble. En l’espèce, sans la
demande reconventionnelle concernant les réparations de guerre, l’exa-
men de la question de base soulevée dans la demande originaire perd
irrémédiablement de son efficacité et devient incomplet. En empêchant
la Cour d’examiner ensemble la demande originaire et la demande
reconventionnelle suite à la présente ordonnance qu’elle vient d’adop-
ter, la majorité a fini, à mon avis, par priver la Cour de la possibilité de
s’acquitter convenablement et pleinement de ses attributions dans
l’accomplissement de sa mission. J’estime que, dans la présente ordon-
nance de la Cour, la poursuite de la réalisation de la justice au niveau
international a cédé devant une recherche instinctive de manifestations
de la volonté (ou du consentement) des Etats 108, attribuant une impor-
tance indue aux renonciations à des revendications concernant des
droits violés qui ne sont pas les leurs.
   114. Je suis personnellement d’avis qu’un Etat est libre de renoncer à
des revendications en son propre nom, mais non au nom d’êtres humains
(fussent-ils ou non ses ressortissants) qui furent victimes d’atrocités heur-
tant la conscience de l’humanité. Ce sont les victimes individuelles, et non
leurs Etats, qui sont les titulaires des droits violés peu avant le traité de
paix de 1947 (entre 1943 et 1945), à commencer par le droit au respect de
leur dignité en tant qu’êtres humains. Les droits inhérents à la personne
humaine possèdent un élément intemporel. Aucun Etat ne saurait renon-
cer à les faire valoir comme il lui plairait.

   115. Le présent différend opposant l’Italie à l’Allemagne permet de
constater, déjà à ce stade, que les droits des victimes italiennes de viola-
tions graves du droit international humanitaire (crimes de guerre et
crimes contre l’humanité) ont subsisté. Leur invocation par les « internés
militaires italiens » (IMI, c’est-à-dire des soldats qui avaient été détenus
et, après s’être vu refuser le statut de prisonniers de guerre, avaient été
transférés dans des camps d’internement et astreints au travail forcé),
ainsi que par des civils ayant également été détenus et transférés dans des
camps d’internement et astreints au travail forcé, et par d’autres victimes
faisant partie des populations civiles dans le contexte des massacres,
« dans le cadre d’une stratégie de terreur » 109, a résisté à l’érosion du


   108 Ce phénomène n’est pas nouveau ; pour des exemples regrettables antérieurs, cf., par

exemple, affaire du Timor oriental (Portugal c. Australie), arrêt, C.I.J. Recueil 1995,
p. 90-106 ; affaire des Activités armées sur le territoire du Congo (nouvelle requête : 2002)
(République démocratique du Congo c. Rwanda), compétence et recevabilité, arrêt,
C.I.J. Recueil 2006, p. 6-53.
   109 Cf. Contre-mémoire de l’Italie (22 décembre 2009), p. 15, par. 2.8.



                                                                                          67

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                    374

temps. Les revendications concernant les droits fondamentaux de l’homme
ne sauraient tout simplement faire l’objet de renonciations de la part des
Etats, fût-ce au travers de traités de paix ou d’autres sortes de traités,
ou par tout autre moyen. On peut également s’en rendre compte dans une
perspective plus large.
   116. A l’époque de la deuxième conférence de la paix historique,
tenue ici, à La Haye, les Etats participants décidèrent d’instituer une
obligation générale d’accorder des réparations, incombant à toutes les
parties à un conflit armé (et non seulement aux Etats vaincus en faveur
des puissances victorieuses, comme dans le cadre de la pratique éta-
tique antérieure). Cette idée fut réalisée sur la base d’une proposition
allemande qui aboutit à l’article 3 de la convention IV de La Haye 110,
la première disposition prévoyant expressément un régime de réparation
à raison de violations du droit international humanitaire 111. Grâce à
la proposition rassurante de l’Allemagne, l’article 3 de la convention IV
de La Haye de 1907 indiquait clairement qu’il entendait conférer des
droits directement aux individus 112, aux êtres humains, plutôt qu’aux
Etats.
   117. Cet héritage de la deuxième conférence de la paix de La Haye
de 1907 conserve son empreinte jusqu’à nos jours 113. Le prolongement
temporel des souffrances de ceux qui furent déportés et astreints au tra-
vail forcé au cours de la seconde guerre mondiale (pendant la période
allant de 1943 à 1945) a été souligné en doctrine, également en ce qui
concerne les longs efforts des victimes en vue d’obtenir réparation.


  110   Aux termes de l’article 3 :
      « La Partie belligérante qui violerait les dispositions dudit Règlement [Règlement
    concernant les lois et coutumes de la guerre sur terre, annexé à la convention IV de
    La Haye] sera tenue à indemnité, s’il y a lieu. Elle sera responsable de tous actes com-
    mis par les personnes faisant partie de sa force armée. »
   111 Cet article de la convention IV de La Haye de 1907 finit par être considéré comme

relevant également du droit international coutumier et fut repris à l’article 91 du protocole
additionnel I (de 1977) aux conventions de Genève de 1949 sur le droit international
humanitaire. Aux termes de l’article 91 (« Responsabilité ») du protocole I : « La Partie au
conflit qui violerait les dispositions des Conventions ou du présent Protocole sera tenue à
indemnité, s’il y a lieu. Elle sera responsable de tous actes commis par les personnes fai-
sant partie de ses forces armées. »
   112 Cf., en ce sens, Eric David, « The Direct Effect of Article 3 of the Fourth Hague

Convention of 18 October 1907 Respecting the Laws and Customs of War on Land »,
War and the Rights of Individuals — Renaissance of Individual Compensation (H. Fujita,
I. Suzuki et K. Nagano, dir. publ.), Tokyo, Nippon Hyoron-sha Co. Publs., 1999,
p. 50-53 ; cf. également, par exemple, F. Kalshoven, « State Responsibility for Warlike
Acts of the Armed Forces », International and Comparative Law Quarterly, vol. 40, 1991,
p. 831-833 ; D. Shelton, Remedies in International Human Rights Law, 2e éd., Oxford
University Press, 2006, p. 400.
   113 Pour un réexamen général de cette conférence de 1907, à l’occasion de la commé-

moration de son centenaire en 2007, cf. Actualité de la conférence de La Haye de 1907,
deuxième Conférence de la paix/Topicality of the 1907 Hague Conference, the Second
Peace Conference (ouvrage collectif, Yves Daudet, dir. publ.), Leyde, Nijhoff/Académie
de droit international de La Haye, 2008, p. 3-302.

                                                                                          68

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)           375

   Ainsi, au début des années 1970, on a pu observer :
      « il est à la fois surprenant et alarmant que, vingt-cinq ans après la
      [seconde] guerre [mondiale], de nombreuses affaires de restitution et
      d’indemnisation soient toujours pendantes. Il est particulièrement
      troublant que certaines de ces affaires soient en instance depuis plus
      de vingt ans. » 114
   118. Plus près de nous, on rappela de nouveau, après la mise en
vigueur de la loi allemande d’indemnisation du 2 août 2000, que la sou-
mission des prisonniers de guerre au travail forcé se caractérisait par « les
conditions inhumaines » de la détention, « l’alimentation insuffisante » et
« l’absence de soins médicaux ». On releva également que :
         « D’après les recherches historiques, ces conditions épouvantables
      prévalaient pour les internés militaires italiens [IMI] en Alle-
      magne. ... Les Italiens n’étaient pas des prisonniers de guerre qui se
      trouvaient également, par ailleurs, assujettis au travail forcé. Leur
      exploitation comme main-d’œuvre était le motif principal de la pour-
      suite de leur détention en Allemagne. ...
         Enfin, on ne peut que déplorer profondément le caractère tardif de
      la législation, qui ne fut adoptée qu’en 2000, cinquante-cinq longues
      années après la fin de la seconde guerre mondiale. Ce retard fut
      dûment reconnu par le parlement allemand lui-même qui soulignait,
      dans le préambule du Stiftungsgesetz, que « l’adoption de la présente
      loi [étai]t trop tardive pour ceux qui [avaie]nt perdu leur vie en tant
      que victimes du régime national-socialiste ou qui [étaie]nt décédés
      entre-temps ». » 115
Non seulement ces victimes subirent un traitement inhumain et dégra-
dant, mais elles arrivèrent par la suite au bout de leur vie ingrate après
avoir assisté à l’impunité, sans obtenir de réparation et dans une situation
d’injustice flagrante. Le temps de la justice humaine n’est décidément pas
celui des êtres humains.
   119. En envisageant les violations graves du droit commises au cours
de la seconde guerre mondiale dans une dimension plus vaste, Gustav
Radbruch, l’éminent professeur de l’Université de Heidelberg, dénonça
de manière éloquente, au lendemain de la seconde guerre mondiale et peu
avant son décès en 1949, les écueils du volontarisme étatique caractéri-
sant la pensée positiviste. En proclamant sa conversion personnelle aux
idées jusnaturalistes, il déclarait que le positivisme avait laissé les autori-
tés judiciaires allemandes immobilisées et sans défense face à toutes les
atrocités perpétrées dans le IIIe Reich, considérées par les détenteurs du
pouvoir comme conformes à leur jus positum (ou, plutôt, à leurs lois
imposées). A l’issue d’« un siècle de positivisme juridique », cela représen-

  114 K. Schwerin, « German Compensation for Victims of Nazi Persecution », North-

western University Law Review, vol. 67, 1972, p. 518, et cf. p. 519-523.
  115 B. Fassbender, « Compensation for Forced Labour in World War II », Journal of

International Criminal Justice, vol. 3, 2005, p. 251-252.

                                                                                69

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                 376

tait, ajoutait G. Radbruch, une illustration tragique du fait que toutes les
lois devraient être conformes au droit qui leur est supérieur, c’est-à-dire
au droit naturel 116.
   120. En insistant sur la distinction entre le Sein et le Sollen, il soutenait
que, lorsque le droit législatif niait manifestement — jusqu’à un point
extrême et intolérable — l’égalité qui se trouve au cœur de toute justice,
les juges devaient l’écarter au nom des principes fondamentaux de la jus-
tice. La profession juridique internationale actuelle, marquée par une
adhésion prépondérante et irréfléchie au positivisme juridique, ne devrait
pas oublier les mises en garde de ce professeur allemand, tourmenté par
les horreurs du IIIe Reich qui furent perpétrées dans l’impunité. Le prin-
cipal enseignement que G. Radbruch en avait tiré, c’était que la convic-
tion positiviste selon laquelle « la loi, c’est la loi » (dura lex sed lex, ou
encore Gesetz ist Gesetz) avait laissé les juristes allemands de l’époque
sans défense face à l’arbitraire de lois « criminelles » (verbrecherische).
   121. Il ajoutait que le positivisme n’était pas en mesure de fonder par
ses propres moyens la validité des lois et qu’il reposait sur le postulat
selon lequel cette validité découlait du fait que ces lois avaient eu le pou-
voir de s’imposer. Néanmoins, c’est la justice qui représente la valeur
suprême. Dès lors, un droit non juste qui doit en principe être respecté
devient un « droit injuste » (unrichtiges Recht) lorsqu’il entre en conflit
avec la justice, et se trouve écarté par celle-ci. Lorsque ce droit n’aspire
même pas à servir la justice — en négligeant l’égalité qui est au cœur de
celle-ci —, il constitue non seulement un « droit injuste » mais n’accède
jamais au statut de droit, car le but ultime de celui-ci est de servir la jus-
tice 117.
   122. Dans un essai posthume, G. Radbruch, déplorant une fois de plus
le triste héritage du positivisme, insistait sur son opinion selon laquelle il
existe un droit supérieur aux lois, un droit naturel, un droit de la raison
(ratio) supralégal (ein übergesetzliches Recht). Et, gardant à l’esprit les
horreurs alors récentes du IIIe Reich, il exprimait son espoir qu’un jour le
monde se verrait doté d’une multitude d’organisations internationales au
sein desquelles des groupes de personnes ne seraient plus rattachés à leurs
Etats-nations respectifs, mais ne se consacreraient au lieu de cela qu’à la
cause de l’humanité dans son ensemble. D’après ses prévisions, ces êtres
humains « supranationaux » (übernationale Menschen) seraient à même
d’édicter un droit véritablement international et de trancher des litiges
internationaux 118.

   116 G. Radbruch, Introducción a la Filosofía del Derecho (3e éd. espagnole de Vorschule

der Rechtsphilosophie), Mexique/Buenos Aires, Fondo de Cultura Económica, 1965,
p. 178 et 180.
   117 G. Radbruch, « Gesetzliches Unrecht und übergesetzliches Recht » (1946), dans

G. Radbruch, Rechtsphilosophie (E. Wolf, dir. publ.), Stuttgart, K. F. Koehler Verlag,
1950, p. 352-353, et cf. p. 347-357.
   118 G. Radbruch, « Die Erneuerung des Rechts », Naturrecht oder Rechtspositivismus ?

(W. Maihofer, dir. publ.), Bad Homburg vor der Höhe, H. Gentner Verlag, 1962, p. 2 et
6-7, et cf. p. 1-10.

                                                                                       70

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)         377

   123. A mon avis, le principal enseignement que G. Radbruch avait tiré
des violations graves des droits de l’homme et du droit international
humanitaire perpétrées durant la longue nuit obscure 119 des années du
IIIe Reich possède une valeur éternelle. Parmi ces brutalités se détache
celle du travail forcé dans l’industrie de la guerre, qui a beacoup moins
retenu l’attention des historiens que d’autres aspects de cette époque
sombre. Pour nous qui avons le privilège de servir la cause de la justice, il
est impératif de ne pas perdre de vue, en ce qui concerne cette pratique
abominable, le fait que les victimes titulaires des droits initialement violés
n’étaient pas les Etats, mais des êtres humains en chair et en os, doués
d’une âme. L’invocation de leurs droits se situe à l’arrière-plan du droit à
l’immunité invoqué par l’Etat. Dans la présente affaire portée devant la
Cour, la demande reconventionnelle et la demande initiale forment un
tout indivisible.

        XIII. L’INCIDENCE DU JUS COGENS : LA PRÉTENDUE RENONCIATION
        À FAIRE VALOIR LES DROITS INHÉRENTS À LA PERSONNE HUMAINE
                       EST DÉPOURVUE D’EFFETS JURIDIQUES

   124. En tout état de cause, toute prétendue renonciation par un Etat
aux droits inhérents à la personne humaine serait, à mon avis, contraire à
l’ordre public international et dépourvue de tout effet juridique. Soutenir
que cela n’était pas encore reconnu à l’époque de la seconde guerre mon-
diale et du traité de paix de 1947 — un point de vue rappelant l’ancienne
conception positiviste et sa servilité inéluctable envers le pouvoir établi —
serait à mon avis infondé. Cela reviendrait à reconnaître que les Etats
pourraient perpétrer des crimes contre l’humanité en toute impunité,
qu’ils pourraient systématiquement commettre des actes d’homicide,
humilier les personnes, les réduire en esclavage, les déporter et les astrein-
dre au travail forcé, pour s’abriter ensuite derrière une clause de renon-
ciation négociée avec un ou plusieurs autres Etats, en essayant de régler
toute revendication au moyen de traités de paix avec l’Etat ou les Etats
respectif(s).
   125. A l’époque du IIIe Reich, comme avant celle-ci, cette impossibi-
lité était déjà profondément ancrée dans la conscience humaine, dans la
conscience juridique universelle qui représente à mon avis la source maté-
rielle ultime de tout le droit. Déclarer que le travail forcé n’était pas inter-
dit à l’époque du IIIe Reich allemand ne serait pas tenable (cf. infra),
même en vertu des anciens dogmes positivistes. Une telle affirmation
n’est point tenable, ni en temps de conflit armé ni en temps de paix. Les
restrictions progressives ayant abouti à l’interdiction du travail forcé, de
manière à éviter et à condamner les abus commis contre la personne
humaine dans le passé, se manifestèrent non seulement dans le domaine
du droit international humanitaire, mais également dans celui de la régle-

  119   Pour paraphraser certains penseurs du Moyen Age.

                                                                             71

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)        378

mentation des relations de travail (propre aux conventions internatio-
nales de l’Organisation internationale du Travail ou OIT). A mon avis,
même avant l’apparition de tous ces instruments (infra), l’esclavage et le
travail forcé étaient proscrits par la conscience humaine, qui était trop
marquée par le poids des abus flagrants du passé.

                   1. Droit international conventionnel

a) Droit international humanitaire
   126. Pour ce qui est du droit international humanitaire, il convient de
rappeler que, bien avant l’époque sinistre du IIIe Reich, le règlement
concernant les lois et coutumes de la guerre sur terre, annexé à la conven-
tion IV de La Haye concernant les lois et coutumes de la guerre sur terre
adoptée lors de la deuxième conférence de la paix de La Haye de 1907,
dans le but de « servir encore, dans cette hypothèse extrême, les intérêts
de l’humanité » (préambule, deuxième alinéa), imposait en des termes
clairs des restrictions au travail des prisonniers de guerre (art. 6) et inter-
disait l’enfermement de ces derniers (art. 5). La convention IV de La
Haye contient, en son préambule, la célèbre clause de Martens (cf. infra)
en vertu de laquelle, dans les cas non compris dans les dispositions régle-
mentaires adoptées et annexées à la convention,
     « les populations et les belligérants restent sous la sauvegarde et sous
     l’empire des principes du droit des gens, tels qu’ils résultent des
     usages établis entre nations civilisées, des lois de l’humanité et des
     exigences de la conscience publique » (huitième alinéa).

   127. Deux décennies plus tard, dans la convention de Genève de 1926
relative à l’esclavage, les hautes parties contractantes reconnaissaient
qu’il était « nécessaire d’empêcher que le travail forcé n’am[enât] des
conditions analogues à celles de l’esclavage » (préambule, cinquième ali-
néa). Elles mettaient également en garde contre le fait que « le recours au
travail forcé ou obligatoire p[ouvai]t avoir de graves conséquences », et
s’engageaient
     « chacune en ce qui concerne les territoires soumis à sa souveraineté,
     juridiction, protection, suzeraineté ou tutelle, à prendre des mesures
     utiles pour éviter que le travail forcé ou obligatoire n’am[enât] des
     conditions analogues à l’esclavage » (art. 5).
   128. Trois ans plus tard et toujours une décennie avant l’éclatement de
la seconde guerre mondiale, la convention de Genève de 1929 relative au
traitement des prisonniers de guerre imposait de nouveau des restrictions
au travail des prisonniers de guerre (art. 28-30 et 32-34) et interdisait for-
mellement « d’employer des prisonniers à la fabrication et au transport
d’armes ou de munitions de toute nature, ainsi qu’au transport de maté-
riel destiné à des unités combattantes » (art. 31). De même, au lendemain

                                                                            72

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                     379

de la seconde guerre mondiale, le Statut du Tribunal militaire internatio-
nal de Nuremberg de 1945 énumérait, parmi les « crimes de guerre », la
« déportation pour des travaux forcés ou pour tout autre but, des popu-
lations civiles dans les territoires occupés » (art. 6, al. b)) et, parmi les
« crimes contre l’humanité », « la réduction en esclavage, la déportation,
et tout autre acte inhumain commis contre toutes populations civiles,
avant ou pendant la guerre » (art. 6, al. c)).
   129. En tout état de cause, bien au-delà des dispositions des traités
susmentionnés conclus plusieurs années avant la seconde guerre mondiale
tout comme au lendemain de celle-ci, le travail forcé dans l’industrie de la
guerre — analogue à l’esclavage — est prohibé par la conscience juridique
universelle, la source matérielle ultime du droit international. Il n’est pas
nécessaire, à cet égard, de se livrer à l’opération positiviste superficielle
consistant à découvrir des interdictions expresses dans le texte des traités
(le jus positum). Le travail des esclaves et le travail forcé dans l’industrie
de l’armement étaient prohibés par le droit international général bien
avant le cauchemar et les horreurs du IIIe Reich.

b) Conventions internationales du travail

   130. Pour ce qui est des instruments internationaux de l’Organisation
internationale du Travail (OIT), il convient de rappeler que la convention
sur le travail forcé (n° 29) de l’OIT fut adoptée en 1930, près de dix ans
avant l’éclatement de la seconde guerre mondiale. En outre, même bien
avant cela, le travail forcé était également proscrit par la conscience
humaine. Le Bureau international du Travail lui-même a attiré l’attention
sur le fait que la convention (n° 29) sur le travail forcé de 1930 et la
convention (n° 105) sur l’abolition du travail forcé de 1957 qui l’a suivie
jouissent d’une reconnaissance quasi universelle 120 (étant « les plus large-
ment ratifiées de toutes les conventions internationales du travail » 121), et
les principes qui y sont consacrés ont été repris dans plusieurs instru-
ments internationaux, tant au niveau universel qu’au niveau régional. Le
Bureau international du Travail a dès lors déclaré : « L’interdiction de
recourir au travail forcé ou obligatoire sous toutes ses formes est consi-
dérée comme une norme impérative du droit international moderne en
matière de droits de l’homme » 122.
   131. Le BIT est allé même au-delà du domaine du droit international

   120 A ce jour, ces deux conventions ont reçu respectivement 170 et 164 ratifications :

cf. op. cit. infra note 122, p. 12.
   121 Cf. op. cit. infra note 122, p. 1 et 34. Néanmoins, en dépit de cette condamnation

universelle du travail forcé, le problème persiste de nos jours puisque « des millions de
personnes dans le monde y sont encore assujetties », ce qui représente véritablement une
« injure à la dignité humaine » (ibid., p. 1), comme l’illustrent la persistance de pratiques
analogues à l’esclavage, la traite des personnes à des fins d’exploitation et les formes illi-
cites de travail obligatoire (cf. ibid., p. 35-47).
   122 Bureau international du Travail, Eradiquer le travail forcé, Genève, BIT, 2007,

p. XI.

                                                                                          73

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                     380

des droits de l’homme en réitérant, dans son étude récente sur cette ques-
tion (publiée près de huit décennies après la convention [n° 29] sur le tra-
vail forcé de 1930), le point de vue selon lequel :
         « Le droit de ne pas être astreint à un travail forcé ou obligatoire
      est l’un des premiers des droits fondamentaux de l’homme relevant
      du mandat de l’Organisation qui a fait l’objet de normes internatio-
      nales du travail. Les principes consacrés par les conventions de l’OIT
      dans ce domaine ont été incorporés dans divers instruments inter-
      nationaux, de portée universelle ou régionale, et sont devenus des
      normes impératives du droit international. » 123
   132. Ce n’est pas là la seule affirmation en ce sens. Dans une autre
étude publiée il y a sept ans par le BIT, il est de nouveau déclaré que,
étant donné la lettre et l’esprit de la convention de 1930 sur le travail
forcé (n° 29), suivie de la convention de 1957 sur l’abolition du travail
forcé (n° 105), l’évolution de cette question particulière avait abouti au
« statut de l’abolition du travail forcé et obligatoire en droit international
général, en tant que norme impérative à laquelle aucune dérogation n’est
admise » 124.
   133. Il convient de ne pas oublier que ce résultat ne fut acquis qu’à
l’issue de beaucoup de souffrances humaines, subies par des générations
successives. Comme il fut observé à l’époque de la conclusion de la
convention de 1957 sur l’abolition du travail forcé (n° 105), il existe « des
preuves historiques humiliantes » attestant que « l’abolition formelle de
l’esclavage ne fut réalisée qu’à contrecœur, petit à petit, au cours du
XIXe siècle » ; vu que « des formes de servage occultes ou même ouvertes »
subsistaient dans certains pays, il fut donc nécessaire, au milieu du
XXe siècle, de conclure la convention (n° 105) de l’OIT de 1957 sur l’abo-
lition du travail forcé. De surcroît, à la même époque, la conférence des
Nations Unies de 1958 sur le droit de la mer « dut s’occuper de la traite
infâme des esclaves, ce fléau hérité du passé » 125.

c) Droit international des droits de l’homme

  134. Ces divers développements — l’évolution du nouveau jus gentium
contemporain — montrent bien que la prohibition du travail forcé en
toutes circonstances, aussi bien en temps de conflit armé qu’en temps de

   123 Eradiquer le travail forcé, op. cit. supra note 122, p. 111. Pour une étude du contexte

historique de la convention de 1930 sur le travail forcé (n° 29) et de l’engagement du
BIT et de la Société des Nations dans ce domaine dès un stade précoce, cf. Jean
Bastet, Le travail forcé et l’organisation internationale (SDN et BIT), Paris, LGDJ,
1932, p. 1-181.
   124 M. Kern et C. Sottas, « Abolition du travail forcé ou obligatoire », Droits fonda-

mentaux au travail et normes internationales du travail, Genève, BIT, 2003, p. 47, et cf.
p. 35.
   125 J. H. W. Verzijl, Human Rights in Historical Perspective, Haarlem, Haarlem Press,

1958, p. 6.

                                                                                          74

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                    381

paix (cf. supra), existe depuis longtemps en droit des gens. Comme le pro-
clamait, au lendemain de la seconde guerre mondiale, la Déclaration uni-
verselle des droits de l’homme de 1948, « tous les êtres humains naissent
libres et égaux en dignité et en droits » (art. 1). La prohibition en cause
découle du principe fondamental d’égalité et de non-discrimination. Dans
son avis consultatif n° 18 concernant le statut juridique et les droits des
migrants sans papiers (du 17 septembre 2003), la Cour interaméricaine
des droits de l’homme (CIDH) a considéré que ce principe fondamental
relevait du jus cogens.
   135. Dans cet avis qui fait date, la CIDH soulignait, dans le droit-fil de
l’enseignement humaniste des « pères fondateurs » du droit des gens (jus
gentium), que, en vertu de ce principe fondamental, l’élément de l’égalité
ne saurait guère être séparé de celui de la non-discrimination et que l’éga-
lité devait être garantie sans discrimination d’aucune sorte. Cela est étroi-
tement lié à la dignité inhérente à la personne humaine, découlant de
l’unité du genre humain. Le principe fondamental de l’égalité devant la
loi et de la non-discrimination imprègne l’ensemble du fonctionnement
du pouvoir étatique et relève de nos jours du jus cogens 126. Dans une
opinion concordante, il fut souligné que le principe fondamental de l’éga-
lité et de la non-discrimination pénétrait l’ensemble du corpus juris du
droit international des droits de l’homme, avait des incidences en droit
international public, se répercutait sur le droit international général ou
coutumier lui-même et faisait désormais partie des normes toujours plus
nombreuses relevant du jus cogens 127.

                           2. Droit international général

  136. J’ai déjà mentionné la clause de Martens (par. 126 supra) insérée
dans le préambule de la convention IV de La Haye de 1907 (cf. supra) et,
même avant cela, également dans le préambule de la convention II de La
Haye de 1899 (neuvième alinéa), adoptée lors de la première conférence
de la paix de La Haye de 1899 128, concernant toutes deux les lois et cou-
tumes de la guerre sur terre. Son objectif était d’étendre juridiquement la
protection nécessaire aux civils et aux combattants en toutes situations,

  126 CIDH, avis consultatif n° 18 (17 septembre 2003), Condition juridique et droits des

migrants sans papiers, série A, n° 18, par. 83, 97-99 et 100-101.
   127 Ibid., opinion concordante de M. le juge A. A. Cançado Trindade, par. 59-64 et

65-73. Ces derniers temps, la CIDH ainsi que le Tribunal pénal international pour
l’ex-Yougoslavie ont été les deux juridictions internationales contemporaines à avoir le
plus contribué, par leur jurisprudence, à l’évolution conceptuelle du jus cogens (bien au-
delà du droit des traités) et à l’élargissement progressif de son contenu matériel : cf.
A. A. Cançado Trindade, « Jus Cogens : The Determination and the Gradual Expansion
of Its Material Content in Contemporary International Case Law », XXXV Curso de
Derecho Internacional Organizado por el Comité Jurídico Interamericano — OAS, 2008,
p. 3-29.
   128 Elle fut à l’origine proposée par le délégué de la Russie (Friedrich von Martens) lors

de la première conférence de la paix de La Haye (1899).

                                                                                         75

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                   382

même si elle n’était pas prévue par les normes conventionnelles ; la clause
de Martens invoquait à cette fin « les principes du droit des gens » décou-
lant des usages « établis », ainsi que les « lois de l’humanité » et les « exi-
gences de la conscience publique ». Plus tard, la clause de Martens appa-
raissait également dans la disposition commune aux quatre conventions
de Genève relatives au droit international humanitaire de 1949 (respecti-
vement articles 62, 63, 142 et 158), concernant la dénonciation, ainsi que
dans le protocole additionnel I (de 1977) à ces conventions (article pre-
mier, par. 2), pour citer quelques-unes des principales conventions en
matière de droit international humanitaire.
   137. La clause de Martens s’est donc vue dotée, pendant plus d’un siè-
cle, d’une validité permanente, du fait de son invocation de la conscience
publique 129, et elle continue de mettre en garde contre l’hypothèse selon
laquelle tout ce qui n’est pas expressément interdit par les conventions en
matière de droit international humanitaire serait autorisé. La clause de
Martens postule, bien au contraire, que les principes du droit des gens, les
lois de l’humanité et les exigences de la conscience publique continuent de
s’appliquer, indépendamment de l’apparition de situations nouvelles 130.
Dès lors, la clause de Martens permet d’éviter un non liquet et joue un
rôle important dans le cadre de l’herméneutique et de l’application des
normes humanitaires.
   138. Le fait que les rédacteurs des conventions de 1899, 1907 et 1949 et
du protocole I de 1977 aient repris plus d’une fois les éléments de la
clause de Martens dans ces instruments internationaux révèle que cette
clause constitue une émanation de la source matérielle du droit interna-
tional humanitaire 131 et du droit international en général. Elle exerce de
ce fait une influence permanente dans le cadre de la formation spontanée
du contenu de règles nouvelles de droit international humanitaire.
   139. En associant les lois de l’humanité aux exigences de la conscience
publique, la clause de Martens institue une « interdépendance organique »
entre la légalité de la protection et sa légitimité, au bénéfice de tous les
êtres humains 132. L’héritage de Martens a également trait à la préémi-
nence du droit dans le cadre du règlement des différends et de la recher-
che de la paix 133. La doctrine juridique contemporaine a elle aussi traité

   129 Car, quelque avancée que puisse être la codification des normes humanitaires, elle ne

saurait être considérée comme véritablement complète.
   130 B. Zimmermann, « Protocole I — article premier », Commentaire sur les protocoles

additionnels du 8 juin 1977 aux conventions de Genève du 12 août 1949 (Y. Sandoz,
Ch. Swinarski et B. Zimmermann, dir. publ.), Genève, CICR/Nijhoff, 1987, p. 39.
   131 H. Meyrowitz, « Réflexions sur le fondement du droit de la guerre », Etudes et

essais sur le droit international humanitaire et sur les principes de la Croix-Rouge en
l’honneur de Jean Pictet (Ch. Swinarski, dir. publ.), Genève/La Haye, CICR/Nijhoff,
1984, p. 423-424 ; et cf. H. Strebel, « Martens’ Clause », Encyclopedia of Public Interna-
tional Law (R. Bernhardt, dir. publ.), vol. 3, Amsterdam, North-Holland Publ. Co., 1982,
p. 252-253.
   132 Ch. Swinarski, « Préface », dans V. V. Pustogarov, op. cit. infra note 133, p. XI.
   133 V. V. Pustogarov, Fedor Fedorovitch Martens — Jurist i Diplomat, Moscou, éd.

Mejdunarodnie Otnosheniya, 1999, p. 1-287.

                                                                                         76

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                 383

la clause de Martens comme constituant elle-même une source du droit
international général 134, et personne n’oserait de nos jours nier que les
« lois de l’humanité » et les « exigences de la conscience publique » invo-
quées par la clause de Martens relèvent du jus cogens 135. D’une manière
générale, cette clause fut conçue et réaffirmée à plusieurs reprises pour le
bénéfice ultime de l’humanité dans son ensemble, ce qui lui permet de res-
ter d’actualité. La clause peut être considérée comme une expression de la
raison d’humanité imposant des limites à la raison d’Etat.

          3. L’incidence du jus cogens à la lumière des arguments
                                 des Parties

   140. Les considérations qui précèdent m’inspirent une dernière série de
brèves réflexions sur l’incidence du jus cogens, à la lumière des arguments
de l’Italie et de l’Allemagne dans la présente affaire des Immunités juri-
dictionnelles de l’Etat. Sur cette question en particulier, ainsi que dans le
contexte de l’espèce, leurs argumentations ne sont pas si divergentes que
l’on pourrait peut-être s’y attendre. Certes, dans son mémoire, l’Alle-
magne se livre d’abord à une critique des motifs de la Corte di Cassazione
italienne dans son arrêt de 2004 en l’affaire Ferrini car, d’après elle :
        « Le jus cogens en tant que concept juridique n’existait pas à l’épo-
     que de la survenance des violations dont les demandeurs tentent de
     tirer grief. Dès lors, appliquer le critère du jus cogens aux événe-
     ments tragiques de la seconde guerre mondiale ne correspond pas
     aux règles générales relatives à l’application du droit international
     dans le temps. Tout comportement doit être apprécié au regard des
     critères en vigueur au moment où il était pratiqué. » 136
Elle ajoutait ensuite que, « puisque le droit international repose essentiel-
lement sur le consentement des Etats », c’est dans la « pratique générale »
de ces derniers que devaient être cherchées les réponses quant aux consé-
quences « découlant d’une violation d’une règle de jus cogens » 137.
  141. De telles affirmations ne résistent pas à un examen plus appro-
fondi. L’antinomie entre le consentement des Etats et le jus cogens est on
ne peut plus grande. La pratique des Etats, marquée, comme elle l’est
habituellement, par l’incohérence, ne saurait à elle seule servir de repère
lorsqu’il s’agit de tirer les conséquences de la violation d’une norme impé-
rative du droit international général (jus cogens), au sens des articles 53

   134 F. Münch, « Le rôle du droit spontané », Pensamiento Jurídico y Sociedad Interna-

cional — Libro-Homenaje al Prof. D. A. Truyol y Serra, vol. II, Madrid, Univ. Com-
plutense, 1986, p. 836.
   135 S. Miyazaki, « The Martens Clause and International Humanitarian Law », Etudes

et essais sur le droit international humanitaire et sur les principes de la Croix-Rouge en
l’honneur de Jean Pictet, op. cit. supra note 131, p. 438 et 440.
   136 Mémoire de la République fédérale d’Allemagne (12 juin 2009), p. 52-53, par. 85.
   137 Ibid., p. 54, par. 87.



                                                                                       77

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                   384

et 64 des deux conventions de Vienne sur le droit des traités (de 1969 et
de 1986). L’adoption de la première de ces conventions marqua l’émer-
gence du jus cogens uniquement dans le domaine du droit des traités.
Pendant les débats officiels de la conférence de Vienne de 1986, lors de
laquelle fut adoptée la seconde convention de Vienne, j’avais cru néces-
saire de mettre en garde contre l’incompatibilité manifeste entre le jus
cogens et la conception statique, positiviste et volontariste du droit inter-
national (mettant l’accent sur la volonté ou le consentement des Etats) 138.
   142. En réalité, le jus cogens va bien au-delà du droit des traités, ce qui
n’est pas nouveau. Toujours dans son mémoire, l’Allemagne affirme que
« sans doute », le jus cogens « interdit le génocide », et reconnaît aussitôt,
à cet égard, que : « Cette interdiction trouve son fondement juridique tant
dans la convention de 1948 pour la prévention et la répression du crime
de génocide que dans des règles générales (plus anciennes) du droit inter-
national. » 139
   Ainsi, l’Allemagne elle-même reconnaît à juste titre — ce qui est loua-
ble — l’incidence du jus cogens, qui remonte assez loin dans le passé et
qui est largement antérieure aux dispositions pertinentes (art. 53 et 64) de
la convention de Vienne de 1969 sur le droit des traités. Elle finit par
reconnaître que le jus cogens (en droit international général) interdisait
déjà le génocide à l’époque des crimes du IIIe Reich, qui heurtèrent la
conscience de l’humanité. Même avant la fin du XIXe siècle (à l’occasion
de la première conférence de la paix de La Haye de 1899), l’interdiction
du génocide était profondément ancrée dans la conscience juridique
universelle ou, pour paraphraser la clause de Martens (supra), dans les
« exigences de la conscience publique ».
   143. La convention de 1948 contre le génocide a consacré cette inter-
diction, après les horreurs du IIIe Reich. Néanmoins, bien avant cette
convention, toute personne saine d’esprit savait parfaitement que la per-
pétration d’actes de génocide constitue un acte illicite, un crime, qu’elle
est contraire à la loi. Pour ce qui est du traitement des personnes déte-
nues, l’Italie estime de son côté, dans son contre-mémoire déposé dans la
présente affaire, à propos du jus cogens, que :
        « Le fait que, même avant la seconde guerre mondiale, les dispo-
     sitions concernant le traitement des prisonniers n’étaient pas suscep-
     tibles de dérogation semble universellement reconnu. ... Le Statut du
     Tribunal militaire international de Nuremberg annexé à l’accord du
     8 août 1945 qualifiait de crimes de guerre les violations des lois et
     coutumes de la guerre. Le Tribunal jugea qu’en 1939 les règles
     humanitaires figurant dans le règlement annexé à la IVe convention


   138 Cf. Nations Unies, Documents officiels de la conférence des Nations Unies sur le

droit des traités entre Etats et organisations internationales ou entre organisations inter-
nationales (Vienne, 18 février-21 mars 1986), vol. I, New York, Nations Unies, 1995,
p. 193-194 (intervention de M. Cançado Trindade (Brésil)).
   139 Mémoire de la République fédérale d’Allemagne (12 juin 2009), p. 53, par. 86.



                                                                                         78

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                       385

        de La Haye de 1907 « étaient admises par tous les Etats civilisés et
        regardées par eux comme l’expression, codifiée, des lois et coutumes
        de la guerre ».
           En 1946, la résolution 95 (I) de l’Assemblée générale de l’ONU a
        confirmé les principes de Nuremberg en ce qui concerne les crimes
        internationaux. Même si le contexte était celui de la responsabilité
        pénale individuelle, et non pas celui de la responsabilité de l’Etat et
        de la définition du jus cogens, on ne saurait nier que la pénalisation
        des violations du droit humanitaire commises au cours de la seconde
        guerre mondiale exprime l’idée que ces violations étaient déjà consi-
        dérées à l’époque comme portant atteinte aux valeurs les plus fon-
        damentales de la communauté internationale. » 140
   144. En réalité, on peut remonter — même avant la deuxième confé-
rence de la paix de La Haye (1907) — à l’époque de la première confé-
rence de la paix de La Haye (1899), conformément aux vues exprimées
devant la Cour tant par l’Allemagne que par l’Italie et qui ne divergent
pas nécessairement sur ce point. A la fin du XIXe siècle, on estimait, lors
de la première conférence de la paix de La Haye, que les Etats pourraient
voir leur responsabilité délictuelle engagée en cas de mauvais traitements
infligés à des personnes (à raison, par exemple, du transfert de civils pour
travail forcé) ; cela annonçait l’époque de la responsabilité pénale des
agents individuels de l’Etat qui suivit, avec la consécration des concepts
de crimes de guerre et de crimes contre l’humanité.
   145. L’éveil progressif de la conscience humaine conduisit à l’évolution
allant de la consécration du concept des delicta juris gentium à celle des
violations du droit international humanitaire (sous la forme des crimes de
guerre et des crimes contre l’humanité) — représentant l’héritage de
Nuremberg — suivie de celle des violations graves du droit international
humanitaire (avec les quatre conventions de Genève sur le droit interna-
tional humanitaire de 1949 et leur protocole additionnel I de 1977) 141. A
la suite de cet éveil progressif de la conscience humaine, les êtres humains
cessèrent également d’être un objet de protection pour être considérés
comme des sujets de droits, à commencer par le droit fondamental à la
vie, comportant le droit de vivre dignement.
   146. Les êtres humains furent reconnus comme sujets de droits en toutes

  140  Contre-mémoire de l’Italie (22 décembre 2009), p. 62-63, par. 4.62-4.63.
  141  Première convention de Genève, art. 49 et 50 ; deuxième convention de Genève,
art. 50 et 51 ; troisième convention de Genève, art. 129 et 130 ; quatrième convention de
Genève, art. 146 et 147 ; protocole additionnel I, art. 85 à 88. Le protocole additionnel I
de 1977 (art. 85) a préféré s’en tenir à cet égard à la terminologie des quatre conventions
de Genève de 1949 et a conservé l’expression d’« infractions graves » au droit international
humanitaire, étant donné les « objectifs purement humanitaires » de ces traités humani-
taires ; il a néanmoins jugé nécessaire de préciser que les « infractions graves » à ces traités
(les quatre conventions de Genève et le protocole additionnel I) « [étaie]nt considérées
comme des crimes de guerre » (art. 85, par. 5). Cf. Y. Sandoz, Ch. Swinarski et B. Zim-
mermann (dir. publ.), Commentaire sur les protocoles additionnels du 8 juin 1977 aux
conventions de Genève du 12 août 1949, Genève, CICR/Nijhoff, 1987, p. 1016 et 1027.

                                                                                            79

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                        386

circonstances, en temps de paix comme en temps de conflit armé. Pour ce
qui est du temps de paix, il convient de rappeler brièvement que, bien
avant la Déclaration universelle des droits de l’homme de 1948, les expé-
riences pionnières du système des minorités et du système des mandats
mis en place dans le cadre de la Société des Nations au cours de l’entre-
deux-guerres octroyaient un accès direct aux individus concernés aux ins-
tances internationales (respectivement les Comités des minorités et la
Commission permanente des mandats) pour leur permettre de faire valoir
les droits découlant directement du droit des gens (le jus gentium en évo-
lution). Pour ce qui est de ce dernier également, à partir de la deuxième
conférence de la paix de La Haye, les êtres humains se voyaient recon-
naître le droit de revendiquer des réparations de guerre.
   147. Dans un récit factuel détaillé publié en 1928, décrivant la cruauté
et les souffrances humaines indicibles causées par la déportation et la
soumission au travail forcé des travailleurs et de la population civile (de
la Belgique occupée) 142, déjà au cours de la première guerre mondiale
(1916-1918), il était observé :
         « Le système de déportation institué à l’automne de 1916 consiste
      essentiellement dans la réquisition généralisée ou levée en masse de
      la classe ouvrière masculine pour les besoins de main-d’œuvre de
      l’organisme de guerre allemand...
         Pareille réquisition est formellement contraire au droit des gens,
      tant traditionnel que codifié par les Conventions de La Haye. » 143


Deux décennies plus tard, la quatrième convention de Genève (1949)
interdisait expressément les transferts forcés 144, en plus des restrictions
antérieures prévues dans le règlement de La Haye de 1907 (convention IV
de La Haye). Ces instruments internationaux finirent par être regardés
comme déclaratoires du droit coutumier évolutif en la matière 145.
   148. Le règlement de La Haye de 1907 (convention IV de La Haye)
contenait des restrictions plutôt qu’une interdiction impérative car, au
début du XXe siècle, la pratique des déportations était déjà considérée
comme « tombée en désuétude ». Or, le pire était à venir, avec l’institution
imposée, pendant les deux guerres mondiales, d’un « service de travail
forcé » aux traits épouvantables qui n’a toujours pas été suffisamment

   142 Cf. F. Passelecq, Déportation et travail forcé des ouvriers et de la population civile...,

op. cit. supra note 23, p. 318-320, 329-330, 334-335, 374-376 et 394. L’auteur termine son
ouvrage (consacré aux grandes souffrances de ceux qui furent déportés et astreints au tra-
vail forcé pendant la période de 1916 à 1918) par les mots suivants : « Nous ne formu-
lerons pas de conclusion. Pour plusieurs raisons, il est préférable que le lecteur reste
immédiatement en présence des faits et entende leur leçon muette sans interposition de
personne » (ibid., p. 404). Il laissait les faits parler d’eux-mêmes.
   143 Ibid., p. 374.
   144 Art. 49, par. 1, en plus de l’article 147 relatif aux déportations ou transferts illégaux.
   145 Cf., par exemple, J.-M. Henckaerts, « Deportation and Transfer of Civilians in Time

of War », Vanderbilt Journal of Transnational Law, vol. 26, 1993, p. 469-519.

                                                                                             80

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                     387

étudié par les historiens : « des millions d’êtres humains ont été arrachés à
leur foyer, séparés de leur famille et déportés hors de leur pays, le plus
souvent dans des conditions inhumaines » 146.
   Ils ont ainsi été astreints au travail forcé dans l’industrie de la guerre.
De tels événements ont mis en évidence la nécessité de « précisions » sur ce
point afin d’énoncer une prohibition qui existait déjà dans la conscience
humaine. En conséquence, dans la quatrième convention de Genève de
1949, « « la déportation ou le transfert illégaux » ont été inclus parmi les
crimes définis à l’article 147 de la Convention et désignés comme appe-
lant les sanctions pénales les plus graves » 147.
   149. Ainsi, vers le milieu du XXe siècle, il ne subsistait plus aucun
doute quant au fait que les interdictions de ce genre avaient fini par être
considérées comme « incorporées au droit des gens » 148. En ce qui concerne
l’idée du jus cogens, elle avait trouvé son expression même avant cela, à
propos de situations différentes, en gardant à l’esprit le droit internatio-
nal général et les fondements mêmes de l’ordre juridique international.
L’expression de « jus cogens » fut employée par le juge Schücking, de la
CPJI, dans son opinion individuelle en l’affaire Oscar Chinn 149. Un an
plus tard, dans son cours dispensé à l’Académie de droit international de
La Haye, A. Verdross évoquait également le « jus cogens » et renvoyait à
l’opinion individuelle susmentionnée du juge Schücking 150.
   150. Toujours en 1935, un autre auteur, J. H. W. Verzijl, souscrivant
aux vues du juge Schücking qui invoquait le jus cogens dans l’affaire
Oscar Chinn (pour reprendre ses termes : « M. Schücking, le juge alle-
mand, me paraît avoir parfaitement raison »), se référait également au jus
cogens et se montrait assez critique quant à l’arrêt de la CPJI dans
l’affaire Oscar Chinn, à cause de l’approche essentiellement volontariste
et positiviste qu’elle avait retenue (et qui est malheureusement toujours
en vogue de nos jours). Pour reprendre les termes de J. H. W. Verzijl :
         « A une question fondamentale du droit international public, l’arrêt
      a donné une solution des plus regrettables. En effet, il s’agissait de
      savoir quelle était la tâche de la Cour dans le cas d’un traité accusé
      par quelques-uns de ses membres d’être entaché de nullité absolue
      pour cause de violation de certaines normes antérieures ayant le
      caractère de droit impératif (jus cogens). ...
         La situation est assez simple : lorsqu’elle reconnaît que l’acte pos-
      térieur est contraire aux normes antérieures, revêtues du caractère de


   146 Jean S. Pictet et al. (dir. publ.), Commentaire sur la convention IV de Genève relative

à la protection des personnes civiles en temps de guerre, Genève, CICR, 1958, p. 300.
   147 Ibid., p. 301.
   148 Ibid., p. 301.
   149 Oscar Chinn (Royaume-Uni c. Belgique), arrêt, 1934, C.P.J.I. série A/B n° 63,

p. 148-150, spécialement p. 149.
   150 Cf. A. Verdross, « Les principes généraux du droit dans la jurisprudence interna-

tionale », Recueil des cours de l’Académie de droit international de La Haye, vol. 52, 1935,
p. 206 et 243.

                                                                                          81

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                 388

     jus cogens, la Cour est obligée de le laisser hors application, comme
     étant absolument nul, quand même aucune des parties litigantes
     n’invoque cette nullité. Dans une hypothèse pareille, la nullité est de
     droit et doit être constatée d’office.
        Mais la Cour permanente n’a pas fait ainsi. ... Je n’hésite pas à
     qualifier cet arrêt de pessimi exempli. Car, en effet, en se soumettant
     à la volonté des parties litigantes, la Cour a, par cet arrêt regrettable,
     ouvert la porte à toutes sortes de fraudes au droit des gens impéra-
     tif. ... N’a-t-elle pas, par cet arrêt, préparé aux Etats les voies pour se
     dérober impunément, voire même sous sa sanction tacite, aux règles
     de droit reconnues antérieurement comme devant constituer pour
     l’avenir la base inébranlable des rapports internationaux ? » 151



   151. J’estime, comme je l’ai déjà fait savoir, que les Etats ne sauraient
renoncer aux revendications portant sur des violations des droits fonda-
mentaux inhérents à la personne humaine et que toute prétendue renoncia-
tion en ce sens serait dépourvue d’effets juridiques. Il en est ainsi, à plus
forte raison, si ces violations (visées par le droit international des droits de
l’homme) représentent également des violations graves du droit internatio-
nal humanitaire et constituent des crimes de guerre. Cela avait déjà été
reconnu au milieu du XXe siècle, en ce qui concerne la déportation en vue
du travail forcé. Ainsi, le Statut [de Londres] de 1945 du Tribunal militaire
international (de Nuremberg) faisait figurer la « déportation pour travail
forcé » parmi les « crimes de guerre, c’est-à-dire les violations des lois et
coutumes de la guerre » (art. 6, al. b)). Le Statut du Tribunal de Nurem-
berg de 1945 rangeait également la « réduction en esclavage » et la « dépor-
tation » parmi les « crimes contre l’humanité » (art. 6, al. c)).
   152. Peu après l’adoption du Statut du Tribunal de Nuremberg, la
Commission du droit international des Nations Unies (CDI) fut chargée
par l’Assemblée générale des Nations Unies, aux termes de l’alinéa a) de
sa résolution 177 (II), de « formuler les principes de droit international
reconnus par le Statut de la Cour de Nuremberg et dans l’arrêt de cette
Cour ». Conformément à la résolution de l’Assemblée générale, la CDI
procéda à l’examen de la question dès sa toute première session. La CDI
était d’avis que :

     « les principes de Nuremberg ayant été reconnus par l’Assemblée
     générale, la tâche confiée à la Commission aux termes de l’alinéa a)
     de la résolution 177 (II) ne consistait pas à porter un jugement sur
     ces principes en tant que principes du droit international, mais pure-
     ment et simplement à les formuler » 152.

  151 J. H. W. Verzijl, « La validité et la nullité des actes juridiques internationaux »,

Revue de droit international, vol. 15, 1935, p. 321-322.
  152 ONU, Annuaire de la Commission du droit international, 1950, vol. II, p. 374.



                                                                                       82

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                     389

Ce point de vue fut approuvé par l’Assemblée générale en 1949 et, après
avoir examiné le rapport présenté sur cette question (par le rapporteur
Jean Spiropoulos), la CDI adopta, à sa session de 1950, une formulation
des principes du droit international consacrés par le Statut du Tribunal
de Nuremberg et dans le jugement de ce tribunal 153.
   153. Dans le cadre des principes de Nuremberg formulés par la CDI, le
principe VI rangeait parmi les « crimes de guerre » « la déportation pour
les travaux forcés, ou pour tout autre but, des populations civiles dans les
territoires occupés » ; il incluait pareillement, parmi les « crimes contre
l’humanité », la « réduction en esclavage » et la « déportation » de « toutes
populations civiles » 154. En somme, la CDI n’avait fait que formuler les
principes en question, qui avaient déjà été reconnus par la communauté
internationale et avaient été dûment affirmés par l’Assemblée générale de
l’ONU. Les « exigences de la conscience publique », pour paraphraser la
clause de Martens, avaient déjà trouvé un écho à l’Assemblée générale des
Nations Unies. La communauté internationale reconnaissait déjà le jus
cogens. Les créances de réparation à raison de crimes de guerre pouvaient-
elles faire l’objet d’une renonciation en 1947 ? Non, elles ne le pouvaient
point. Les créances de réparation à raison de crimes contre l’humanité
pouvaient-elles faire l’objet d’une renonciation en 1947 ? Non, elles ne le
pouvaient point. Les créances de réparation à raison de violations graves
du droit international humanitaire (codifiées deux ans plus tard comme
« infractions graves ») pouvaient-elles faire l’objet d’une renonciation en
1947 ? Elles ne le pouvaient point, à mon sens et d’après mes conceptions.


                                  XIV. CONCLUSIONS

   154. Qu’il me soit maintenant permis, pour conclure, de récapituler les
fondements de ma position, que j’ai pris le soin d’exposer dans la pré-
sente opinion dissidente, contrairement à la décision prise par la majorité
de la Cour dans la présente ordonnance. Lorsqu’elle a écarté sommaire-
ment la demande reconventionnelle italienne en la déclarant « irrecevable
comme telle », la Cour aurait dû pour le moins instruire comme il
convient le dossier de l’affaire en tenant, avant de statuer, des audiences
publiques pour obtenir davantage de précisions des Parties. Une rigou-
reuse égalité de traitement doit être assurée entre la demande originaire et
la demande reconventionnelle, dans l’intérêt d’une bonne administration
de la justice. Les deux demandes sont autonomes et devraient être traitées
sur un pied d’égalité, dans le strict respect du principe du contradictoire.
Ce n’est que de cette manière que l’égalité procédurale des parties (deman-
deur et défendeur, dont les rôles s’inversent du fait de la demande recon-
ventionnelle) peut être assurée.


  153   ONU, Annuaire de la Commission du droit international, 1950, vol. II, p. 374.
  154   Ibid., p. 377.

                                                                                        83

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                 390

   155. Etant une institution juridique que le droit procédural internatio-
nal a empruntée au droit procédural interne, les demandes reconvention-
nelles possèdent déjà une histoire, mais la construction jurisprudentielle
de la CIJ est toujours en voie de formation. Le paragraphe 1 de l’ar-
ticle 80 du Règlement de la Cour permet à la CIJ de connaître d’une
demande reconventionnelle si « celle-ci relève de sa compétence » et « est
en connexité directe avec l’objet de la demande de la partie adverse ». La
présente ordonnance de la Cour n’est pas conforme aux précédents en
matière de traitement par la Cour de demandes reconventionnelles (cf.
supra). En outre, la Cour a estimé qu’il suffisait de n’examiner que l’une
des conditions du paragraphe 1 de l’article 80 en partant, data venia,
d’hypothèses erronées sur le plan factuel et juridique, n’observant dès lors
pas in toto cette disposition de son propre Règlement.
   156. L’ordonnance que la Cour vient d’adopter fait abstraction de la
consécration de la notion de « situation continue » dans la pensée inter-
nationaliste, tant dans le contentieux et dans la jurisprudence internatio-
naux que comme concept de droit international au niveau normatif. De
surcroît, elle n’a pas examiné la situation des véritables titulaires des
droits initialement violés, oubliant les écueils du volontarisme étatique.
Elle n’a placé l’accent que sur la renonciation aux revendications, négli-
geant également l’incidence du jus cogens en vertu duquel certaines
renonciations à des revendications sont dépourvues de tout effet juridi-
que (supra).
   157. La Cour a écarté la demande reconventionnelle de l’Italie sur la
base d’une motivation succincte contenue dans deux brefs paragraphes
de la présente ordonnance, les paragraphes 28 et 29. Le second de ces
textes représente tout simplement une pétition de principe. La ratio deci-
dendi figure au paragraphe 28 de l’ordonnance, où il est affirmé que les
deux accords de 1961 ont offert à l’Italie, pour certains de ses ressortis-
sants, des formes de réparation allant au-delà du régime institué au len-
demain de la seconde guerre mondiale, et que ces accords n’ont pas
affecté ou modifié la situation juridique des ressortissants italiens dont il
est question dans la présente instance. Il y est ajouté que la situation juri-
dique de ces ressortissants italiens est « inextricablement liée » à une
« appréciation » de la portée et de l’effet de la renonciation contenue au
paragraphe 4 de l’article 77 du traité de paix de 1947 et aux « divergences
de vues entre les Parties quant à la possibilité pour l’Allemagne de se fon-
der sur cette disposition ».
   158. Il s’agit là, en réalité, d’une nouvelle pétition de principe, cher-
chant à faire croire à l’existence d’une continuité entre le traité de paix de
1947 entre les Puissances alliées 155 et l’Italie et les accords de 1961. Cette

  155 A savoir : Union des Républiques socialistes soviétiques, Royaume-Uni de Grande-

Bretagne et d’Irlande du Nord, Etats-Unis d’Amérique, Chine, France, Australie, Belgique,
République socialiste soviétique biélorusse, Brésil, Canada, Tchécoslovaquie, Ethiopie,
Grèce, Inde, Pays-Bas, Nouvelle-Zélande, Pologne, République socialiste soviétique
ukrainienne, Union sud-africaine et République populaire fédérative de Yougoslavie.

                                                                                      84

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                          391

pétition de principe amène en fin de compte la Cour à déclarer que la
demande reconventionnelle porte sur des faits et situations qui existaient
déjà avant l’entrée en vigueur de la convention européenne de 1957 pour
le règlement pacifique des différends et, partant, ne relevaient pas de sa
compétence ratione temporis, ce qui lui permettait de déclarer la demande
reconventionnelle « irrecevable comme telle ». Or la question tranchée
sommairement en vertu de la présente ordonnance n’est pas si claire et
évidente que la majorité de la Cour semble le penser. Sur la base des
considérations et des réflexions exposées dans la présente opinion dissi-
dente, je suis amené à conclure que la position de la majorité de la Cour
n’est pas tenable et ne trouve de fondement ni en fait ni en droit. Elle ne
constitue qu’une pétition de principe.
   159. L’Allemagne reconnaît expressément qu’« il existe effectivement
une certaine divergence de vues quant à la signification juridique des deux
accords de 1961 » 156, sur le point de savoir s’ils ont ou non institué un
« régime de réparation » 157. L’Allemagne et l’Italie avaient également des
divergences sur la question de savoir si la conclusion des deux accords de
1961 représentait un geste de bonne volonté de la part de l’Allemagne ou
un processus obligatoire de règlement de revendications en matière de
réparation 158. Même si l’obligation de l’Allemagne de fournir une répara-
tion effective pour ce qui est des revendications des victimes italiennes de
violations graves du droit international humanitaire se trouve unie par un
lien de causalité historique aux crimes commis par le IIIe Reich, elle
découle en réalité, sur le plan juridique, de décisions de l’Allemagne
d’après guerre qui ont trouvé une expression formelle dans les deux
accords de 1961 159.
   160. A cet égard, les deux Parties ont exclu de l’objet du présent dif-
férend les événements de la période antérieure à l’entrée en vigueur de la
convention européenne de 1957 pour le règlement pacifique des diffé-
rends, pour ce qui est de l’examen de la demande reconventionnelle 160.
L’Italie déclare en des termes assez clairs que « [c]’est la question de la
réparation, et non pas l’appréciation de fait et de droit des événements de
la seconde guerre mondiale, qui constitue l’élément central du diffé-
rend » 161. Les événements tragiques de la seconde guerre mondiale ne
constituent pas la cause réelle du présent différend portant sur les reven-
dications en matière de réparation. Ce sont les accords de 1961 qui en
sont la cause réelle et qui représentent le point de départ d’une situation
continue se poursuivant à l’heure actuelle.


   156 Observations écrites de la République fédérale d’Allemagne..., op. cit. supra note 32,

p. 22, par. 35.
   157 Cf. Observations écrites de l’Italie..., op. cit. supra note 53, p. 20 et 25, par. 52 et 65.
   158 Ibid., p. 22-23, par. 56-57.
   159 Cf. Contre-mémoire de l’Italie (22 décembre 2009), p. 111, par. 5.63.
   160 Mémoire de la République fédérale d’Allemagne (12 juin 2009), p. 8-9, par. 7 ;

contre-mémoire de l’Italie (22 décembre 2009), p. 37-38, par. 3.14-3.15.
   161 Contre-mémoire de l’Italie (22 décembre 2009), p. 37-38, par. 3.15.



                                                                                               85

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                     392

   161. Comme il a déjà été indiqué, il existe des éléments de preuve attes-
tant que, à partir de 1961, l’Allemagne a décidé de ne plus se prévaloir de
la clause de renonciation du paragraphe 4 de l’article 77 du traité de paix
de 1947, même rétroactivement ; à compter de ce moment, les demandes
de ressortissants italiens ne seraient plus rejetées (contrairement à ce qui
se produisait avant 1961, sur la base du paragraphe 4 de l’article 77 du
traité de paix). Nous avons déjà mentionné, premièrement, l’échange
de lettres (entre le secrétaire d’Etat allemand aux affaires étrangères et
l’ambassadeur d’Italie à Bonn) du 2 juin 1961 (date qui est également
celle de la signature des deux accords 162, tenant compte de cet échange
de lettres), indiquant qu’une obligation nouvelle était née, et,
deuxièmement, le mémorandum présenté devant les assemblées
législatives par le Gouvernement fédéral allemand le 30 mai 1962,
indiquant que ce dernier était disposé à examiner des demandes de
réparation de ressortissants italiens (découlant de crimes de guerre
commis pendant la seconde guerre mondiale) 163. Ces accords
consacraient une obligation de droit international et non un simple
geste de bonne volonté 164.
   162. En tout état de cause, même si cela n’était pas le cas, la Cour
n’est en principe pas liée par les conclusions des parties. Lorsqu’elle se
prononce sur sa compétence, en vue de dire le droit (juris dictio), elle
est parfaitement autorisée à aller au-delà des conclusions des parties
en litige. La Cour est le maître de sa compétence. En l’espèce, elle n’a
pas besoin de se livrer à un exercice de la sorte, motu proprio, étant
donné que les conclusions des Parties ne laissent pas de doute quant
au fait que la compétence ratione temporis de la Cour est bien établie,
ce qui permettait à celle-ci de déclarer la demande reconventionnelle
recevable.
   163. La présente ordonnance semble s’empresser de reconnaître que
les deux accords bilatéraux de 1961 prévoyaient des formes de compensa-
tion allant au-delà du « régime » institué au lendemain de la seconde
guerre mondiale. En vérité, les deux « régimes » (celui de 1947 et celui de
1961) sont indépendants et doivent être examinés séparément. Qu’il me
soit permis de rappeler que la conclusion de l’accord de 1961 sur l’indem-
nisation était accompagnée d’un échange de lettres entre l’Allemagne et
l’Italie (cf. supra) — qui ne saurait ici passer inaperçu —, dans le cadre
duquel l’Allemagne elle-même déclarait que toutes les demandes qui
avaient auparavant été rejetées au cours des années 1950 sur le fonde-
ment du paragraphe 4 de l’article 77 du traité de paix de 1947 seraient


   162 Observations écrites de l’Italie..., op. cit. supra note 53, p. 18-19, par. 46 ; et cf.

contre-mémoire de l’Italie (22 décembre 2009), annexe 4.
   163 Le gouvernement allemand avait clairement donné pour instruction à ses autorités

législatives de ne pas objecter aux demandes de restitution sur la base de la renonciation
contenue au paragraphe 4 de l’article 77 du traité de paix de 1947 ; cf. également contre-
mémoire de l’Italie (22 décembre 2009), p. 108-109, par. 5.56.
   164 Observations écrites de l’Italie..., op. cit. supra note 53, p. 21-22, par. 55.



                                                                                          86

  IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                   393

réexaminées, et que les nouvelles demandes de ressortissants italiens en
vertu de la loi fédérale d’indemnisation de 1953 165 et de la loi fédérale de
restitution seraient examinées sans se voir opposer d’objections sur la base
du paragraphe 4 de l’article 77 du traité de paix de 1947.
   164. Le nouveau régime de réparation légal mis en place en vertu des
deux accords de 1961 — comme l’expliquait l’Allemagne elle-même dans
cet échange de lettres — ne se confond pas avec les régimes antérieurs
établis en 1947 en vertu du traité de paix et rendait le paragraphe 4
de l’article 77 du traité de paix de 1947 désuet. Une situation nouvelle
a pris naissance en 1961, ne présentant pas de continuité avec celle du
traité de paix de 1947. Cela est dû à plusieurs facteurs. Tout d’abord,
l’Allemagne n’était pas partie au traité de paix de 1947 conclu entre les
Puissances alliées et l’Italie. L’intention de ce traité de 1947 au domaine
vaste (qui fait partie de l’histoire contemporaine du monde) était d’assu-
rer un équilibre entre la volonté des Puissances alliées d’imposer un lourd
tribut à l’Allemagne et leur souci parallèle de ne pas compromettre leurs
chances de faire appel en temps utile au potentiel économique et à la sol-
vabilité de l’Allemagne. La question de la réparation avait été traitée
selon une approche fragmentaire, de façon indirecte, et son règlement
approprié avait été réservé à un stade ultérieur.
   165. L’intention des deux accords de 1961 était tout à fait différente,
comme leurs titres l’indiquent et comme le confirme clairement leur
contenu (cf. supra), et leur conclusion constitue le point de départ d’une
situation nouvelle, une situation continue en ce qui concerne les réclama-
tions en matière de réparations de guerre, qui se poursuit actuellement.
Cette situation continue a commencé en 1961, au sujet de faits postérieurs
à l’entrée en vigueur de la convention européenne de 1957 pour le règle-
ment pacifique des différends et relevant donc pleinement de la compé-
tence ratione temporis de la Cour, ce qui permet à celle-ci de déclarer la
demande reconventionnelle « recevable comme telle ». C’est ce que la
Cour aurait dû faire.
   166. La présente ordonnance a elle-même désigné les ressortissants
italiens dont il s’agit en l’espèce par l’expression « certaines victimes
italiennes de violations sérieuses du droit humanitaire commises par
l’Allemagne nazie entre 1943 et 1945 » (par. 26), c’est-à-dire des êtres
humains en chair et en os et doués d’une âme. Au cours des années
1950, plusieurs Etats commencèrent à s’engager dans des processus
politiques avec l’Allemagne en concluant des traités du type des deux
accords de 1961. L’Italie entama des négociations avec l’Allemagne qui
débouchèrent sur la conclusion de ces deux accords bilatéraux de 1961.
   167. Ce fut la première initiative bilatérale qui aboutit en fin de compte
au règlement de certaines réclamations bilatérales pendantes portant sur


   165 Cette loi fut modifiée à plusieurs reprises ; la loi fédérale d’indemnisation de 1965

(loi BEG finale) est toujours en vigueur. Cf. contre-mémoire de l’Italie (22 décembre
2009), annexes 5 et 6.

                                                                                         87

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)       394

des réparations à raison de crimes de guerre. Peu après, dans le cadre de
l’échange de lettres susmentionné ayant suivi la conclusion du traité
d’indemnisation de 1961, l’Allemagne interpréta la clause de renonciation
et déclara expressément qu’elle n’était pas applicable (cf. supra). Les
accords de 1961 sont ceux auxquels tant l’Allemagne que l’Italie sont
parties, et la Cour ne saurait dès lors « lier » (et encore moins « inextrica-
blement » !) la situation des réclamations des ressortissants italiens por-
tant sur des réparations de guerre en question à celle créée entre l’Italie et
les Puissances alliées (et non l’Allemagne). Or cela n’est pas tout.
   168. Qu’il me soit également permis de rappeler que la conception de
l’Allemagne au sujet de la clause de renonciation contenue au paragra-
phe 4 de l’article 77 du traité de paix de 1947 fut clarifiée une seconde fois
en 1962. Le Gouvernement fédéral donna pour instruction aux autorités
compétentes allemandes, le 30 mai 1962, de ne pas opposer d’objections
basées sur le paragraphe 4 de l’article 77 du traité de paix de 1947 aux
demandes de restitution, à cause de la nature particulière des créances de
réparation à raison des mesures de persécution nazies (cf. supra). Contrai-
rement à ce qu’estime la majorité de la Cour, le « régime » du traité de
paix de 1947 ne fut pas « continué » ou parachevé par les accords de 1961,
mais fut tout simplement remplacé. Le paragraphe 4 de l’article 77 du
traité de paix de 1947 était tombé en désuétude et n’était plus applicable.
   169. Le rapport entre le traité de paix de 1947 et les deux accords de
1961 ne saurait être analysé comme une relation de continuité. Il n’existe
entre eux qu’un lien de causalité historique, qui n’a pas pour effet
d’exclure la compétence ratione temporis de la Cour à l’égard de la
demande reconventionnelle de l’Italie. Comme je l’ai précédemment
observé, le différend international en matière de réparations possède sa
dynamique propre et le contentieux international offre de nos jours de
nombreux exemples en ce sens. Au vu de cela, il n’est pas nécessaire que
la Cour « apprécie » (pour reprendre les termes de l’ordonnance) la portée
et l’effet de la renonciation contenue au paragraphe 4 de l’article 77 du
traité de paix de 1947 afin de décider si la demande reconventionnelle
relève de sa compétence.
   170. C’est en tout cas l’Allemagne elle-même qui a procédé à cette
« appréciation », déjà en 1961 et 1962, en privant la clause de renonciation
de sa raison d’être. Dans son ordonnance, la Cour cherche à établir un
« lien inextricable » (n’existant que dans son imagination) entre la renon-
ciation de 1947, tombée en désuétude, et la situation juridique des vic-
times italiennes concernées, afin de conclure que le présent différend porte
sur des faits ou situations antérieurs à 1961 pour se déclarer incompétente
ratione temporis. Or la position de l’Allemagne au sujet de cette clause de
renonciation ne fut établie qu’en 1961, et non avant, et tendait à priver
d’effet la clause de renonciation en question.
   171. L’Allemagne reconnaissait que la renonciation contenue au para-
graphe 4 de l’article 77 du traité de paix de 1947 ne produisait plus aucun
effet. Les demandes (d’indemnisation) qui avaient auparavant été rejetées
au cours des années 1950 sur le fondement du paragraphe 4 de l’article 77

                                                                           88

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)                      395

seraient réexaminées, et les nouvelles demandes (de ressortissants italiens)
en vertu de la loi fédérale d’indemnisation de 1953 et de la loi fédérale de
restitution seraient examinées sans se voir opposer d’objections tirées du
paragraphe 4 de l’article 77 du traité de paix de 1947. La position de
l’Allemagne révélait que celle-ci était convaincue, sur le plan juridique,
que la prétendue renonciation de 1947 concernant les revendications diri-
gées contre elle ne devrait plus produire d’effets de droit car elle était
tombée en désuétude. L’Allemagne laissait entendre qu’elle ne s’estimait
pas tenue par la clause de renonciation de 1947. Sa pratique ultérieure, à
savoir l’échange de lettres susmentionné et le mémorandum (Denk-
schrift) du 30 mai 1962, affectait directement la clause de renonciation
du traité de paix de 1947.
   172. Une nouvelle situation continue a donc pris naissance en 1961, en ce
qui concerne les revendications portant sur des réparations de guerre, qui
s’est prolongée jusqu’à la mise en place en 2000 de la fondation « Mémoire,
responsabilité et avenir » et se poursuit depuis ce moment-là jusqu’à présent.
C’est en réalité ce que l’Italie a déclaré devant la Cour 166, en ajoutant que,
      « puisque l’Allemagne a[vait] toujours reconnu sa responsabilité inter-
      nationale découlant du comportement du Reich allemand, ... le pré-
      sent différend n’[étai]t pas né du comportement illicite des autorités
      allemandes au cours de la seconde guerre mondiale ... [i]l ne consti-
      tu[ait] pas l’origine ni la cause réelle du présent différend » 167.
Le point de départ de ce dernier remonte à un moment sensiblement pos-
térieur, à savoir la conclusion des deux accords de 1961 entre l’Allemagne
et l’Italie.
   173. En outre, à mon grand regret, la décision prise par la Cour dans
la présente ordonnance semble davantage à l’écoute de la sensibilité des
Etats que de celle des êtres humains victimes qui furent déportés et
astreints au travail forcé. Or, il n’est pas rare que les Etats semblent
encore plus sensibles que les êtres humains et il est dès lors peu probable
qu’ils seront satisfaits en tout état de cause, ce qui ne vient pas à l’appui
de la position de la Cour. La recherche obstinée par celle-ci de la volonté
des Etats avant toute chose mérite également, à mon avis, d’être vivement
déplorée. La décision qu’elle a prise dans la présente ordonnance n’est
toutefois pas tenable, à mon avis, même dans le cadre de son optique
volontariste. L’Allemagne elle-même avait tenu à montrer, par sa nou-
velle position (à compter de 1961) concernant la renonciation de 1947,
qu’essayer de construire un raisonnement juridique sur une renonciation
de ce genre équivalait à construire un château sur du sable.
   174. Après tout, la conscience humaine est supérieure à la volonté.
Guidées par cette conscience, les Parties au différend, à savoir l’Alle-
magne et l’Italie, sont convenues de porter le présent différend (demande
initiale et demande reconventionnelle) devant la Cour. Par la demande

  166   Observations écrites de l’Italie..., op. cit. supra note 53, p. 9-10, par. 21.
  167   Ibid., p. 9, par. 20.

                                                                                         89

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)     396

originaire et la demande reconventionnelle, l’Italie et l’Allemagne ont de
façon louable fourni à la Cour l’occasion unique de statuer sur une ques-
tion — celle de l’immunité des Etats en relation avec les créances de répa-
ration à raison de crimes de guerre — qui revêt une importance cruciale
pour l’état actuel et futur du droit des gens (le jus gentium). La Cour a
malheureusement laissé passer cette occasion unique, pour des raisons
qui m’échappent.
   175. La présente affaire des Immunités juridictionnelles de l’Etat ne
concerne pas les immunités de l’Etat in abstracto ou de façon isolée, mais
porte sur l’immunité de l’Etat en connexité directe avec les réparations à
raison des crimes de guerre. Les arguments des Parties, exposés au cours
de la phase écrite ayant précédé la présente ordonnance de la CIJ, ne lais-
sent à mon avis subsister aucun doute quant à l’existence d’une connexité
directe entre la demande originaire de l’Allemagne et la demande recon-
ventionnelle de l’Italie, conformément au paragraphe 1 de l’article 80 du
Règlement de la Cour. Cette connexité directe existe inévitablement.
   176. Pour ce qui est de la condition concernant la compétence, les
conclusions des Parties, aussi bien celles de l’Allemagne concernant les
immunités de l’Etat que celles de l’Italie concernant les revendications
liées aux réparations de guerre, à partir des deux accords de 1961, relè-
vent à mon avis manifestement de la compétence ratione temporis de la
Cour, en vertu de l’alinéa a) de l’article 27 de la convention européenne
de 1957 pour le règlement pacifique des différends. Toute affirmation
contraire devrait être prouvée ; or je n’ai point trouvé une telle démons-
tration dans la présente ordonnance de la Cour.
   177. Le fait que, par la présente ordonnance, la Cour a décliné sa com-
pétence ratione temporis et a déclaré la demande reconventionnelle « irre-
cevable comme telle » ne signifie pas qu’elle ne soit réellement pas com-
pétente pour en connaître. Bien que la majorité de la Cour ait statué en ce
sens, il existe, data venia, des arguments convaincants militant en faveur
du contraire. Il s’ensuit que c’est la conception du droit international à
laquelle la majorité de la Cour a adhéré dans la présente ordonnance qui
l’a amenée à sa conclusion. Elle ne correspond pas à ma conception, qui
va bien au-delà de la stricte perspective interétatique pour toucher les
titulaires ultimes des droits, les êtres humains, confrontés à la renoncia-
tion à leurs créances concernant la réparation des violations graves de
leurs droits par les Etats censés les protéger, et non les opprimer.
   178. Les Etats sont libres de renoncer à des revendications portant sur
leurs propres droits. Mais ils ne sauraient renoncer aux revendications
portant sur la réparation de violations graves de droits qui ne sont pas les
leurs, de droits qui sont inhérents à la personne humaine. Toute préten-
due renonciation en ce sens est contraire à l’ordre public international et
constitue une violation du jus cogens. Cette perspective plus large, dans le
cadre d’une échelle de valeurs supérieure, est conforme à la vision des
« pères fondateurs » du droit des gens (le jus gentium), ainsi qu’à ce qui
représente à mon avis le courant le plus lucide de la pensée internationa-
liste contemporaine.

                                                                         90

 IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (OP. DISS. CANÇADO TRINDADE)      397

   179. On ne saurait bâtir (et tenter de maintenir) un ordre juridique
international sur la souffrance d’êtres humains, sur le silence des inno-
cents voués à l’oubli. A l’époque où des civils furent déportés en masse et
furent envoyés au travail forcé au cours des deux guerres mondiales (en
1916-1918 et en 1943-1945) du XXe siècle (et non pas uniquement pen-
dant la seconde guerre mondiale), nul n’ignorait qu’il s’agissait là d’un
acte illicite, d’une atrocité, d’une violation grave des droits de l’homme et
du droit international humanitaire, qui finit par être reconnu comme un
crime de guerre et un crime contre l’humanité. La conscience, supérieure
à la volonté, fait progresser le droit, dont elle est la source matérielle
ultime, en éliminant l’injustice manifeste.

                       (Signé) Antônio Augusto CANÇADO TRINDADE.




                                                                          91

